                                                                                                


  EXHIBIT 10.2
SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE (this "Second Amendment") is entered into as of
this 31st day of July, 2015 (the "Execution Date"), by and between BMR-MEDICAL
CENTER DRIVE LLC, a Delaware limited liability company ("Landlord"), and
MACROGENICS, INC., a Delaware corporation ("Tenant").
RECITALS
A.            WHEREAS, pursuant to that certain Assignment and Assumption
Agreement dated as of July 31, 2015 (the "Assignment Agreement") between J.
Craig Venter Institute, Inc. ("JCVI"), as assignor, and Tenant, as assignee, and
that certain Landlord Consent attached to the Assignment Agreement and executed
by Landlord ("Landlord Consent"), as of the Effective Date (as defined below),
Landlord and Tenant are parties to that certain Lease dated as of May 3, 2010
(as amended by that certain First Amendment to Lease dated as of March 26, 2014,
the "Existing Lease"), whereby Tenant leases certain premises (the "Premises")
from Landlord at 9704 Medical Center Drive in Rockville, Maryland (the
"Building");
B.            WHEREAS, effective as of the Effective Date, Landlord and Tenant
desire to revise the Base Rent for the Premises, extend the Term of the Existing
Lease and modify certain other provisions of the existing Lease on the terms and
conditions set forth in this Second Amendment; and
C.            WHEREAS, effective as of the Effective Date, Landlord and Tenant
desire to modify and amend the Existing Lease only in the respects and on the
conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.
Effective Date.  This Second Amendment shall be effective concurrently with the
effectiveness of the assignment of JCVI's interest in, to and under the Existing
Lease to Tenant pursuant to the Assignment Agreement.  The "Effective Date" for
purposes of this Second Amendment shall mean the "Assignment Date" (as such term
is defined in the Assignment Agreement).  Within ten (10) days after the
occurrence of the Assignment Date (as defined in the Assignment Agreement),
Landlord and Tenant shall execute and deliver the Acknowledgment of Second
Amendment Effective Date in substantially the form attached as Exhibit A to this
Second Amendment.

2.
Definitions.  For purposes of this Second Amendment, capitalized terms shall
have the meanings ascribed to them in the Existing Lease unless otherwise
defined herein.  The Existing Lease, as amended by this Second Amendment, is
referred to collectively herein as the "Lease." From and after the date hereof,
the term "Lease," as used in the Existing Lease, shall mean the Existing Lease,
as amended by this Second Amendment.  To the extent terms are defined in both
the Existing Lease and the Second Amendment, the defined terms in this Second
Amendment shall control for the entire Lease, as amended.

3.
Revised Term.  Landlord and Tenant have agreed to extend the Term of the
Existing Lease and to modify certain terms and provisions of the Existing Lease
in connection therewith on the terms and conditions set forth in this Second
Amendment.  Notwithstanding any provision in the Existing Lease to the contrary,
the Term shall be extended such that the Term Expiration Date shall be the date
that is eighty-four (84) months after the Revised Term Commencement Date (as
hereinafter defined), and shall be subject to further extension pursuant to
Section 14 of this Second Amendment.  The "Revised Term Commencement Date" shall
be the later of (a) January 1, 2016 and (b) the day Landlord tenders possession
of the Premises to Tenant.  The  "Term" in the Lease and the "Revised Term" in
this Second Amendment shall mean and refer to the period of time commencing on
the Revised Term Commencement Date and continuing through the Term Expiration
Date, as extended by this Second Amendment, and as the same may be extended
pursuant to Section 14 of this Second Amendment, and subject to the earlier
termination of the Lease as therein provided.  Landlord and Tenant shall execute
and deliver to the other written acknowledgment of the actual Revised Term
Commencement Date and the Term Expiration Date within ten (10) days after in the
form provided by Landlord, which form shall be consistent with the form attached
as Exhibit B to this Second Amendment.  Notwithstanding anything to the contrary
contained in this Second Amendment, in the event that (i) the Effective Date
does not occur or (ii) Landlord fails to deliver the Premises to Tenant on or
before February 1, 2016 for any reason, except for any delay caused by Tenant or
an event of Force Majeure (however, Force Majeure shall not include holdover in
the Premises by JCVI), then Tenant shall receive either (y) a day-for-day
abatement of fifty percent (50%) of the amount of the initial Monthly Base Rent
(i.e. $2,540.08 per day of delay during the month of February), if such failure
to deliver is due to holdover in the Premises by JCVI  or  (z) a day-for-day
abatement of one hundred percent (100%) of the amount of the initial Monthly
Base Rent (i.e. $5,080.15 per day of delay during the month of February), if
such failure to deliver the Premises is not due to holdover in the Premises by
JCVI, in each case for each day after February 1, 2016 that the Effective Date
does not occur or Landlord fails to deliver possession of the Premises to
Tenant, which abatement shall be applied against the first and subsequent
accruing Monthly Base Rent due for the Premises following the Revised Term
Commencement Date until exhausted.  To the extent not delivered by JCVI directly
to Tenant pursuant to the Assignment Agreement, Landlord shall deliver all keys,
security codes and electronic access cards to the Premises and all offices and
restrooms therein received by Landlord from JCVI.

4.
Revised Term; Amended Lease Provisions.  Effective as of the Effective Date, the
Existing Lease shall be amended as follows:

a.            Deleted Provisions.  Effective as of the Effective Date, Articles
5, 8, 42, 43, Sections 9.9, 12.10, 14.2, 16.1 (except that Landlord shall remain
responsible for the external cleaning of the Building and snow removal
obligations set forth in Section 16.1 of the Existing Lease), 16.6, 16.8, 17.2,
18.1(c), 29.2, 33, 41.2 and 41.20 and Exhibits C and J of the Existing Lease are
hereby deleted in their entirety and replaced with the following: "Intentionally
Omitted".  In addition to the foregoing, all references to the "Turnover" in the
Existing Lease, the words "So long as Tenant has not assigned the Lease" in
Section 9.8, the first sentence of Section 17.4, the second sentence of Section
17.5 are hereby deleted in their entirety.  The following is hereby added to the
end of the first sentence of Section 12.5: "without Landlord's prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed."  The following is hereby added to the end of the second sentence of
Section 12.5: "which consent shall not be unreasonably withheld, conditioned or
delayed."  Exhibit H is hereby replaced with Exhibit H attached hereto.
Notwithstanding the foregoing, Tenant may submit an updated Exhibit H to the
Lease pursuant to the terms and conditions set forth in Section 17.6 of the
Existing Lease, and, for clarity, bioreactors, centrifuges, media and buffer
preparation tanks, manufacturing skids (such as for depth filtration,
ultrafiltration and clean-in-place processes) and similar types of equipment
used for biologics manufacturing in the Premises that are purchased by Tenant
will be deemed to be "equipment" owned by Tenant and not "fixtures" regardless
of whether such equipment is physically anchored to the Building.
b.            Revised Term Base Rent.  From and after the Revised Term
Commencement Date, the monthly and annual installments of Base Rent for the
Premises during the Revised Term shall be as set forth in the chart below,
subject to adjustment under the Lease:
Dates
 
Square Feet of Rentable Area
 
Base Rent per Square Foot of Rentable Area
 
Monthly Base Rent
   
Annual Base Rent
 
Revised Term Commencement Date– December 31, 2016
   
122,600
 
$14.42 annually
 
$
147,324.34
   
$
1,767,892.00
 
January 1, 2017 – December 31, 2017
   
122,600
 
$14.85 annually
 
$
151,744.07
   
$
1,820,928.76
 
January 1, 2018 – December 31, 2018
   
122,600
 
$15.30 annually
 
$
156,296.39
   
$
1,875,556.62
 
January 1, 2019 – December 31, 2019
   
122,600
 
$15.76 annually
 
$
160,985.28
   
$
1,931,823.32
 
January 1, 2020 – April 30, 2020
   
122,600
 
$16.23 annually
 
$
165,814.84
   
$
1,989,778.02
 
May 1, 2020 – December 31, 2020
   
122,600
 
$16.00 annually
 
$
163,466.67
   
$
1,961,600.00
 
January 1, 2021 – December 31, 2021
   
122,600
 
$21.00 annually
 
$
214,550.00
   
$
2,574,600.00
 
January 1, 2022 – Term Expiration Date
   
122,600
 
$21.50 annually
 
$
219,658.34
   
$
2,635,900.00
 



c.            Security Deposit.  The Security Deposit shall be reduced to Eight
Hundred Fifty Eight Thousand Two Hundred Dollars ($858,200.00), which amount
shall be deposited by Tenant with Landlord on or before the Revised Term
Commencement Date and otherwise in accordance with the Existing Lease.
d.            ADA
Compliance.                                        Notwithstanding any other
provision herein or in the Lease to the contrary, Tenant shall be responsible
for all liabilities, costs and expenses arising out of or in connection with the
compliance of the Premises with the Americans with Disabilities Act, 42 U.S.C. §
12101, et seq., and any state and local accessibility laws, codes, ordinances
and rules (collectively, and together with regulations promulgated pursuant
thereto, the "ADA"), provided that: (i) if ADA compliance requires alteration of
the Premises from its condition as of the Revised Term Commencement Date due to
a change in the ADA or the enforcement thereof which takes effect after the
Revised Term Commencement Date; (ii) such ADA compliance is not required as the
result of any Alterations (including any Tenant Improvements) made by Tenant;
and (iii) such alteration of the Premises is considered capital in nature in
accordance with generally accepted accounting principles, then Landlord shall be
responsible for performing such alterations, the cost of which shall be
considered an Operating Expense and shall be amortized in accordance with
Article 9; further, provided, that if ADA compliance requires alteration of the
Premises from its condition as of the Revised Term Commencement Date due to a
violation in the ADA which exists as of the Revised Term Commencement Date or
the enforcement thereof (provided such enforcement is not the result of any
Alterations (including any Tenant Improvements) made by Tenant), then Landlord
shall be responsible for performing such alterations, the cost of which shall
not be considered an Operating Expense.  The provisions of this Section shall
survive the expiration or earlier termination of the Lease.
e.            Signage.  The first two sentence of Section 12.6 of the Existing
Lease are hereby deleted in their entirety and replaced with the following:
"No sign, advertisement or notice ("Signage") shall be exhibited, painted or
affixed by Tenant on any part of the Premises or the Building without Landlord's
prior written consent, not to be unreasonably withheld, conditioned or delayed,
provided that Tenant shall have the right, without obligation, to install and
maintain a Building top signage and a monument sign at the entry to the driveway
of the parking lot serving the Building, in each case, with Tenant's logo at a
location and in a manner to be reasonably approved by Landlord, subject to all
Applicable Laws.  Upon the expiration or earlier termination of the Term, Tenant
shall be responsible for removing all of Tenant's Signage, including any
monument sign installed by Tenant pursuant to this Section, and restoring the
Premises, Building or other portions of the Project damaged by the installation
or removal of such Tenant's Signage to their condition prior to such damage at
Tenant's sole cost and expense."


f.            Assignment or Subletting.  Section 29.1 of the Existing Lease is
hereby deleted in its entirety and replaced with the following:
"29.1            Except as hereinafter expressly permitted, none of the
following (each, a "Transfer"), either voluntarily or by operation of Applicable
Laws, shall be directly or indirectly performed without Landlord's prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed: (a) Tenant selling, hypothecating, assigning, pledging, encumbering or
otherwise transferring this Lease or subletting the Premises or (b) a
controlling interest in Tenant being sold, assigned or otherwise transferred
(other than as a result of shares in Tenant being sold on a public stock
exchange).  For purposes of the preceding sentence, "control" means (i) owning
(directly or indirectly) more than fifty percent (50%) of the stock or other
equity interests of another person or (ii) possessing, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such person.  Notwithstanding the foregoing, Tenant shall have the right to
Transfer, without Landlord's prior written consent, Tenant's interest in this
Lease or the Premises or any part thereof to (x) any person that as of the date
of determination and at all times thereafter directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Tenant, (y) the surviving corporation or other entity in a merger or
consolidation in accordance with applicable statutory provisions, provided that
the liabilities of the corporations or other business entities participating in
such merger or consolidation are assumed by the corporation or other business
entity surviving such merger or consolidation, or (z) a bona fide purchaser of
all or substantially all of the stock, membership interests or partnership
interests (as applicable) or assets of Tenant ((x), (y) and (z), each, a
"Tenant's Affiliate"); provided that Tenant shall notify Landlord in writing at
least ten (10) days before such Transfer (in which case, Landlord shall comply
(during the period of time prior to the effective date of the Exempt Transfer)
with any reasonable and appropriate confidentiality requirements with respect to
such notification as may be requested in writing by Tenant) (each an "Exempt
Transfer" and the assignee or transferee being an "Exempt Transferee") and
otherwise comply with the requirements of this Lease regarding such Transfer;
and provided, further, that the Exempt Transferee has a net worth (as of both
the day immediately prior to and the day immediately after the Exempt Transfer)
that is equal to or greater than the net worth (as of both the Revised Term
Commencement Date and the date of the Exempt Transfer) of the transferring
Tenant.  Section 29.5.2 shall not apply to any Exempt Transfer to an Exempt
Transferee, nor are such provisions intended to, nor shall they be interpreted
to extend or apply to, the consideration given or the purchase price paid by a
bona fide purchaser for all of the stock, membership interests or partnership
interests (as applicable) or assets of Tenant, regardless of whether such a
Transfer to Tenant's Affiliate constitutes an Exempt Transfer pursuant to this
Section.  In no event shall Tenant perform a Transfer to or with an entity that
is a tenant at the Project or that is or has been in discussions or negotiations
with Landlord or an affiliate of Landlord within the last six (6) months to
lease premises at the Project or a property owned by Landlord or an affiliate of
Landlord in Rockville or Gaithersburg, Maryland.  Notwithstanding anything in
this Lease to the contrary, if (a) Tenant or any proposed transferee, assignee
or sublessee of Tenant has been required by any prior landlord, Lender or
Governmental Authority to take material remedial action in connection with
Hazardous Materials contaminating a property if the contamination resulted from
such party's action or omission or use of the property in question or (b) Tenant
or any proposed transferee, assignee or sublessee is subject to a material
enforcement order issued by any Governmental Authority in connection with the
use, disposal or storage of Hazardous Materials, then Landlord shall have the
right to terminate this Lease in Landlord's sole and absolute discretion (with
respect to any such matter involving Tenant), and it shall not be unreasonable
for Landlord to withhold its consent to any proposed transfer, assignment or
subletting (with respect to any such matter involving a proposed transferee,
assignee or sublessee)."


Section 29.5.3 of the Existing Lease is hereby amended to replace "Six Thousand
Five Hundred Dollars ($6,500.00) per occurrence/request" with "Three Thousand
Dollars ($3,000.00) per occurrence/request."


g.            Loading Dock.  During the Revised Term, and notwithstanding
Section 13 of the Lease, Tenant shall have the exclusive right to use the
warehouse/receiving and loading dock adjacent to the Building as depicted on
Exhibit K attached hereto ("Loading Dock").  Tenant, Landlord and the tenants of
9708 Medical Center Drive shall have non-exclusive access to use the area
adjacent to the Loading Dock, provided such access and use of the area adjacent
to the Loading Dock by Landlord and tenants of 9708 Medical Center Drive shall
be limited to maneuvering vehicles to gain access to the loading dock adjacent
to 9708 Medical Center Drive.  Landlord shall not unreasonably interfere with
Tenant's use of or access to the Loading Dock, provided, however, that the
foregoing restriction shall not apply in the event of any emergency.  Landlord
acknowledges that Tenant desires to construct a utility space in the area
adjacent to the Loading Dock and that Landlord is amenable to such a request,
provided that the construction of any such utility space shall be subject to all
of the requirements in the Lease relating to Alterations, including Landlord's
prior consent to such proposed Alteration.


h.            Holding Over.  The holdover rent payable by Tenant pursuant to
Section 27.2 of the Lease shall be prorated on a daily basis for each day that
Tenant remains in possession of the Premises after the expiration or earlier
termination of the Term without Landlord's prior written consent.  In addition,
notwithstanding Section 27.2 of the Existing Lease, Tenant shall not be liable
to Landlord for any damages suffered by Landlord as a result of such  holdover
(including lost rent or consequential, special or indirect damages) prior to the
earlier to occur of (i) the date that is thirty (30) days after such holdover
commences or (ii) the date that is thirty (30) days after Landlord provided
Tenant with notice of a successor tenant with which Landlord has entered into a
lease, and thereafter, Tenant shall be liable to Landlord for any and all
damages suffered by Landlord as a result of such holdover, including any lost
rent or consequential, special and indirect damages.


i.            Subordination and Attornment.  Landlord represents and warrants to
Tenant that as of the Effective Date there is no current mortgagee with respect
to the Property.  To the extent that a short form or memorandum of this Lease
has not been recorded, Landlord shall provide any future Mortgagee with written
notice of the existence of the Lease prior to the recordation of any Mortgage. 
Notwithstanding anything to the contrary contained in the Lease, the Assignment
or the Landlord Consent, Tenant's obligation to subordinate and attorn to a
future Mortgagee shall be conditioned upon Landlord delivering to Tenant a SNDA
whereby such Mortgagee agrees, in the event of sale or transfer of the Building
or any interest therein (including by foreclosure), to recognize the Lease and
abide by the provisions in Sections 14, 15 and 16 of this Second Amendment,
provided Tenant is not in uncured default of the Lease.


j            Operating Expenses.  Any references to the Execution Date in
Section 9.1.2 shall hereafter be a reference to the Revised Term Commencement
Date.  Notwithstanding any other provision herein or in the Lease to the
contrary, Landlord shall not include in Operating Expenses (i) any costs
incurred to remove any Hazardous Materials from the Project, the Building or the
Premises which were the result of a another tenant's default under its lease; or
(ii) any costs incurred to remedy any enforceable violation of Applicable Law
existing at the Premises, the Building or the Project as of the Revised
Commencement Date;  In addition, to the extent that the Property Management Fee,
any Operating Expenses or other costs under the Lease are computed based upon
the Base Rent payable by Tenant under the Lease such computations shall be
determined as though the Base Rent paid by Tenant is as follows:


Dates
 
Square Feet of Rentable Area
 
Base Rent per Square Foot of Rentable Area
 
Monthly Base Rent
   
Annual Base Rent
 
Months 1-12
   
60,000
 
$12.50 annually
 
$
62,500.00
   
$
750,000.00
 
Months 13-24
   
85,000
 
$13.00 annually
 
$
92,083.34
   
$
1,105,000.00
 
Months 25-36
   
122,600
 
$13.50 annually
 
$
137,925.00
   
$
1,655,100.00
 
Months 37-48
   
122,600
 
$15.00 annually
 
$
153,250.00
   
$
1,839,000.00
 
Months 49-60
   
122,600
 
$16.00 annually
 
$
163,466.67
   
$
1,961,600.00
 
Months 61-72
   
122,600
 
$21.00 annually
 
$
214,550.00
   
$
2,574,600.00
 
Months 73-84
   
122,600
 
$21.50 annually
 
$
219,658.34
   
$
2,635,900.00
 





k.            Taxes on Tenant's Property.  Upon Tenant's written request,
Landlord shall provide Tenant with reasonable supporting documentation for any
determination of value attributable to Tenant's personal property or trade
fixtures under Section 10.2 of the Lease.


l.            Intentionally Omitted.


m.            Landlord Maintenance and Repair.  In addition to the repairs and
maintenance obligations of Landlord set forth in Section 18.1, Landlord shall
provide window washing services for the Building in accordance with standards
for comparable first-class buildings in the Rockville, Maryland area, the cost
of which shall be included as an Operating Expense.


n.            Alterations.  Section 17.1 of the Existing Lease is hereby deleted
in its entirety and replaced with the following:
"Tenant shall make no alterations, additions or improvements in or to the
Premises or engage in any construction, demolition, reconstruction, renovation,
or other work (whether major or minor) of any kind in, at, or serving the
Premises ("Alterations") without Landlord's prior written approval, which
approval Landlord shall not unreasonably withhold, condition or delay; provided,
however, that in the event any proposed Alteration (a) any structural portions
of the Building, including exterior walls, roof, foundation, foundation systems
(including barriers and subslab systems), or core of the Building, (b) the
exterior of the Building or (c) any Building systems, including elevator,
plumbing, air conditioning, heating, electrical, security, life safety and power
(each, a "Material Alteration"), then Landlord may withhold its approval with
respect thereto in its sole and absolute discretion.  Notwithstanding the
foregoing, with respect to any Material Alterations that are critical or
essential for biologics manufacturing as intended by Tenant, Landlord shall not
unreasonably withhold, condition or delay its consent with respect to any such
Material Alterations.  Tenant shall, in making any such Alterations, use only
those architects, general contractors and material suppliers and mechanics of
which Landlord has given prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  In seeking Landlord's approval,
Tenant shall provide Landlord, at least fourteen (14) days in advance of any
proposed construction, with plans, specifications, bid proposals, certified
stamped engineering drawings and calculations by Tenant's engineer of record or
architect of record, (including connections to the Building's structural system,
modifications to the Building's envelope, non-structural penetrations in slabs
or walls, and modifications or tie-ins to life safety systems), work contracts,
requests for laydown areas and such other information concerning the nature and
cost of the Alterations as Landlord may reasonably request (collectively, the
"Alterations Submittals"). With respect to any Alterations that require
Landlord's prior consent relating to the maintenance, repair, replacement or
upgrade of any systems or equipment or the Building structure (including the
floor load) involved in Tenant's manufacturing operations which are required to
comply with Applicable Laws, Landlord shall use commercially reasonable efforts
to respond to a notice for approval of such Alterations within ten (10) days of
Landlord's receipt of Tenant's request therefor and the applicable Alterations
Submittals and Landlord shall not unreasonably withhold, condition or delay its
consent with respect to any such Alterations.  Notwithstanding the foregoing,
Tenant may make strictly cosmetic changes to the Premises ("Cosmetic
Alterations") without Landlord's consent; provided that (y) the cost of any
Cosmetic Alterations does not exceed One Hundred Thousand Dollars ($100,000.00)
in any one instance or Two Hundred Fifty Thousand Dollars ($250,000) in any
twelve-month period, (z) such Cosmetic Alterations do not (i) require any
structural modifications to the Premises, (ii) require any changes to, or
adversely affect, the Building systems, (iii) affect the exterior of the
Buildings or (iv) trigger any requirement under Applicable Laws that would
require Landlord to make any alteration or improvement to the Premises, the
Building or the Project.   Tenant shall give Landlord at least ten (10) days'
prior written notice of any Cosmetic Alterations involving a third party
contractor or supplier which could give rise to a mechanic's lien.  Promptly
after the end of each calendar quarter of the Revised Term, Tenant shall give
Landlord a written summary of any other Cosmetic Alterations made by Tenant at
the Premises during such calendar quarter.  To the extent that Tenant fails to
give the required prior notice for Cosmetic Alterations that could give rise to
a mechanic's lien, Tenant may cure such default by providing Landlord with
notice of such Cosmetic Alterations at the end of the applicable calendar
quarter.  Any notice of Cosmetic Alterations required to be delivered by Tenant
to Landlord may be delivered by electronic mail to Landlord's authorized
recipients, which recipients shall initially be Kevin Reap and Erin Travis,
subject to change by written notice from Landlord to Tenant."  Tenant shall have
ten (10) days following demand in which to pay Landlord for additional premiums
charged under Section 12.3 of the Lease.


o.            Surrender.  Notwithstanding any other provision herein or in the
Lease to the contrary, Tenant shall have no obligation to remove any
Alterations, fixtures, equipment, additions, improvements, signage or Tenant's
Rooftop Equipment installed by or on behalf of JCVI at the Premises or the
Building prior to the Revised Term Commencement Date.  In addition, Landlord
shall not be permitted to require that Tenant remove any Alterations at the end
of the Revised Term other than Alterations which, at the time that Landlord
granted its consent to such Alterations, Landlord advised Tenant, in writing
with reasonable specificity, that such Alterations would be required to be
removed at the end of the Revised Term.


p.            Financial Statements.  Notwithstanding Section 41.3 of the
Existing Lease to the contrary, so long as (i) Tenant (or, if Tenant's financial
statement is consolidated with its parent, Tenant's parent) is a publicly traded
company on an "over-the-counter" market or any recognized national or
international securities exchange, and (ii) Tenant's (or, if Tenant's financial
statement is consolidated with its parent, Tenant's parent's) current public
annual report (in compliance with applicable securities laws) for such
applicable year is available to Landlord in the public domain, then, Tenant
shall have no obligation to provide financial statements to Landlord.


q.            Landlord's Access.  Notwithstanding anything in Section 14.4 or
any other provision of the Existing Lease to the contrary, neither Landlord nor
its agents or employees may enter the portions of the Premises, unless
accompanied by a representative of Tenant, provided that Tenant makes such a
representative reasonably available to Landlord and further, provided that if a
bona-fide health or safety emergency or an imminent risk of damage to the
Premises or the Project or to persons or property necessitates immediate entry
to the Premises, Landlord or any emergency response or service provider
contacted by Landlord (e.g., the fire department or utility providers) may use
whatever force is necessary to enter the Premises, and any such entry to the
Premises in accordance with the preceding clauses shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises or an
eviction of Tenant from the Premises or any portion thereof or result in any
liability to Landlord.  In the event of an emergency, Landlord will use
reasonable efforts to notify Tenant of the emergency situation as soon as
reasonably practicable after Landlord becomes aware of such emergency.


r.            Use.  Without limitation of Section 2.7 of the Existing Lease,
Tenant may use the Premises for biologics manufacturing, laboratory and vivarium
uses, provided such uses are conducted in accordance with all Applicable Laws
and the terms and provisions of the Lease.  Landlord hereby acknowledges and
agrees that Landlord and its affiliates and their respective employees will not
assert that the biologics manufacturing, laboratory and vivarium uses constitute
a "waste" or "nuisance" under the Lease, provided such uses are conducted in
accordance with all Applicable Laws and the terms and provisions of the Lease.


s.            Confidentiality.  Section 38(z) of the Existing Lease shall
include all bona fide prospective purchasers of Tenant or its assets. 
Notwithstanding anything in Section 38 of the Existing Lease or otherwise herein
to the contrary, Tenant shall be entitled to make any disclosure of the Lease
that Tenant, in its good faith judgment, believes is required by Applicable Law
or by any stock exchange on which its securities or those of its affiliates are
listed.


t.            Hazardous Materials.  The second sentence of Section 21.5 of the
Existing Lease is hereby amended and restated as follows: "If during any period
of time needed by Tenant or Landlord after the expiration or earlier termination
of this Lease to complete the removal from the Premises of any such Hazardous
Materials, Landlord is prevented from or delayed in (a) performing work in the
Premises or the Building necessary or desirable in order to prepare the Premises
to be marketed or to be delivered to a subsequent tenant or occupant, and/or (b)
delivering the Premises to a subsequent tenant or occupant, then Tenant shall be
deemed a holdover tenant and subject to the provisions of Section 27.2;
provided, however, that, in such event, the monthly holdover rent under Section
27.2(a) shall be calculated to exclude any portion of the monthly holdover rent
that is allocable to any floor or floors of the Building (if any) that do not
contain Hazardous Material in violation of this Lease."


5.
Early Access to Premises.  Subject to JCVI's compliance with its obligation to
allow Tenant early access to the Premises under Section 2 of the Assignment
Agreement, from and after December 1, 2015, Landlord shall use commercially
reasonable efforts to grant Tenant access to the Premises and Common Areas prior
to the Revised Term Commencement Date for the purpose of constructing
improvements, installing furniture, fixtures and equipment or the placement of
personal property, but not for the purpose of conducting Tenant's business,
provided Tenant shall furnish to Landlord evidence satisfactory to Landlord in
advance that insurance coverages required of Tenant under the provisions of
Article 23 of the Existing Lease are in effect, and such entry shall be subject
to all the terms and conditions of the Lease other than the payment of Base Rent
or Tenant's Share of Operating Expenses.

6.
TI Allowance; Construction of Tenant Improvements.

 a.            TI Allowance.  In accordance with the terms and conditions of
this Second Amendment, Landlord shall make available to Tenant (i) a tenant
improvement allowance in the amount of Three Million Sixty Five Thousand Dollars
($3,065,000.00) (the "Base TI Allowance") plus (ii) if properly requested by
Tenant pursuant to this Section 6.a, an additional tenant allowance in the
amount of One Million Dollars ($1,000,000.00) (the "Additional TI Allowance"),
for a total of Four Million Sixty Five Thousand Dollars ($4,065,000.00) for use
for any purpose elected by Tenant, in Tenant's sole discretion, which may
include, among others, improvements to the Premises (the "Tenant Improvements")
as described in the Work Letter attached to this Amendment as Exhibit C (the
"Work Letter") and as otherwise provided in this Section 6.a.  The Base TI
Allowance, together with Additional TI Allowance (if properly requested by
Tenant pursuant to this Section 6.a), shall be referred to herein as the "TI
Allowance."  Landlord shall disburse the Base TI Allowance to Tenant within
three (3) business days after the Execution Date by wire transfer of immediately
available funds to an account specified by Tenant.  If Tenant desires all or any
portion of the Additional TI Allowance, then Tenant shall deliver to Landlord a
written request for such Additional TI Allowance, in the form attached to this
Amendment as Exhibit D, executed by an authorized officer of Tenant (an
"Additional TI Allowance Request"), and, provided that no monetary or material
non-monetary Default has occurred and is then continuing, Landlord shall
disburse the requested amount of the Additional TI Allowance by wire transfer of
immediately available funds within ten (10) business days after Landlord's
receipt of such written request.  Tenant may make multiple draws against the
Additional TI Allowance until such time as the entire Additional TI Allowance
has been disbursed or the occurrence of the TI Deadline (as defined below),
whichever occurs first.  Tenant may use the Base TI Allowance (and Additional TI
Allowance, if properly requested by Tenant pursuant to this Section 6.a) in
Tenant's sole discretion for, among other things, financing hard and soft costs
of the Tenant Improvements, purchasing furniture, fixtures and equipment for
Tenant's use at the Premises or defraying the cost of moving expenses and costs
incurred by Tenant for any other lease obligations, or for any other purpose
desired by Tenant.  Landlord shall not be obligated to disburse any portion of
the Additional TI Allowance unless and until Landlord shall have received from
Tenant an Additional TI Allowance Request.  In no event shall any portion of the
TI Allowance not properly requested by Tenant pursuant to this Section 6.a
entitle Tenant to a credit against Rent payable under this Lease.
b.            TI Deadline; TI True-Up Date. Tenant shall have until January 1,
2020 (the "TI Deadline") to request disbursement of any portion of the
Additional TI Allowance not previously disbursed, after which date Landlord's
obligation to fund such costs shall expire.  Upon disbursement of any portion of
the Additional TI Allowance, Base Rent shall be increased to include such amount
of the Additional TI Allowance then disbursed by Landlord in accordance with
this Lease amortized over the Revised Term at a rate of seven percent (7%)
annually.  The amount by which Base Rent shall be increased with respect to any
disbursement of the Additional IT Allowance shall be determined (and Base Rent
shall be increased accordingly) as of the date of such disbursement, with Tenant
paying (on the next succeeding day that Base Rent is due under this Lease (the
"TI True-Up Date")) any underpayment of the further adjusted Base Rent for the
period beginning on the Revised Term Commencement Date and ending on the TI
True-Up Date.
c.            Completion Evidence.  Tenant shall deliver to Landlord the
following (collectively, the "Completion Evidence") on or before the TI Deadline
(time being of the essence): (i) a statement setting forth the total cost of the
Tenant Improvements, including supporting invoices (paid or presently due and
payable) for Tenant's costs; (ii) all of the TI Submittals (as defined in the
Work Letter); and (iii) such other deliveries as Landlord or one of its lenders
reasonably requests.  Notwithstanding the TI Deadline, Tenant shall cooperate
with Landlord's reasonable requests for portions of the Completion Evidence from
time to time as the same become available.  Tenant's failure to deliver the
Completion Evidence on or before the TI Deadline shall constitute a Default
under Section 31.4 of the Existing Lease, and in addition to all other remedies
available to Landlord under the Lease, at law and in equity, shall permit
Landlord to obtain such Completion Evidence on Tenant's behalf and Tenant shall
immediately reimburse Landlord for the reasonable costs thereof as Additional
Rent.
d.            Insurance Coverage.  Prior to entering upon the Premises, Tenant
shall furnish to Landlord evidence satisfactory to Landlord that insurance
coverages required of Tenant under the provisions of Article 23 of the Existing
Lease are in effect, and such entry shall be subject to all the terms and
conditions of this Lease other than the payment of Base Rent or Tenant's Share
of Operating Expenses.
e.            Construction of Tenant Improvements.  Tenant shall select the
architect, engineer, and general contractor for the construction of the Tenant
Improvements, subject to Landlord's approval, such approval not to be
unreasonably withheld, conditioned or delayed.  Notwithstanding anything to the
contrary set forth in the Lease, Tenant shall not be obligated to pay Landlord a
construction management fee or any similar construction oversight fee with
respect to the Tenant Improvements.  Upon Substantial Completion (as hereinafter
defined) of the Tenant Improvements, Tenant shall deliver to Landlord (i) a
certificate of occupancy for the Premises suitable for the Permitted Use and
(ii) a Certificate of Substantial Completion in the form of the American
Institute of Architects document G704, executed by the project architect and the
general contractor.  The term "Substantially Complete" or "Substantial
Completion" means that the Tenant Improvements are substantially complete in
accordance with the Approved Plans (as defined in the Work Letter), except for
punch list items.
7.
Controllable Operating Expenses.  Notwithstanding anything to the contrary set
forth in the Lease, during the Revised Term, Tenant shall not be obligated to
pay any increase in Controllable Operating Expenses (as hereinafter defined) on
a non-cumulative basis by more than five percent (5%) in any calendar year over
the amount of Controllable Operating Expenses chargeable to Tenant for the
immediately preceding calendar year, beginning with Controllable Operating
Expenses from the calendar year immediately succeeding the calendar year in
which the Revised Term Commencement Date occurs.  The term "Controllable
Operating Expenses" shall mean all Operating Expenses except for taxes,
assessments or impositions, Capital Expenditures, costs for repairs and
maintenance (excluding preventative maintenance), utility charges, sewer fees,
license, permit or inspection fees imposed by a Governmental Authority,
insurance premiums, mandatory payments under CC&R's or to an owners'
association, costs for snow removal, costs associated with repairs due to
casualty, vandalism, costs for snow removal or other costs outside of Landlord's
reasonable control or costs that Landlord reasonably determines are necessary to
prevent an adverse effect on the Building structure.

8.
Project Amenities.  Commencing on December 1, 2015 and continuing during the
Revised Term, Tenant shall be entitled to use the large conference areas and
exercise/fitness areas located at 9714 Medical Center Drive in the Lower Campus
and the parking spaces serving such areas (the "Amenities") at no additional
charge (except as provided in this Section), provided such use shall be subject
to the use of such Amenities by other tenants of the Project on a first come,
first served basis, as well as any temporary closures of the Amenities (or any
portion thereof) by Landlord in connection with any maintenance, repair,
alterations or improvements to be performed.  During the Revised Term, Tenant
shall be required to pay its proportionate share of the operating costs paid or
incurred by Landlord in connection with the operation or maintenance of such
Amenities, to the extent considered Operating Expenses under Section 9 of the
Lease.  During the Revised Term, Landlord shall continue to operate and maintain
the Amenities in a manner substantially consistent with its current practices,
subject to temporary closures for maintenance and repairs, alterations or
additions necessitated by Applicable Laws and events of Force Majeure.

9.
Condition of Premises. Landlord shall deliver to Tenant a copy of each final
Exit Survey submitted by JCVI pursuant to the Assignment Agreement ("JCVI Exit
Survey") upon Landlord's receipt, without any representation or warranty,
express or implied, including but not limited to any representation or warranty
regarding the accuracy or completeness of the JCVI Exit Survey.  The delivery of
such JCVI Exit Survey shall not be deemed to be a representation or warranty
regarding the physical or environmental condition of the Premises.  On the
Revised Term Commencement Date, Landlord shall deliver possession of the
Premises to Tenant in broom clean condition.  Tenant acknowledges that (a)
except as expressly provided in this Second Amendment or the Lease, Tenant
agrees to take the Premises in its condition "as is" as of the first day of the
Revised Term, and (b) Landlord shall have no obligation to alter, repair or
otherwise prepare the Premises for Tenant's continued occupancy for the Revised
Term or to pay for any improvements to the Premises, except as expressly
provided in this Second Amendment or the Lease.  Tenant's taking of possession
of the Premises on the Revised Term Commencement Date shall, except as otherwise
agreed to in writing by Landlord and Tenant, conclusively establish that the
Premises, the Building, the Building systems and the Project were at such time
in good, sanitary and satisfactory condition and repair.  Notwithstanding the
foregoing, at any time during the first twenty-four (24) months of the Revised
Term (the "Warranty Period"), if any standard HVAC units (but specifically
excluding any specialized HVAC units added by Tenant, such as those units that
may be required for manufacturing) serving the Premises shall fail to be in good
working order, then Tenant may deliver written notice to Landlord describing in
reasonable detail such failure, and Landlord will perform the work necessary to
put the HVAC unit in good working order with reasonable promptness and at
Landlord's sole cost as Tenant's sole remedy for any such failure (and Tenant
shall not be entitled to damages or any other remedy as a result of such
failure, except as provided in Section 16.2 of the Lease); provided, however,
that Landlord's obligations pursuant to the foregoing shall be limited to
necessary repairs and/or replacements, as determined by Landlord in its
reasonable discretion, and Tenant shall remain responsible for the standard
preventative maintenance and upkeep of such HVAC units in the ordinary course. 
During the Warranty Period, all costs which are the obligation of Landlord
pursuant to this Section 9 shall be borne solely by Landlord and not included as
Operating Expenses, provided Tenant (and not Landlord) shall be responsible for
all costs, in whole or in part, that are incurred to the extent attributable to
the negligence or willful misconduct of Tenant or any of its employees,
contractors or subcontractors.

10.
Utilities and Services.  During the Revised Term, Tenant shall, at its sole cost
and expense, promptly and properly observe and comply with (including in the
making by Tenant of any Alterations to the Premises) all orders, regulations,
directions, rules, laws, ordinances, and requirements of all Governmental
Authorities from the use or occupancy of, or applicable to, the Premises or any
portion thereof, except as otherwise provided under this Second Amendment or the
Lease, and subject to the terms and conditions of the Landlord Consent.  During
the Revised Term, Tenant shall, at Tenant's sole cost and expense, procure and
maintain standard preventative maintenance contracts, with copies of the same,
in customary form and substance for, and with contractors specializing and
experienced in, the maintenance of the following equipment and improvements, if
any, if and when installed on the Premises:  (i) heating, ventilating and air
conditioning ("HVAC") equipment, (ii) boilers and pressure vessels, (iii) fire
extinguishing systems, including fire alarm and smoke detection devices, (iv)
roof coverings and drains, (v) clarifiers, (vi) basic utility feeds to the
perimeter of the Building, (vii) hoods, and (viii) any other equipment located
in the Premises reasonably required by Landlord.  Tenant shall make all
arrangements for and pay for all water, electricity, air, sewer, refuse, gas,
heat, light, power, telephone service and any other service or utility Tenant
required at the Premises.  Tenant shall not be liable for the cost of utilities
supplied to the Premises attributable to the time period prior to the Revised
Term Commencement Date; provided, however, that, if Landlord shall permit Tenant
possession of the Premises prior to the Revised Term Commencement Date and
Tenant uses the Premises for any purpose other than the installation of
furniture, fixtures and equipment and the placement of personal property as set
forth in Section 5 above, then Tenant shall be responsible for the actual
out-of-pocket cost of utilities supplied to the Premises from such earlier date
of possession.

11.
Repairs and Maintenance.  Except to the extent required to be performed by
Landlord pursuant to Section 18.1 of the Existing Lease, and subject to
Landlord's obligations under Section 9 above, Tenant shall repair, replace and
maintain in accordance with standards for comparable first-class buildings in
the Rockville, Maryland area and in accordance with all Applicable Laws the
Premises, including the elevators and the base Building plumbing, fire and life
safety, HVAC, electrical, security and mechanical systems (collectively, the
"Building System Improvements"). Notwithstanding anything to the contrary in the
Lease, in the event that Tenant's performance of any of its repair, replacement
or maintenance obligations under the Lease requires prior notice to Landlord, in
an emergency, Tenant shall have the right to perform such repair, replacement or
maintenance obligations after reasonable (in the circumstances) oral notice to
Landlord, followed by written notice to Landlord within three (3) days after
such emergency. As used in this Section 11, "emergency" shall have the meaning
ascribed thereto in Section 31.14 of the Existing Lease.

12.
Generator.  Landlord acknowledges that JCVI has conveyed ownership of the
existing 1000 kw generator serving the Premises (the "Generator") to Tenant
pursuant to a separate agreement between JCVI and Tenant and Tenant has accepted
the Generator in its existing condition "as is" as of the Revised Term
Commencement Date.  Tenant shall be entitled to use the Generator and, if so
desired by Tenant, to replace such Generator.  Tenant shall maintain, repair and
(if necessary) replace the Generator at its sole cost and expense.  Landlord
expressly disclaims any warranties, whether express or implied, with regard to
the Generator or the installation thereof, including any warranty of
merchantability, suitability or fitness for a particular purpose.  Tenant
expressly assumes all risks arising from Tenant's failure to perform (or
properly perform) the maintenance, repair and/or or replacement of the
Generator, the Generator's malfunction, any failure or interruption of power to
the Premises attributable to the Generator or any election by Tenant to remove
the Generator, and Landlord expressly disclaims any liability or responsibility
therefor, except as expressly provided in Section 16.2 of the Existing Lease. 
In the event of any malfunction or failure of the Generator, Tenant shall not be
entitled to any termination of the Lease or any abatement or reduction of Rent,
and Tenant shall not be relieved from the operation of any covenant, obligation
or agreement of this Lease.  Tenant may remove the Generator from the Premises
at any time at Tenant's sole cost and expense.  In addition, Tenant shall have
the right to place new generators on the Land during the Term, subject to
Landlord's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

13.
Environmental Indemnification.  Notwithstanding anything in the Existing Lease
to the contrary, (i) Tenant shall not be responsible for (A) any recognized
environmental conditions set forth in any JCVI Exit Survey or (B) the presence
of Hazardous Materials at the Premises or the Building as of the Revised Term
Commencement Date, unless placed at the Premises or the Building by a Tenant
Party, or the presence of Hazardous Materials at the Premises or the Building
placed at the Premises or the Building by Landlord or Landlord's affiliates,
employees, agents, contractors  or invitees and (ii) Landlord shall indemnify,
save, defend (at Tenant's option and with counsel reasonably acceptable to
Tenant) and hold the Tenant and Tenant's affiliates, employees, agents,
contractors  or invitees (each, a "Tenant Party" and collectively, the "Tenant
Parties") harmless from and against any and all Claims resulting from (y) the
presence of Hazardous Materials at the Premises or the Building as of the
Revised Term Commencement Date, unless such Hazardous Materials were placed at
the Premises or the Building by a Tenant Party or Tenant agreed to permit such
Hazardous Materials to remain at the Premises for use and operation of the
Premises following JCVI's surrender of the Premises in accordance with the
Assignment Agreement, and (z) the presence of Hazardous Materials at the
Premises or the Building placed at the Premises or the Building by Landlord or
Landlord's affiliates, employees, agents, contractors  or invitees.

14.
Option to Extend.  Tenant shall have two (2) options (each, an "Option") to
extend the Revised Term by seven (7) years each as to the entire Premises (and
no less than the entire Premises) upon the following terms and conditions (each
seven (7) year period being referred to herein as an "Extension Term").  Any
extension of the Revised Term pursuant to an Option shall be on all the same
terms and conditions as this Lease, except as follows:

a.          Base Rent at the commencement of each Extension Term shall equal (i)
if there are no brokerage commissions payable by Landlord to Tenant's broker in
connection with the Option, ninety-five percent (95%) of the then-current FMV
(as defined below), or (ii) if there are brokerage commissions payable by
Landlord to Tenant's broker in connection with the Option, one hundred percent
(100%) of the then-current FMV, and in each case shall be further increased on
each annual anniversary of the Extension Term commencement date by two and
one-half percent (2.5%).  Tenant may, no more than fifteen (15) months prior to
the date the then-current Term is then scheduled to expire, request Landlord's
estimate of the FMV for the next Extension Term.  Landlord shall, within fifteen
(15) days after receipt of such request, give Tenant a written proposal of such
FMV.  If Tenant gives written notice to exercise an Option ("Extension Notice"),
such Extension Notice shall specify whether Tenant accepts Landlord's proposed
estimate of FMV.  If Tenant does not accept the FMV, then the parties shall
endeavor to agree upon the FMV, taking into account all relevant factors.  In
the event that the parties are unable to agree upon the FMV within thirty (30)
days after Landlord's receipt of the Extension Notice, then same shall be
determined as follows: (i) Landlord and Tenant shall each appoint one broker who
shall, by profession, be a licensed real estate broker, of good reputation, and
who shall have been active over the ten (10) year period ending on the date of
Landlord's receipt of the Extension Notice in the leasing of similar properties
within the Rockville, Maryland laboratory/research and development leasing
market. Each such broker shall be appointed within thirty (30) days after the
date of Landlord's receipt of the applicable Extension Notice.  (ii) The two
brokers so appointed shall, within ten (10) days of the date of the appointment
of the last appointed broker, agree upon and appoint a third broker who shall be
qualified based upon the same criteria set forth hereinabove for the
qualification of the initial two brokers and shall not have been employed or
retained by either Landlord or Tenant or any affiliate of either for a period of
at least ten (10) years prior to appointment pursuant hereto. The third broker
shall be paid for jointly by Landlord and Tenant.  If Landlord and Tenant are
unable to agree upon the third broker, then the same shall be designated by the
Washington, D.C. local chapter of the Judicial Arbitration and Mediation
Services or any successor organization thereto (the "JAMS").  (iii) The three
brokers shall within ten (10) business days of the appointment of the third
broker reach a decision regarding the determination of the FMV, and shall notify
Landlord and Tenant thereof. (iv) The decision of the majority of the three
brokers shall be binding upon Landlord and Tenant and shall serve as the basis
for determination of Base Rent payable for the applicable Extension Term.
Failure of a majority of such brokers to reach agreement shall result in the FMV
being designated by averaging the appraisals of the three brokers, ignoring for
the purposes of such averaging the high and/or low appraisal which is more than
ten percent (10%) in excess of or less than the middle appraisal, if applicable.
(v) If either Landlord or Tenant fails to appoint a broker within the time
period specified in subparagraph (i) hereinabove, the broker appointed by one of
them shall reach a decision and notify Landlord and Tenant thereof, and such
broker's decision shall be binding upon Landlord and Tenant. (vi) The cost of
the three-broker determination shall be paid by Landlord and Tenant equally. 
(vii) If, as of the commencement date of an Extension Term, the amount of Base
Rent payable during the Extension Term shall not have been determined, then,
pending such determination, Tenant shall pay Base Rent equal to the Base Rent
payable with respect to the last year of the then-current Term.  After the final
determination of Base Rent payable for the Extension Term, the parties shall
promptly execute a written amendment to this Lease specifying the amount of Base
Rent to be paid during the applicable Extension Term.  Any failure of the
parties to execute such amendment shall not affect the validity of the FMV
determined pursuant to this Section 14.a or the extension of the Revised Term
for such Extension Term.
b.          No Option is assignable separate and apart from this Lease. 
Tenant's rights under this Section 14 shall be transferable in connection with
an assignment of this Lease to an Exempt Transferee, but shall not be
transferable to any other assignee without the prior written consent of
Landlord, which consent Landlord may withhold in its sole and absolute
discretion.
c.          Each Option is conditional upon Tenant giving Landlord written
notice of its election to exercise such Option at least twelve (12) months prior
to the expiration of the then-current Term.  Time shall be of the essence as to
Tenant's exercise of an Option.  Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise an Option.  Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of  an Option after the date provided for in this Article 14.
d.          Notwithstanding anything contained in this Article 14 to the
contrary, Tenant shall not have the right to exercise an Option or to commence
an Extension Term unless Tenant is not then in Default.
e.          For purposes of this Lease, "FMV" for the Premises shall be based on
a seven (7) year extension term and shall be equal to the monthly base rental
rate (on a per square foot of rentable area basis) agreed to by willing
sophisticated tenants and willing sophisticated landlords in leasing
transactions (the "Comparable Transactions"), as of a particular time, in
arms-length transactions for non-sublease, non-encumbered, non-equity,
non-expansion, non-renewal space comparable in size, location, height and
quality to the Premises, with a commencement date not more than eighteen (18)
months prior to the commencement date of the extension term, or if there are no
Comparable Transactions, in other first-class combined office/laboratory
facilities containing located in the Rockville, Maryland area, with appropriate
adjustments to account for differences in the Adjustment Factors (as defined
below) and all other factors reasonably relevant to a fair market rent
determination.  In any determination of FMV, appropriate consideration should be
given to any reasonably relevant factor (or difference in the subject
transaction or Comparable Transactions used for purposes of comparison),
including without limitation, the following factors (the "Adjustment Factors"):
(a) monthly base rental rates per rentable square foot; (b) abatement provisions
reflecting free rent or early occupancy during the lease term; (c) the size,
location and floor height of the premises being leased; (d) the condition and
market value of the existing tenant improvements, if any (from a general
marketing perspective and without regard to their value, usability or function
to Tenant or to any tenant in any Comparable Transaction), and the existence and
amount of any tenant improvement or comparable allowance; (e) the existence and
amount of any other cash payment or other equivalent concession, including,
without limitation, moving allowances, lease takeover allowances (or where a
lease assumption is applicable, the value thereof), and any comparable tenant
inducement; (f) the existence of favorable expansion and/or extension options,
and the value thereof; (g) any special parking rights, rates or concessions; (h)
whether the lease transaction in question grants to the tenant any protection
from increases in real property taxes and/or operating expenses, and if so, the
amount, value or cost associated therewith; and (i) the credit standing of the
tenant in question and/or the amount of letters of credit, cash security
deposits, and/or other credit enhancements required to be made available by the
tenant in question.
f.          For purposes of calculating the FMV, the following presumptions
shall apply:  the Premises is free and clear of all leases and tenancies
(including this Lease), the Premises is available for the purposes permitted by
this Lease in the then rental market, that Landlord has had a reasonable time to
locate a tenant, and that neither Landlord nor the prospective tenant is under
any compulsion to rent, and taking into account all relevant factors.
15.
Right of First Offer to Lease.  For so long as MacroGenics, Inc. and/or an
Exempt Transferee of MacroGenics, Inc. pursuant to an Exempt Transfer (a
"MacroGenics Exempt Transferee") leases the entire Premises and personally
occupies at least ninety percent (90%) of the entire Premises and subject to any
other parties' pre-existing rights with respect to Available ROFO Premises (as
defined below), Tenant shall have a right of first offer to lease ("Lease ROFO")
as to any rentable premises in the buildings located at 9708, 9712 and 9714
Medical Center Drive which Landlord is marketing and for which Landlord is
seeking a tenant ("Available ROFO Premises"); provided, however, that in no
event shall Landlord be required to lease any Available ROFO Premises to Tenant
for any period past the date on which this Lease expires or is terminated
pursuant to its terms (including available Options).  To the extent that
Landlord renews or extends a then-existing lease with such then existing tenant
for the same premises pursuant to a contractual extension option existing as of
the date hereof, the affected space shall not be deemed to be Available ROFO
Premises.  In the event Landlord intends to market Available ROFO Premises,
Landlord shall provide written notice thereof to Tenant (the "Notice of
Marketing to Lease").

a.            Within fifteen (15) days following its receipt of a Notice of
Marketing to Lease (time being strictly of the essence), Tenant shall advise
Landlord in writing whether Tenant elects to lease all (not just a portion) of
the Available ROFO Premises and on what terms and conditions.  If Tenant fails
to notify Landlord of Tenant's election within such fifteen (15) day period
(time being strictly of the essence), then Tenant shall be deemed to have
elected not to lease the Available ROFO Premises.
b.            If Tenant notifies Landlord that Tenant elects to lease all of the
Available ROFO Premises and of the terms and conditions therefore ("Tenant's
Leasing Offer") within the fifteen (15)-day period described above (provided
that Tenant shall be required to lease the Available ROFO Premises for at least
the remainder of the then-current Revised Term), then Landlord shall have ten
(10) days after receipt of Tenant's Leasing Offer to respond to Tenant in
writing whether Landlord elects to lease the Available ROFO Premises to Tenant
on the terms and conditions set forth in Tenant's Leasing Offer.  If Tenant
delivers Tenant's Leasing Offer within the fifteen (15)-day period described
above and Landlord elects to lease the Available ROFO Premises to Tenant on the
terms and conditions set forth in Tenant's Leasing Offer, then Landlord shall
lease the Available ROFO Premises to Tenant upon the terms and conditions set
forth in Tenant's Leasing Offer.  If Landlord fails to deliver notice of
Landlord's election to lease the Available ROFO Premises to Tenant within such
ten (10)-day period, then Landlord shall be deemed to have elected not to lease
the Available ROFO Premises to Tenant upon the terms and conditions set forth in
Tenant's Leasing Offer.
c.            If (i) Tenant notifies Landlord that Tenant elects not to lease
the Available ROFO Premises, (ii) Tenant fails to notify Landlord of Tenant's
election within the fifteen (15)-day period described above (time being strictly
of the essence), (iii) Landlord declines (or is deemed to have declined) to
lease the Available ROFO Premises to Tenant on the terms and conditions set
forth in Tenant's Leasing Offer or (iv) Landlord fails to notify Tenant of
Landlord's election to lease the Available ROFO Premises to Tenant on the terms
and conditions set forth in Tenant's Leasing Offer within the ten (10) day
period described above (time being strictly of the essence), then Landlord shall
have the right to consummate a lease of the Available ROFO Premises at base rent
not less than ninety percent (90%) of that stated in Tenant's Leasing Offer.
d.            Notwithstanding anything in this Article 15 to the contrary,
Tenant shall not have the right to exercise the Lease ROFO during such period of
time that there exists a monetary default or material non-monetary default by
Tenant under any provision of this Lease for which notice has been given to
Tenant by Landlord (to the extent notice is required under this Lease).  Any
attempted exercise of the Lease ROFO during a period of time in which Tenant is
so in default shall be void and of no effect.  Notwithstanding anything in this
Lease to the contrary, Tenant shall not assign or transfer the Lease ROFO,
except in conjunction with an assignment or transfer of Tenant's interest in the
Lease to an Exempt Transferee pursuant to an Exempt Transfer, without Landlord's
prior written consent, which consent Landlord shall not unreasonably withhold,
condition or delay.
e.            If Tenant exercises the Lease ROFO, Landlord does not guarantee
that the Available ROFO Premises will be available on the anticipated
commencement date for the Lease as to such Premises due to a holdover by the
then-existing occupants of the Available ROFO Premises or for any other reason
beyond Landlord's reasonable control, so long as Landlord acts in good faith to
promptly and diligently pursue all reasonable means to obtain possession of such
space, including the commencement of eviction proceedings when appropriate, as
soon as reasonably practicable, but Tenant shall not be liable for any rent
until the time when Landlord can deliver possession of the ROFO Premises to
Tenant.
f.            Tenant's rights under this Section 15 shall be transferable in
connection with an assignment of this Lease to an Exempt Transferee, but shall
not be transferable to any other assignee without the prior written consent of
Landlord, which consent Landlord may withhold in its sole and absolute
discretion.
16.
Right of First Offer to Purchase.  For so long as MacroGenics and/or a
MacroGenics Exempt Transferee leases all, and personally occupies at least
ninety percent (90%), of the entire Premises, Tenant shall have a right of first
offer to purchase the fee interest ("Purchase ROFO") in the Building and
underlying parcel of land (the "ROFO Real Property").  Landlord shall not sell
the entire Building in fee simple unless Landlord shall first offer the Building
to Tenant as follows:  (i) Landlord shall give to Tenant an irrevocable written
notice ("Landlord's Purchase ROFO Notice") specifying the Basic Sale Terms (as
hereinafter defined) upon which Landlord desires to sell the Building; and (ii)
Tenant shall then have the one-time right to purchase the Building (the
"Purchase ROFO") by notifying Landlord in writing of the exercise of such
Purchase ROFO not later than twenty (20) days after Tenant's receipt of such
notice from Landlord and delivering one-half of the deposit required pursuant to
the Additional Sale Terms (as hereinafter defined), time being of the essence.

a.            If Tenant exercises the Purchase ROFO within the twenty (20)-day
period described above (time being strictly of the essence), then Tenant shall
have the one-time right and obligation (subject to Landlord and Tenant entering
into a Purchase Agreement pursuant to the Additional Sale Terms) to purchase the
Building upon the Basic Sale Terms and the Additional Sale Terms to the extent
such Additional Sale Terms are not inconsistent with the Basic Sale Terms.
b.            Notwithstanding anything to the contrary herein, Tenant's rights
under this Article 16 shall not apply to:
(i) any sale/leaseback transaction made in connection with a bona fide
financing;
(ii)            any sale or transfer of less than eighty percent (80%) of all of
the direct and indirect interests in Landlord (but, whether or not in excess of
eighty percent (80%), in no event shall Tenant's rights apply to a sale or
transfer among then-existing direct or indirect interest holders in Landlord,
sales or transfers of beneficial interests in direct or indirect interest
holders in Landlord that are part of a portfolio transaction that includes
properties other than the Building, and mergers, acquisitions, sales or
transfers of or in entities with a direct or indirect interest in Landlord that
own direct or indirect interests in properties other than the Building, in each
case unless such transfers are made with the intention of allowing a transfer of
the Building in avoidance of Tenant's rights under this Article 16);
(iii)            any sale or transfer of the Building to a partnership,
corporation, limited liability company, trust or other entity that is under
control by, common control with, or controls Landlord or any direct or indirect
owner of Landlord, but any such transferee shall hold title subject to Tenant's
rights under this Article 16;
(iv)            any transfer in the nature of a financing transaction with a
financial institution that is made for a bona fide business purpose (i.e., other
than in order to allow a transfer of the Building in avoidance of Tenant's
rights under this Article 16), including without limitation the granting of, or
foreclosure or deed-in-lieu of foreclosure, under a mortgage; and
(v)            any portfolio transaction that includes at least one other real
estate asset consisting of a building with at least 40,000 square feet in gross
floor area or land capable of accommodating a new building of at least 40,000
rentable square feet in area.  In connection with any portfolio transaction that
includes only the Building and a related asset, and, therefore, is subject to
the provisions of this Article 16, Tenant must exercise its election to
purchase, if at all, with respect to the entire portfolio transaction offered in
Landlord's Purchase ROFO Notice.
c.            If Tenant either rejects the Landlord's Purchase ROFO Notice or
does not exercise the Purchase ROFO within the twenty (20)-day period described
above (time being strictly of the essence), then Landlord shall be free to sell
the Building to a third-party person or entity upon terms and conditions no less
favorable to Landlord in any material respect than the Basic Sale Terms without
further obligation to Tenant, except that the purchase price may be as much as
ten percent (10%) less than that reflected in the Basic Sale Terms.  If after
Tenant either rejects the Landlord's Purchase ROFO Notice or does not exercise
the Purchase ROFO within the twenty (20)-day period described above, and
Landlord desires to offer the Building for sale upon terms that are materially
less favorable to Landlord than the Basic Sale Terms and/or at a purchase price
that is more than ten percent (10%) less than the purchase price stated in the
Basic Sale Terms, then Landlord must resubmit a Landlord's Purchase ROFO Notice
in accordance with the procedures set forth above. However, if the new notice to
Tenant is given not more than 180 days after the previous notice to Tenant, then
Tenant's time to exercise its Right of First Offer pursuant to such new notice
shall be reduced to ten (10) days.
d.            Upon (i) any sale of the Building, (ii) any portfolio transaction
sale that includes the Building and is not subject to the rights of Tenant under
this Article 16, or (iii) any foreclosure of a mortgage on the Building or
conveyance by deed-in-lieu of foreclosure, in each case to a third-party person
or entity in accordance with the terms of this Article 16, Tenant's Purchase
ROFO shall forever terminate.
e.            As used herein:  "Basic Sale Terms" shall mean the purchase price
and terms of any seller financing offered by Landlord; and "Additional Sale
Terms" shall mean those terms set forth on Exhibit E attached to this
Amendment.  The Lease shall terminate upon transfer of title to Tenant pursuant
to this Article 16.
f.            Notwithstanding any provision of this Article 16 to the contrary,
Tenant's rights under this Article shall be void (i) at Landlord's election, if
a Default is then continuing at the time Tenant makes any election with under
this Article or at the time the closing under the purchase contemplated by this
Article 16 is scheduled to occur, and (ii) twelve (12) months prior to the
then-scheduled expiration of the term of this Lease unless Tenant has properly
exercised its right to extend the term of this Lease pursuant to an Option (if
any such right remains).  If Tenant asserts any rights in the Building by means
of lis pendens or similar notice, or any method claiming any rights or interest
in any space in the applicable building (as opposed to a claim strictly for
monetary damages, for which the indemnity set forth in this sentence will not
apply), and fails to prevail in such proceeding, then Tenant shall indemnify,
defend and hold harmless Landlord for any loss, cost, damage or injury that
Landlord suffers or incurs on account of the delay caused by such proceeding,
including without limitation any lost sale transaction or tenant leases for
space in the Building or change in market conditions directly affecting a sale
or lease for tenant space in the Building.  Furthermore, the provisions of this
Article 16 are personal to MacroGenics, Inc. and may not be assigned except to a
MacroGenics Exempt Transferee in connection with an Exempt Transfer of this
Lease to such MacroGenics Exempt Transferee without Landlord's prior written
consent, which consent may be withheld in Landlord's sole and absolute
discretion.
g.            Any Landlord's Purchase ROFO Notice and information in connection
therewith, and any information regarding a sale of the Building, provided to
Tenant by Landlord pursuant to this Article 16 shall be held confidential by
Tenant and not disclosed to any third party except as required by Applicable
Laws or in connection with any dispute between Landlord and Tenant regarding
this Article 16 and for disclosures to Tenant's attorneys and third-party
consultants to the extent such attorneys and consultants are reasonably required
for Tenant to evaluate such information and, in each case, provided that such
attorneys and consultants are made subject to the provisions of this paragraph.
Any such information shall be returned by Tenant to Landlord in the event that
Tenant's rights under this Article 16 terminate in accordance with the terms
hereof.
h.            Any disputes regarding the provisions of this Article 16 shall be
resolved by arbitration as follows:  the parties shall promptly meet and confer
to attempt in good faith to resolve such dispute, and if such dispute is not
resolved within thirty (30) days after Landlord or Tenant delivers written
notice of such dispute to the other, the parties shall direct the Washington,
DC  office of the JAMS to appoint an arbitrator who shall have a minimum of ten
(10) years' experience in commercial real estate disputes and who shall not be
affiliated with either Landlord or Tenant and has not worked for either party or
its affiliates at any time during the prior five (5) years.  Both Landlord and
Tenant shall have the opportunity to present evidence and outside consultants to
the arbitrator. The arbitration shall be conducted in accordance with the
expedited commercial arbitration rules of the JAMS insofar as such rules are not
inconsistent with the provisions of this Lease (in which case the provisions of
this Lease shall govern).  The cost of the arbitration (exclusive of each
party's witness and attorneys' fees, which shall be paid by such party) shall be
borne equally by the parties.  The arbitrator's decision shall be final and
binding on the parties.
i.            Upon Tenant's request, Landlord agrees to execute and deliver to
Tenant a memorandum of Tenant's Purchase ROFO, in form and substance reasonably
acceptable to Landlord and Tenant (the "Purchase ROFO Memorandum"), provided
that Tenant executes and delivers to Landlord or a third party escrow agent
reasonably acceptable to Landlord and Tenant an instrument acknowledging the
termination of Tenant's Purchase ROFO, in form and substance reasonably
acceptable to Landlord and Tenant, to be held in escrow and recorded upon the
earlier to occur of the termination of this Lease or the termination of Tenant's
Purchase ROFO in accordance with the terms of this Second Amendment.  Tenant
may, but shall not be obligated to, record the Purchase ROFO Memorandum,
provided Tenant shall be obligated to pay all costs and expenses relating
thereto, including any taxes assessed as a result of such recording.
17.            Broker. Tenant and Landlord each represents and warrants that it
has not dealt with any broker or agent in the negotiation for or the obtaining
of this Second Amendment, other than CBRE, Inc. ("Broker"), and agrees to
reimburse, indemnify, save, defend (at the indemnified party's option and with
counsel reasonably acceptable to the indemnified party, at the indemnifying
party's sole cost and expense) and hold harmless the indemnified party for, from
and against any and all cost or liability for compensation claimed by any such
broker or agent, other than Broker, employed or engaged by it or claiming to
have been employed or engaged by it.  Broker is entitled to a leasing commission
in connection with the making of the Assignment Agreement, the Landlord Consent
and this Second Amendment, and Landlord shall pay such commission to Broker
pursuant to a separate agreement between Landlord and Broker and Tenant shall
have no obligation to pay Broker a leasing commission in connection with the
making of the Assignment Agreement, the Landlord Consent and this Second
Amendment.
18.            Notices.  Tenant confirms that, notwithstanding anything in the
Lease to the contrary, notices delivered to Tenant pursuant to the Lease should
be sent to:
MacroGenics, Inc.
9704 Medical Center Drive
Rockville, Maryland  20850
Attn: General Counsel


with a copy to (which copy shall not constitute notice):


Covington & Burling LLP
One CityCenter
850 Tenth Street, NW
Washington, DC  20001
Attention: Heather G. Haberl


19.
Effect of Amendment.  Except as modified by this Second  Amendment and the
Assignment Agreement and Landlord Consent, the Existing Lease and all the
covenants, agreements, terms, provisions and conditions thereof shall remain in
full force and effect and are hereby ratified and affirmed.  In the event of any
conflict between the terms contained in this Second Amendment and the Existing
Lease, the terms herein contained shall supersede and control the obligations
and liabilities of the parties.

20.
Successors and Assigns.  Each of the covenants, conditions and agreements
contained in this Second Amendment shall inure to the benefit of and shall apply
to and be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees.  Nothing in this section shall in any way alter the provisions of
the Lease restricting assignment or subletting.

21.
Miscellaneous.  This Second Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Second  Amendment are inserted and included solely for
convenience and shall not be considered or given any effect in construing the
provisions hereof.  All exhibits hereto are incorporated herein by reference. 
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.

22.
Landlord Representations, Warranties and Covenants. Landlord hereby represents
and warrants to Tenant that, as of date hereof and as of the Revised Term
Commencement Date: (i) the Existing Lease attached hereto as Exhibit L is the
true, complete and correct copy of the Existing Lease and the Existing Lease has
not been amended or modified except as otherwise set forth in this Second
Amendment and as set forth in Exhibit L hereto; (ii) the Existing Lease is
valid, binding and in full force and effect, and enforceable in accordance with
its terms by Landlord and Tenant; (iv) to Landlord's knowledge, no party is in
breach or default under the Existing Lease (whether monetary or otherwise) or
has given or received any notice of breach or default or termination under the
Existing Lease; (v) to Landlord's knowledge, JCVI did not made any assignment,
sublease, transfer, conveyance or other disposition of the Existing Lease or any
interest therein, or grant any sublease, license, occupancy agreement or other
use or occupancy right to any other person or entity, except for JCVI's grant of
the Early Access Rights (as defined in the Assignment Agreement) pursuant to the
Assignment Agreement; and (vi) to Landlord's knowledge, there are no parties in
possession of the Premises other than Tenant.  Each Party guarantees, warrants
and represent to the other and to Landlord that the execution and consummation
of this Assignment have been duly authorized by all appropriate company action,
and the individual or individuals signing this Assignment have the power,
authority and legal capacity to sign this Assignment on behalf of and to bind
all entities, corporations, partnerships, limited liability companies, joint
ventures or other organizations and entities on whose behalf such individual or
individuals have signed.  Notwithstanding anything to the contrary contained in
the Lease, the Assignment or the Landlord Consent, Landlord hereby covenants
that Landlord shall not exercise Landlord's remedy to terminate the Lease or
Tenant's possession of the Premises, nor shall Tenant be prohibited from
exercising an Option, the Lease ROFO or the Purchase ROFO, nor shall Landlord
(a) refuse to fund the Base TI Allowance or Additional TI Allowance, (b) fail to
deliver any SNDA required by the Lease, (c) fail to make casualty insurance
proceeds available under Section 24.10 of the Lease, (d) refuse to permit a
Transfer or allow Tenant to collect rents directly from a transferee under
Section 29 of the Lease, (e) charge Additional Rent under Section 7.2 of the
Lease, (f) draw against the Security Deposit or (g) fail to recognize Tenant's
quiet enjoyment rights under Section 15 of the Lease, solely by reason of any
breach or default of JCVI under the Existing Lease existing as of the Revised
Term Commencement Date, provided that the foregoing shall in no way be deemed to
limit Landlord's ability to exercise any remedies under the Lease, including
without limitation the termination of the Lease or Tenant's possession of the
Premises, due to any Default caused by Macrogenics, Inc. as the Tenant during
its early access to the Premises pursuant to Section 5 of this Second Amendment
or any Default resulting from its exacerbation of a breach or default of JCVI
under the Existing Lease existing as of the Revised Term Commencement Date.  In
no event shall Tenant be required to make any certification in an estoppel
certificate about the existence of tenant defaults under the Lease as of the
Revised Term Commencement Date.  In addition, notwithstanding any provision to
the contrary contained in the Existing Lease, Landlord agrees to look solely to
JCVI for satisfaction of any default of the tenant's obligations under the Lease
occurring prior to or existing as of the Revised Commencement Date and for
satisfaction of all obligations of the tenant under the Lease to the extent
accruing prior to or existing as of the Revised Commencement Date, including,
without limitation, the obligation to pay any amount payable by the tenant under
the Lease to the extent accruing prior to or existing as of the Revised
Commencement Date, and the recovery of any losses accruing to Landlord and
recoverable under the Lease, at law or in equity, to the extent arising under
the Lease prior to or existing as of the Revised Commencement Date, provided
that the foregoing shall in no way be deemed to limit Landlord's ability to
exercise any remedies under the Lease due to any Default caused by Macrogenics,
Inc. as the Tenant during its early access to the Premises pursuant to Section 5
of this Second Amendment or any Default resulting from Tenant's exacerbation of
a breach or default of JCVI under the Existing Lease existing as of the Revised
Term Commencement Date.

23.
Authority.  Tenant guarantees, warrants and represents that the individual or
individuals signing this Second Amendment have the power, authority and legal
capacity to sign this Second Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed. Landlord guarantees, warrants and represents that the individual or
individuals signing this Second Amendment have the power, authority and legal
capacity to sign this Second Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

24.
Counterparts; Facsimile and PDF Signatures.  This Second Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Second Amendment shall be equivalent to, and have the
same force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the date and year first above written.
LANDLORD:
BMR-MEDICAL CENTER DRIVE LLC,
a Delaware limited liability company


By:            /s/ Jonathan P.
Klassen                                                                      
Name:            Jonathan P.
Klassen                                                                      
Title:            Executive Vice
President                                                                      


TENANT:
MACROGENICS, INC.,
a Delaware corporation


By:            /s/ Scott
Koenig                                                                      
Name:            Scott
Koenig                                                                      
Title:            CEO                                                                      





--------------------------------------------------------------------------------



EXHIBIT A
ACKNOWLEDGEMENT OF SECOND AMENDMENT EFFECTIVE DATE


THIS ACKNOWLEDGEMENT OF SECOND AMENDMENT EFFECTIVE DATE is entered into as of
[_______], 20[__], with reference to that certain Lease dated as of May 3, 2010
(as amended by that certain First Amendment to Lease dated as of March 26, 2014,
as assigned  pursuant to that certain Assignment and Assumption Agreement dated
as of June ___, 2015 between J. Craig Venter Institute, Inc., as assignor, and
Tenant, as assignee, and that certain Landlord Consent attached to the
Assignment Agreement and executed by Landlord, and as further amended by that
certain Second Amendment to Lease dated as of [_______], 2015 (the "Second
Amendment"), the "Lease"), by MACROGENICS, INC., a Delaware corporation
("Tenant"), in favor of BMR-MEDICAL CENTER DRIVE LLC, a limited liability
company ("Landlord").  All capitalized terms used herein without definition
shall have the meanings ascribed to them in the Lease.
Landlord and Tenant hereby confirm that the Effective Date of the Second
Amendment is [_______], 20[__].
IN WITNESS WHEREOF, Landlord and Tenant have executed this Acknowledgment of
Second Amendment Effective Date as of the date first written above.
LANDLORD:
BMR-MEDICAL CENTER DRIVE LLC,
a Delaware limited liability company


By:                                                                                  
Name:                                                                                  
Title:                                                                                  


TENANT:
MACROGENICS, INC.,
a Delaware corporation


By:                                                                                  
Name:                                                                                  
Title:                                                                                  
4813-5202-3331.13

--------------------------------------------------------------------------------



EXHIBIT B
ACKNOWLEDGEMENT OF REVISED TERM COMMENCEMENT DATE
AND TERM EXPIRATION DATE
THIS ACKNOWLEDGEMENT OF REVISED TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE
is entered into as of [_______], 20[__], with reference to that certain Lease
dated as of May 3, 2010 (as amended by that certain First Amendment to Lease
dated as of March 26, 2014, as assigned  pursuant to that certain Assignment and
Assumption Agreement dated as of June ___, 2015 between J. Craig Venter
Institute, Inc., as assignor, and Tenant, as assignee, and that certain Landlord
Consent attached to the Assignment Agreement and executed by Landlord, and as
further amended by that certain Second Amendment to Lease dated as of [_______],
2015, the "Lease"), by and between MACROGENICS, INC., a Delaware corporation
("Tenant"), and BMR-MEDICAL CENTER DRIVE LLC, a limited liability company
("Landlord").  All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Lease.
Landlord and Tenant hereby confirm the following:
1.            In accordance with the provisions of the Lease, the Revised Term
Commencement Date is [_______], 20[__], and, unless the Lease is terminated
prior to the Term Expiration Date pursuant to its terms, the Term Expiration
Date shall be [_______], 20[__].
2.            The Lease is in full force and effect the same represents the
entire agreement between Landlord and Tenant concerning the Premises.
3.            As of the date hereof, to Tenant's knowledge, Tenant has no
existing defenses against the enforcement of the Lease by Landlord, and there
exist no offsets or credits against Rent owed or to be owed by Tenant, except:
___________________________.  As of the date hereof, to Landlord's knowledge,
Landlord has no existing defenses against the enforcement of the Lease by
Tenant.
4.            The obligation to pay Rent is presently in effect and all Rent
obligations on the part of Tenant under the Lease for the Revised Term commenced
to accrue on the Revised Term Commencement Date, with Base Rent payable during
the Revised Term as set forth in the chart below, subject to adjustment under
the Lease:


Dates
 
Square Feet of Rentable Area
 
Base Rent per Square Foot of Rentable Area
 
Monthly Base Rent
   
Annual Base Rent
 
Revised Term Commencement Date– December 31, 2016
   
122,600
 
$14.42 annually
 
$
147,324.34
   
$
1,767,892.00
 
January 1, 2017 – December 31, 2017
   
122,600
 
$14.85 annually
 
$
151,744.07
   
$
1,820,928.76
 
January 1, 2018 – December 31, 2018
   
122,600
 
$15.30 annually
 
$
156,296.39
   
$
1,875,556.62
 
January 1, 2019 – December 31, 2019
   
122,600
 
$15.76 annually
 
$
160,985.28
   
$
1,931,823.32
 
January 1, 2020 – April 30, 2020
   
122,600
 
$16.23 annually
 
$
165,814.84
   
$
1,989,778.02
 
May 1, 2020 – December 31, 2020
   
122,600
 
$16.00 annually
 
$
163,466.67
   
$
1,961,600.00
 
January 1, 2021 – December 31, 2021
   
122,600
 
$21.00 annually
 
$
214,550.00
   
$
2,574,600.00
 
January 1, 2022 – Term Expiration Date
   
122,600
 
$21.50 annually
 
$
219,658.34
   
$
2,635,900.00
 







5.            The undersigned Tenant has not made any prior assignment,
transfer, hypothecation or pledge of the Lease or of the rents thereunder or
sublease of the Premises or any portion thereof.
B-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of Landlord and Tenant has executed this Acknowledgment
of Revised Term Commencement Date and Term Expiration Date as of the date first
written above.


LANDLORD:
BMR-MEDICAL CENTER DRIVE LLC,
a Delaware limited liability company


By:                                                                                  
Name:                                                                                  
Title:                                                                                  




TENANT:
MACROGENICS, INC.,
a Delaware corporation
By:                                                                  
Name:                                                                  
Title:                                                                  
B-



--------------------------------------------------------------------------------



EXHIBIT C
WORK LETTER
This Work Letter (this "Work Letter") is made and entered into as of the 31st
day of July, 2015, by and between BMR-MEDICAL CENTER DRIVE LLC, a Delaware
limited liability company ("Landlord"), and MACROGENICS, INC., a Delaware
corporation ("Tenant"), and is made a part of that certain Lease dated as of May
3, 2010, as amended by that certain First Amendment to Lease dated as of March
26, 2014, as assigned  pursuant to that certain Assignment and Assumption
Agreement dated as of July 31, 2015 between J. Craig Venter Institute, Inc., as
assignor, and Tenant, as assignee, and that certain Landlord Consent attached to
the Assignment Agreement and executed by Landlord, as further amended by that
certain Second Amendment to Lease dated as of July 31, 2015 (collectively, the
"Lease"), by and between Landlord and Tenant for the Premises located at 9704
Medical Center Drive in Rockville, Maryland.  All capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Lease.
1.            General Requirements.
1.1.            Authorized Representatives.
(a)            Landlord designates, as Landlord's authorized representative
("Landlord's Authorized Representative"), (i) Tim Stoll as the person authorized
to initial plans, drawings, approvals and to sign change orders pursuant to this
Work Letter and (ii) an officer of Landlord as the person authorized to sign any
amendments to this Work Letter or the Lease.  Tenant shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Landlord's Authorized Representative. 
Landlord may change either Landlord's Authorized Representative upon one (1)
business day's prior written notice to Tenant.
(b)            Tenant designates Thomas Spitznagel and Chris Holmes ("Tenant's
Authorized Representative") as the person authorized to initial and sign all
plans, drawings, change orders and approvals pursuant to this Work Letter. 
Landlord shall not be obligated to respond to or act upon any such item until
such item has been initialed or signed (as applicable) by Tenant's Authorized
Representative.  Tenant may change Tenant's Authorized Representative upon one
(1) business day's prior written notice to Landlord.
1.2.            Schedule.  The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the "Schedule"), a copy of which shall be
delivered to Landlord promptly upon completion.  The Schedule shall clearly
identify all activities requiring Landlord participation, including specific
dates and time periods when Tenant's contractor will require access to areas of
the Project outside of the Premises.  To the extent that the Schedule requires
Landlord participation, such Schedule shall be approved or disapproved by
Landlord within ten (10) business days after delivery to Landlord.  Landlord's
failure to respond within such ten (10) business day period shall be deemed
approval by Landlord.  If Landlord disapproves any part of the Schedule
requiring Landlord participation, then Landlord shall notify Tenant in writing
of its objections to such Schedule, and the parties shall confer and negotiate
in good faith to reach agreement on the Schedule.  The Schedule shall be subject
to adjustment as mutually agreed upon in writing by the parties, or as provided
in this Work Letter.
1.3.            Tenant's Architects, Contractors and Consultants.  The
architect, engineering consultants, design team, general contractor and
subcontractors responsible for the construction of the Tenant Improvements shall
be selected by Tenant, provided Tenant shall use only those architects, general
contractors and material suppliers and mechanics of which Landlord has given
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  All Tenant contracts related to the Tenant Improvements
shall provide that Tenant may assign such contracts and any warranties with
respect to the Tenant Improvements to Landlord at any time.
2.            Tenant Improvements.  All Tenant Improvements shall be performed
by Tenant's contractor, at Tenant's sole cost and expense (subject to Landlord's
obligations with respect to disbursing the Base TI Allowance and, if properly
requested by Tenant pursuant to the terms of the Lease, the Additional TI
Allowance) and in accordance with the Approved Plans (as defined below), the
Lease and this Work Letter.  To the extent that the total projected cost of the
Tenant Improvements (as projected by Landlord) exceeds the TI Allowance (such
excess, the "Excess TI Costs"), Tenant shall be solely responsible for such
Excess TI Costs and will pay such Excess TI Costs prior to delinquency.  All
material and equipment furnished by Tenant or its contractors as the Tenant
Improvements shall be new or "like new;" the Tenant Improvements shall be
performed in a first-class, workmanlike manner; and the quality of the Tenant
Improvements shall be of a nature and character not less than the Building
standard.  Tenant shall take, and shall require its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Tenant Improvements, including covering or temporarily removing any window
coverings so as to guard against dust, debris or damage.  All Tenant
Improvements shall be performed in accordance with Article 17 of the Existing
Lease; provided that, notwithstanding anything in the Lease or this Work Letter
to the contrary, in the event of a conflict between this Work Letter and Article
17 of the Existing Lease, the terms of this Work Letter shall govern.
2.1.            Work Plans.  Tenant shall prepare and submit to Landlord for
approval schematics covering the Tenant Improvements prepared in conformity with
the applicable provisions of this Work Letter (the "Draft Schematic Plans"),
which Draft Schematic Plans may include, modifications to the Premises in
support of Tenant's manufacturing operations and a vivarium use.  The Draft
Schematic Plans shall contain sufficient information and detail to accurately
describe the proposed design to Landlord and such other information as Landlord
may reasonably request.  Landlord shall notify Tenant in writing within ten (10)
business days after receipt of the Draft Schematic Plans whether Landlord
approves or objects to the Draft Schematic Plans and of the manner, if any, in
which the Draft Schematic Plans are unacceptable; provided, that Landlord's
approval to any Tenant Improvements that do not constitute Material Alterations
shall not be unreasonably withheld, conditioned or delayed and further, provided
Landlord's approval to any  Tenant Improvements that constitute Material
Alterations may be given or withheld in Landlord's sole and absolute
discretion.  Notwithstanding the foregoing, with respect to any Material
Alterations Material Alterations that are critical or essential for biologics
manufacturing as intended by Tenant, Landlord shall not unreasonably withhold,
condition or delay its consent with respect to any such Material Alterations. 
Landlord's failure to respond within such ten (10) business day period shall be
deemed approval by Landlord.  If Landlord reasonably objects to Structural
Alterations shown on the Draft Schematic Plans, then Tenant shall revise such
portions of the Draft Schematic Plans and cause Landlord's objections to be
remedied in the revised Draft Schematic Plans.  Tenant shall then resubmit the
revised Draft Schematic Plans to Landlord for approval, such approval not to be
unreasonably withheld, conditioned or delayed.  Landlord's approval of or
objection to Structural Alterations on revised Draft Schematic Plans and
Tenant's correction of the same shall be in accordance with this Section until
Landlord has approved the Structural Alterations on the Draft Schematic Plans in
writing or been deemed to have approved them.  The iteration of the Draft
Schematic Plans that is approved or deemed approved by Landlord without
objection shall be referred to herein as the "Approved Schematic Plans."
2.2.            Construction Plans.  Tenant shall prepare final plans and
specifications for the Tenant Improvements that (a) are consistent with and are
logical evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below).  As soon as
such final plans and specifications ("Construction Plans") are completed, Tenant
shall deliver the same to Landlord for Landlord's approval, which approval shall
not be unreasonably withheld, conditioned or delayed.  All such Construction
Plans shall be submitted by Tenant to Landlord in electronic .pdf, CADD and
full-size hard copy formats, and shall be approved or disapproved by Landlord
within ten (10) business days after delivery to Landlord.  Landlord's failure to
respond within such ten (10) business day period shall be deemed approval by
Landlord.  If the Construction Plans are disapproved by Landlord, then Landlord
shall notify Tenant in writing of its objections to such Construction Plans, and
the parties shall confer and negotiate in good faith to reach agreement on the
Construction Plans.  Promptly after the Construction Plans are approved by
Landlord and Tenant, two (2) copies of such Construction Plans shall be
initialed and dated by Landlord and Tenant, and Tenant shall promptly submit
such Construction Plans to all appropriate Governmental Authorities for
approval.  The Construction Plans so approved, and all change orders
specifically permitted by this Work Letter, are referred to herein as the
"Approved Plans."
2.3.            Changes to the Tenant Improvements. Any changes to the Approved
Plans (each, a "Change") shall be requested and instituted in accordance with
the provisions of this Article 2 and shall be subject to the written approval of
the non-requesting party in accordance with this Work Letter.
(a)            Change Request.  Either Landlord or Tenant may request Changes
after Landlord approves the Approved Plans by notifying the other party thereof
in writing in substantially the same form as the AIA standard change order form
(a "Change Request"), which Change Request shall detail the nature and extent of
any requested Changes, including (a) the Change, (b) the party required to
perform the Change and (c) any modification of the Approved Plans and the
Schedule, as applicable, necessitated by the Change.  If the nature of a Change
requires revisions to the Approved Plans, then the requesting party shall be
solely responsible for the cost and expense of such revisions and any increases
in the cost of the Tenant Improvements as a result of such Change.  Change
Requests shall be signed by the requesting party's Authorized Representative.
(b)            Approval of Changes.  All Change Requests shall be subject to the
other party's prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  The non-requesting party shall have five (5)
business days after receipt of a Change Request and a Change Estimate (defined
below) with respect to such Change Request from Tenant to notify the requesting
party in writing of the non-requesting party's decision either to approve or
object to the Change Request.  The non-requesting party's failure to respond
within such five (5) business day period shall be deemed approval by the
non-requesting party.
2.4.            Preparation of Estimates.  Tenant shall, before proceeding with
any Change, using its commercially reasonable efforts, prepare as soon as is
reasonably practicable (but in no event more than five (5) business days after
delivering a Change Request to Landlord or receipt of a Change Request) an
estimate of the increased costs or savings that would result from such Change,
as well as an estimate of such Change's effects on the Schedule (a "Change
Estimate"); provided, that, Landlord shall pay Tenant's cost of preparing a
Change Estimate for a Landlord-initiated Change Request.  Landlord shall have
five (5) business days after receipt of a Change Estimate from Tenant, in the
case of a Landlord-initiated Change Request, to notify Tenant in writing of
Landlord's decision either to proceed with or abandon the Landlord-initiated
Change Request.
2.5.            Quality Control Program; Coordination.  Tenant shall provide
Landlord with information regarding the following (together, the "QCP"):  (a)
Tenant's general contractor's quality control program and (b) evidence of
subsequent monitoring and action plans.  The QCP shall be subject to Landlord's
reasonable review and approval and shall specifically address the Tenant
Improvements.  Tenant shall use commercially reasonable efforts to ensure that
the QCP is regularly implemented on a scheduled basis and shall use commercially
reasonable efforts to provide Landlord with reasonable prior notice and access
to attend all inspections and meetings between Tenant and its general
contractor.  At the conclusion of the Tenant Improvements, Tenant shall deliver
the quality control log to Landlord, which shall include all records of quality
control meetings and testing and of inspections held in the field, including
inspections relating to concrete, steel roofing, piping pressure testing and
system commissioning.
3.            Completion of Tenant Improvements.  Tenant, at its sole cost and
expense (except for Landlord's obligation to disburse the Base TI Allowance and,
if properly requested by Tenant pursuant to the terms of the Lease, the
Additional TI Allowance), shall perform and complete the Tenant Improvements in
all respects (a) in substantial conformance with the Approved Plans, (b)
otherwise in compliance with provisions of the Lease and this Work Letter and
(c) in accordance with Applicable Laws, the requirements of Tenant's insurance
carriers, the requirements of Landlord's insurance carriers (to the extent
Landlord provides its insurance carriers' requirements to Tenant) and the board
of fire underwriters having jurisdiction over the Premises.  The Tenant
Improvements shall be deemed completed at such time as Tenant shall furnish to
Landlord the following (collectively, the "TI Submittals"): (t) commercially
reasonable evidence satisfactory to Landlord that (i) all Tenant Improvements
have been completed and paid for in full (an architect's certificate of
completion and the general contractor's and each subcontractor's and material
supplier's final unconditional waivers and releases of liens, each in a form
acceptable to Landlord and complying with Applicable Laws, and a Certificate of
Substantial Completion in the form of the American Institute of Architects
document G704, executed by the project architect and the general contractor,
together with a statutory notice of substantial completion from the general
contractor shall be deemed evidence of completion of all Tenant Improvements and
the same are paid in full), (ii) intentionally omitted, (iii) any and all liens
related to the Tenant Improvements have either been discharged of record (by
payment, bond, order of a court of competent jurisdiction or otherwise) or
waived by the party filing such lien and (iv) no security interests relating to
the Tenant Improvements are outstanding; (u) all certifications and approvals
with respect to the Tenant Improvements that may be required from any
Governmental Authority and any board of fire underwriters or similar body for
the use and occupancy of the Premises (including a certificate of occupancy for
the Premises for the Permitted Use); (v) certificates of insurance required by
the Lease to be purchased and maintained by Tenant; (w) an affidavit from
Tenant's architect certifying that all work performed in, on or about the
Premises is in accordance with the Approved Plans; (x) complete "as built"
drawing print sets, project specifications and shop drawings and electronic CADD
files on disc (showing the Tenant Improvements as an overlay on the Building "as
built" plans (provided that Landlord provides the Building "as-built" plans
provided to Tenant) of all contract documents for work performed by their
architect and engineers in relation to the Tenant Improvements, together with a
consent by Tenant's architects and engineers to Landlord's use of such plans and
specifications, as revised, upon the expiration or earlier termination of the
Lease, in such form as Landlord shall reasonably require; (y) a commissioning
report prepared by a licensed, qualified commissioning agent hired by Tenant and
approved by Landlord for all new or affected mechanical, electrical and plumbing
systems (which report Landlord may hire a licensed, qualified commissioning
agent to peer review, and whose reasonable recommendations Tenant's
commissioning agent shall perform and incorporate into a revised report); and
(z) copies of manufacturers' warranties, operation and maintenance manuals for
fixtures to the extent Landlord reasonably requests consistent with Landlord's
own requirements for its contractors.
4.            Insurance.
4.1.            Property Insurance.  At all times during the period beginning
with commencement of construction of the Tenant Improvements and ending with
final completion of the Tenant Improvements, Tenant shall maintain, or cause to
be maintained (in addition to the insurance required of Tenant pursuant to the
Lease), property insurance insuring Landlord and the Landlord Parties, as their
interests may appear.  Such policy shall, on a completed values basis for the
full insurable value at all times, insure against loss or damage by fire,
vandalism and malicious mischief and other such risks as are customarily covered
by the so-called "broad form extended coverage endorsement" upon all Tenant
Improvements and the general contractor's and any subcontractors' machinery,
tools and equipment, all while each forms a part of, or is contained in, the
Tenant Improvements or any temporary structures on the Premises, or is adjacent
thereto; provided that, for the avoidance of doubt, insurance coverage with
respect to the general contractor's and any subcontractors' machinery, tools and
equipment shall be carried on a primary basis by such general contractor or the
applicable subcontractor(s).  Tenant agrees to pay any deductible, and Landlord
is not responsible for any deductible, for a claim under such insurance.  Such
property insurance shall contain an express waiver of any right of subrogation
by the insurer against Landlord and the Landlord Parties, and shall name
Landlord and its affiliates as loss payees as their interests may appear.
4.2.            Workers' Compensation Insurance.  At all times during the period
of construction of the Tenant Improvements, Tenant shall, or shall cause its
contractors or subcontractors to, maintain statutory workers' compensation
insurance as required by Applicable Laws.
5.            Liability.  Tenant assumes sole responsibility and liability for
any and all injuries or the death of any persons, including Tenant's contractors
and subcontractors and their respective employees, agents and invitees, and for
any and all damages to property caused by, resulting from or arising out of any
act or omission on the part of Tenant, Tenant's contractors or subcontractors,
or their respective employees, agents and invitees in the prosecution of the
Tenant Improvements; provided, however, that nothing contained in this Work
Letter shall be deemed to release Landlord from or against liability caused by
Landlord's gross negligence or willful misconduct.  Tenant agrees to indemnify,
save, defend (at Landlord's option and with counsel reasonably acceptable to
Landlord) and hold the Landlord Indemnitees harmless from and against all Claims
due to, because of or arising out of any and all such injuries, death or damage,
whether real or alleged, and Tenant and Tenant's contractors and subcontractors
shall assume and defend at their sole cost and expense all such Claims;
provided, however, that nothing contained in this Work Letter shall be deemed to
indemnify or otherwise hold Landlord harmless from or against liability caused
by Landlord's negligence or willful misconduct.  Any deficiency in design or
construction of the Tenant Improvements shall be solely the responsibility of
Tenant, notwithstanding the fact that Landlord may have approved of the same in
writing.
6.            Additional TI Allowance; TI Budget; Lien Releases; Accrual
Information.
6.1.            Application of Additional TI Allowance.  Landlord shall
contribute, if properly requested by Tenant pursuant to the terms of the Lease,
the Additional TI Allowance toward the costs and expenses incurred in connection
with the performance of the Tenant Improvements, in accordance with the Lease.
6.2.            Budget for the Tenant Improvements.  Prior to commencement of
construction of the Tenant Improvements, Tenant shall notify Landlord of
Tenant's budget for the Tenant Improvements (the "TI Budget"), however, Landlord
shall have no right to consent to the TI Budget.  Landlord shall not be
obligated to reimburse Tenant for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance.
6.3.            Lien Releases.  Tenant shall furnish to Landlord, on a monthly
basis, copies of (a) invoices from the general contractor, the architect, and
any subcontractors, material suppliers and other parties requesting payment for
work performed in connection with the Tenant Improvements, and (b) unconditional
lien releases from the general contractor and each subcontractor and material
supplier with respect to previous payments made by Tenant for the Tenant
Improvements in a form acceptable to Landlord and complying with Applicable
Laws.
6.4.            Accrual Information.  In addition to the other requirements of
this Section 6, Tenant shall, no more often than once every calendar quarter
during construction of the Tenant Improvements, provide Landlord with a written
summary of all work performed by Tenant or its agents, employees or contractors
for which copies of lien waivers have not been supplied to Landlord, including
the dates on which such work was performed.  Such information shall be provided
to Landlord within ten (10) business days after Landlord's request therefor.
7.            Miscellaneous.
7.1.            Incorporation of Lease Provisions.  Sections 41.4 through 41.19
(but excluding Section 41.12) of the Existing Lease are incorporated into this
Work Letter by reference, and shall apply to this Work Letter in the same way
that they apply to the Lease.
7.2.            General.  Except as otherwise set forth in the Lease or this
Work Letter, this Work Letter shall not apply to improvements performed in any
additional premises added to the Premises at any time or from time to time,
whether by any options under the Lease or otherwise; or to any portion of the
Premises or any additions to the Premises in the event of a renewal or extension
of the original Term, whether by any options under the Lease or otherwise,
unless the Lease or any amendment or supplement to the Lease expressly provides
that such additional premises are to be delivered to Tenant in the same
condition as the initial Premises.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
C-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.
LANDLORD:
BMR-MEDICAL CENTER DRIVE LLC,
a Delaware limited liability company
By:            /s/ Jonathan P.
Klassen                                                                      
Name:            Jonathan P.
Klassen                                                                      
Title:            Executive Vice President
TENANT:
MACROGENICS, INC.,
a Delaware corporation
By:            /s/ Scott
Koenig                                                                      
Name:            Scott
Koenig                                                                      
Title:            CEO                                                                      
C-

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF ADDITIONAL TI ALLOWANCE ACCEPTANCE LETTER
[TENANT LETTERHEAD]
BMR-Medical Center Drive LLC
17190 Bernardo Center Drive
San Diego, California  92128
Attn:  Vice President, Real Estate Legal
[Date]
Re:            Additional TI Allowance
To Whom It May Concern:
This letter concerns that certain Lease dated as of May 3, 2010, as amended by
that certain First Amendment to Lease dated as of March 26, 2014, as assigned by
that certain Assignment and Assumption Agreement dated as of June ___, 2015
between J. Craig Venter Institute, Inc., as assignor, and MacroGenics, Inc., a
Delaware corporation ("Tenant"), as assignee, and that certain Landlord Consent
attached to the Assignment Agreement and executed by BMR-Medical Center Drive
LLC, a Delaware limited liability company ("Landlord"), as of June , 2015, as
amended by that certain Second Amendment to Lease dated as of June , 2015 and
[Add any further amendments] (collectively, the "Lease"), between Landlord and
Tenant.  Capitalized terms not otherwise defined herein shall have the meanings
given them in the Lease.
Tenant hereby notifies Landlord that it wishes to exercise its right to utilize
the Additional TI Allowance pursuant to Section 3(e) of the Second Amendment to
Lease.
If you have any questions, please do not hesitate to call [_______] at ([___])
[___]-[____].
Sincerely,
[Name]
[Title of Authorized Signatory]
cc:            Greg Lubushkin
Karen Sztraicher
John Bonanno
Kevin Simonsen
D-



--------------------------------------------------------------------------------



EXHIBIT E
ADDITIONAL SALE TERMS
(1)            Within thirty (30) days after the timely exercise of the Purchase
RFO by Tenant, Landlord and Tenant will execute a purchase and sale agreement
(the "Purchase Agreement") that Landlord and Tenant shall negotiate diligently
and in good faith consistent herewith, and that, inter alia, shall provide that:
(a) Landlord will convey fee simple title to the ROFO Real Property to Tenant in
its then "as is" condition, by special warranty deed, in form and substance
acceptable to Landlord, without any warranties or representations by Landlord
except as are expressly described herein, (b) upon acceptance and recording of
the deed to the ROFO Real Property by Tenant or its permitted nominee, Landlord
shall be released from any liability or obligation as seller and landlord with
respect to the Building or Lease, except for the obligations expressly set forth
below and obligations of Landlord as landlord under leases to Tenant or any of
Tenant's Affiliates accruing prior to the date of conveyance, (c) the Building
will be subject to all leases and tenancies then in effect, all of which, except
to the extent the same may be extinguished by merger, shall be assigned by
Landlord to Tenant at closing, and Landlord and Tenant shall indemnify each
other from claims arising with respect to such leases and tenancies before and
after the conveyance respectively, (d) the parties shall make customary
prorations and adjustments, (e) the closing shall occur on a date requested by
Tenant, no later than thirty (30) days after the expiration of the due diligence
period provided below, (f) it shall be subject to such other commercially
customary terms for the sale of a property of this type as the parties may
negotiate in good faith, so long as such terms are not inconsistent with the
provisions of Article 16 of the Lease and this exhibit, (g) time shall be
strictly of the essence, and (h) Landlord will convey title to Tenant subject
only to the leases and tenancies described above, matters disclosed in a title
insurance commitment provided to Tenant on or before the execution of the
Purchase Agreement, and such other matters as may be permitted pursuant to the
terms of the Purchase Agreement (but in any event shall have no obligation to
expend more than Fifty Thousand Dollars ($50,000) in the cure of any unpermitted
exceptions, other than customary voluntary monetary encumbrances).  As part of
the Purchase Agreement, Landlord and Tenant shall negotiate in good faith to
determine what, if any, access, utility and other rights to the Common Areas are
necessary for Tenant to continue its then-current use and occupancy of the
Building and the transfer or conveyance of such rights, in the manner and scope
negotiated by the parties, shall be included in the Purchase Agreement.
(2)            In negotiating such Purchase Agreement, Landlord shall not be
required to give or make any warranties and representations of any name, nature
or kind, including, without limitation, status of title, legal compliance of the
Building, the presence or absence of hazardous materials, the physical condition
of the Building or the like.  Notwithstanding the foregoing, Landlord will agree
to give customary and reasonable seller warranties and representations as to the
following with respect to the Building, qualified by Landlord's knowledge: (i)
current leasing status (other than with respect to the Lease); (ii) the status
of current operating agreements directly entered into or assumed by Landlord
that will survive the closing of the sale to Tenant, if any; (iii) that Landlord
is in "good standing" in its state of organization or filing and is duly
authorized to execute, acknowledge and deliver the Purchase Agreement and
documents to be delivered pursuant thereto, and (iv) that the Purchase Agreement
does not violate any provisions of any agreement or judicial order to which
Landlord is a party or to which Landlord or the Building is subject.  The
foregoing items (i) through (iv) shall be limited, in each case, as follows: (x)
such warranties and representations shall be applicable only to periods of
Landlord's ownership of the Property; and (y) all such warranties and
representations shall expire, in any event, except as to such breaches of which
Landlord has received written notice from Tenant, six (6) months after the sale
of the Building to Tenant under the Purchase Agreement.
(3)            Upon execution of the Purchase Agreement, Tenant shall deliver to
Stewart Title Guaranty Company, as escrow agent, a five percent (5%) deposit
(the "Deposit").  During the first thirty (30) days after the execution of the
Purchase Agreement, Tenant shall have a so-called due diligence period (the "Due
Diligence Period") during which time Tenant shall have the right to inspect
(without injuring or damaging the Property or Building or conducting any
physically invasive environmental tests or materially interfering with the
operation of the Property or Building), and investigate all legal, physical,
environmental, financial and other aspects of the ROFO Real Property.  If during
the Due Diligence Period Tenant determines, for any reason whatsoever, that it
does not wish to proceed with the purchase under the Purchase Agreement, Tenant
shall so notify Landlord within the Diligence Period (the "Termination Notice"),
whereupon all deposits paid by Tenant under the Purchase Agreement shall be
returned to Tenant and Tenant's option to purchase the ROFO Real Property shall
lapse and be void, Article 16 of the Lease and this Exhibit E shall be deemed
deleted, and Landlord and Tenant shall have no further recourse to each other
with respect to the terms and conditions of Article 16 and the Purchase RFO.
(4)            If Tenant fails or neglects to timely give the Termination
Notice, Tenant shall be deemed to have waived the due diligence condition.
(5)            If, despite negotiating diligently and in good faith, Landlord
and Tenant cannot agree on the form of Purchase Agreement conforming with the
requirements herein, then all of Tenant's rights and options to purchase the
ROFO Real Property under Article 16 shall terminate, Tenant's option to purchase
the ROFO Real Property shall lapse and be void, Article 16 of the Lease and this
Exhibit E shall be deemed deleted, and Landlord and Tenant shall have no further
recourse to each other with respect to the terms and conditions of Article 16
and the Purchase RFO.
(6)            If the Tenant executes the Purchase Agreement, fails to give the
Termination Notice and then defaults in its obligations to close the purchase of
the ROFO Real Property in accordance with the Purchase Agreement, Landlord shall
retain the Deposit as its sole and exclusive remedy and damages, and all of
Tenant's rights and options to purchase the ROFO Real Property under Article 16
shall terminate, Tenant's option to purchase the ROFO Real Property shall lapse
and be void, Article 16 of the Lease and this Exhibit E shall be deemed deleted,
and Landlord and Tenant shall have no further recourse to each other with
respect to the terms and conditions of Article 16 and the Purchase RFO.



--------------------------------------------------------------------------------



EXHIBIT H
SPECIFIED PERSONAL PROPERTY


For clarity, bioreactors, centrifuges, media and buffer preparation tanks,
manufacturing skids (such as for depth filtration, ultrafiltration and
clean-in-place processes) and similar types of equipment used for biologics
manufacturing in the Premises that are purchased by Tenant will be deemed to be
"equipment" owned by Tenant and not "fixtures" regardless of whether such
equipment is physically anchored to the Building.



--------------------------------------------------------------------------------



EXHIBIT K
LOADING DOCK





--------------------------------------------------------------------------------



EXHIBIT L
COPY OF EXISTING LEASE












LEASE
by and between
BMR-MEDICAL CENTER DRIVE LLC,
a Delaware limited liability company
and
J. CRAIG VENTER INSTITUTE, INC.
successor in interest to The Institute for Genomic Research Inc.,
a Maryland non-stock corporation



--------------------------------------------------------------------------------



LEASE
THIS LEASE (this "Lease") is entered into as of this 3rd day of May, 2010 (the
"Execution Date"), by and between BMR-MEDICAL CENTER DRIVE LLC, a Delaware
limited liability company ("Landlord"), and J. CRAIG VENTER INSTITUTE, INC.,
successor in interest to The Institute for Genomic Research, Inc., a Maryland
non-stock corporation ("Tenant").
RECITALS
A.            WHEREAS, Landlord owns certain real property ("Property") and the
improvements on the Property located at 9704 Medical Center Drive, Rockville,
Maryland, including the building located thereon (the "Building"); and
B.            WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to
lease from Landlord, certain premises (the "Premises") comprising all of the
Building, pursuant to the terms and conditions of this Lease, as detailed below.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.
Lease of Premises.

1.1.
Effective on the Term Commencement Date (as defined in Article 4 below),
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises, as shown on Exhibit A attached hereto, including the patio/deck shown
on Exhibit A and all shafts, cable runs, risers, mechanical spaces and rooftop
areas, for use by Tenant in accordance with the Permitted Use (as defined below)
and no other uses.  The Property and all landscaping, parking facilities,
private drives and other improvements and appurtenances related thereto,
including the Building and the other buildings located at 9708, 9710, 9712 and
9714 Medical Center Drive (such other buildings, the "Lower Campus"), Rockville,
MD, are hereinafter collectively referred to as the "Project."  All driveways,
loading docks, sidewalks, parking areas and landscaped areas for the buildings
in the Project are hereinafter referred to as the "Common Areas").

2.
Basic Lease Provisions.  For convenience of the parties, certain basic
provisions of this Lease are set forth herein.  The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1.
This Lease shall take effect upon the Execution Date and, except as specifically
otherwise provided within this Lease, each of the provisions hereof shall be
binding upon and inure to the benefit of Landlord and Tenant from the date of
execution and delivery hereof by all parties hereto.

2.2.
In the definitions below, each current Rentable Area (as defined below) is
expressed in rentable square footage.  Rentable Area and Tenant's Pro Rata
Shares (as defined below) are all subject to adjustment as provided in this
Lease.

Definition or Provision
Means the Following (As of the Term Commencement Date)
Rentable Area of Premises
122,600 square feet
Rentable Area of Building
122,600 square feet
Rentable Area of Project
217,983 square feet
Tenant's Pro Rata Share of Building
100%
Tenant's Pro Rata Share of Common Areas
56.24%



2.3.
Initial monthly and annual installments of Base Rent for the Premises ("Base
Rent") as of the Term Commencement Date, subject to adjustment under this Lease:

Dates
 
Square Feet of Rentable Area
 
Base Rent per Square Foot of Rentable Area
 
Monthly Base Rent
   
Annual Base Rent
 
05/3/2010-5/2/2011
   
122,600
 
$22.50 annually
 
$
229,875.00
   
$
2,758,500.00
 



2.4.
Estimated Term Commencement Date:  May 3rd, 2010

2.5.
Estimated Term Expiration Date: May 2nd, 2020

2.6.
Security Deposit: $1,379,250.00.

2.7.
Permitted Use:  Tenant shall have the right to use the Premises for any use in
conformity with all federal, state, municipal and local laws, codes, ordinances,
rules and regulations of Governmental Authorities (as defined below),
committees, associations, or other regulatory committees, agencies or governing
bodies having jurisdiction over the Premises, the Building, the Property, the
Project, Landlord or Tenant, including both statutory and common law and hazard
waste rules and regulations ("Applicable Laws")

2.8.
Address for Rent Payment:

2.9.
Address for Notices to Landlord:

BMR-Medical Center Drive LLC
17190 Bernardo Center Drive
San Diego, California  92128
Attn:  Cynthia Crossmon
Address for Notices to
Tenant:                                                                      J.
Craig Venter Institute, Inc.
                                                                      at the
Premises
Attn:  Vice President, General Counsel


With a copy
to:                                                                      Arnold
& Porter LLP
555 12th Street, NW
Washington, DC 20004
Attention:  Kenneth Schwartz


2.10.
The following Exhibits are attached hereto and incorporated herein by reference:

Exhibit A Premises

Exhibit B Depiction of Tenant's Exclusive Parking Area

Exhibit C Acknowledgement of Term Commencement Date and Term Expiration Date

Exhibit D Intentionally Omitted

Exhibit E Form of Letter of Credit

Exhibit F Rules and Regulations

Exhibit G Intentionally Omitted

Exhibit H Tenant's Personal Property

Exhibit I Form of Estoppel Certificate

Exhibit J Maintenance and Service Obligations of Landlord and Tenant



3.
Term.  The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof and as the same may be earlier terminated in accordance with
this Lease, the "Term") shall commence on the Term Commencement Date (as defined
in Article 4) and end on the date that is one hundred twenty (120) months after
the Term Commencement Date (such date, the "Term Expiration Date"), subject to
earlier termination of this Lease as provided herein.

4.
Possession and Commencement Date.

4.1.
The "Term Commencement Date" shall be the date of the consummation of the
closing of Landlord's acquisition of fee title to the Premises pursuant to that
certain Agreement of Purchase and Sale dated as of April 29, 2010 by and between
Landlord and Tenant.  Tenant shall execute and deliver to Landlord written
acknowledgment of the actual Term Commencement Date and the Term Expiration Date
within ten (10) days after Landlord requests the same in the form attached as
Exhibit C hereto.  Failure to execute and deliver such acknowledgment, however,
shall not affect the Term Commencement Date or Landlord's or Tenant's liability
hereunder.  Failure by Tenant to obtain required governmental licensing for the
Permitted Use by Tenant at the Premises shall not serve to extend the Term
Commencement Date.

4.2.
Prior to the Term Commencement Date, Tenant shall furnish to Landlord evidence
satisfactory to Landlord that insurance coverages required of Tenant under the
provisions of Article 23 are in effect.

5.
Condition of Premises.  Tenant acknowledges that neither Landlord nor any agent
of Landlord has made any representation or warranty with respect to the
condition of the Premises, the Building or the Project, or with respect to the
suitability of the Premises, the Building or the Project for the conduct of
Tenant's business.  Tenant acknowledges that (a) Tenant is the prior owner and
primary occupant of the Project; (b) Tenant is in possession of the Premises and
is fully familiar with the condition of the Premises and agrees to take the same
in its condition "as is" as of the Term Commencement Date; and (c) except as
otherwise expressly set forth in this Lease, Landlord shall have no obligation
to alter, repair or otherwise prepare the Premises for Tenant's occupancy or to
pay for or construct any improvements to the Premises to prepare the Premises
for Tenant's continued occupancy.

6.
Rentable Area.

6.1.
Landlord and Tenant irrevocably stipulate that the Rentable Area of the Premises
shall be as set forth in Section 2.2.  Subject to the foregoing, the term
"Rentable Area", to the extent it relates exclusively to the Lower Campus shall
reflect such areas as are reasonably calculated by Landlord's architect, as the
same may be reasonably adjusted from time to time by Landlord in consultation
with Landlord's architect to reflect changes to the Lower Campus.

6.2.
The Rentable Area of the Lower Campus is generally determined by making separate
calculations of Rentable Area applicable to each floor within the Lower Campus
and totaling the Rentable Area of all floors within the applicable
improvements.  The Rentable Area of a floor is computed by measuring to the
outside finished surface of the permanent outer applicable building walls.  The
full area calculated as previously set forth is included as Rentable Area,
without deduction for columns and projections or vertical penetrations,
including stairs, elevator shafts, flues, pipe shafts, vertical ducts and the
like, as well as such items' enclosing walls.

6.3.
The Rentable Area of the Project is the total Rentable Area of all buildings
within the Project (with the understanding that the Building Rentable Area is
stipulated as set forth herein and not subject to further adjustment).

7.
Rent.

7.1.
Tenant shall pay to Landlord as Base Rent for the Premises, commencing on the
Term Commencement Date, the sums set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof.  Base Rent shall be paid in equal
monthly installments as set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof, each in advance on the first day of
each and every calendar month during the Term.

7.2.
In addition to Base Rent, Tenant shall pay to Landlord as additional rent
("Additional Rent") at times hereinafter specified in this Lease (a) Tenant's
pro rata share, as set forth in Section 2.2 ("Tenant's Pro Rata Share"), of
Operating Expenses, (b) the Property Management Fee (as defined below) and (c)
any other amounts that Tenant assumes or agrees to pay under the provisions of
this Lease that are owed to Landlord, including any and all other sums that may
become due by reason of any default of Tenant or failure on Tenant's part to
comply with the agreements, terms, covenants and conditions of this Lease to be
performed by Tenant, after notice and the lapse of any applicable cure periods.

7.3.
Base Rent and Additional Rent shall together be denominated "Rent."  Rent shall
be paid to Landlord, without abatement, deduction or offset except as expressly
provided in Sections 16.2, 24.5 and 31.14, in lawful money of the United States
of America at the office of Landlord as set forth in Section 2.8 or to such
other person or at such other place as Landlord may from time designate in
writing.  In the event the Term commences or ends on a day other than the first
day of a calendar month, then the Rent for such fraction of a month shall be
prorated for such period on the basis of a thirty (30) day month and shall be
paid at the then-current rate for such fractional month.

8.
Rent Adjustments.  Base Rent shall be subject to an annual upward cost-of-living
adjustment of the then-current Base Rent based upon comparing the increase of
the Consumer Price Index numbers published by the United States Department of
Labor, entitled United States Department of Labor, Bureau of Labor Statistics,
Consumer Price Index for All Urban Consumers, Washington-Baltimore, DC-MD-VA-WV
("CPI Index") for the month immediately preceding the anniversary of the
Commencement Date over the CPI Index published for the same calendar month for
the prior year, with the understanding that this escalation is intended to be a
"prior year" CPI Index escalation, not a "base year" CPI Index escalation.  In
the event that the CPI Index is not published for one of the months specified in
the immediately preceding sentence, the CPI Index to be used shall be the last
monthly CPI Index published prior to the month specified.  In the event that
such index is discontinued, then another comparable index or source of such
information generally recognized as authoritative shall be substituted by
Landlord with Tenant's consent, such consent not to be unreasonably withheld,
conditioned or delayed.  The first such adjustment shall become effective
commencing with that monthly rental installment that is due on or after the
first (1st) annual anniversary of the Term Commencement Date, and subsequent
adjustments shall become effective on every successive annual anniversary for so
long as this Lease continues in effect; provided, in no event shall the Base
Rent be increased by less than two percent (2%) of Base Rent in effect for the
preceding year, or  increased by more than four percent (4%) of the Base Rent in
effect for the preceding year.

9.
Operating Expenses.

9.1.
As used herein, subject to the exclusions listed below and the provisions of
Article 43, the term "Operating Expenses" shall include the following costs and
expenses with respect to the Building and the Common Areas consistent with the
standards applicable to comparable first-class combined laboratory/office
facilities in the Rockville, Maryland area ("Comparable Buildings"), with the
understanding that if the cost or expense relates to the Common Areas then the
Tenant's Pro Rata Share of Common Areas shall apply, not the Tenant's Pro Rata
Share of the Building:

9.1.1.
Government impositions including property tax costs consisting of real and
personal property taxes and assessments, including amounts due under any
improvement bond upon the Building or the Common Areas, including the parcel or
parcels of real property upon which the Building and areas serving the Building
are located or assessments in lieu thereof imposed by any federal, state,
regional, local or municipal governmental authority, agency or subdivision
(each, a "Governmental Authority") are levied; taxes on or measured by gross
rentals received from the rental of space in the Building or the Common Areas;
taxes based on the square footage of the Premises, the Building or the Common
Areas, as well as any parking charges, utilities surcharges or any other costs
levied, assessed or imposed by, or at the direction of, or resulting from
Applicable Laws or interpretations thereof, promulgated by any Governmental
Authority in connection with the use or occupancy of the Building or the Common
Areas; any fee for a business license to operate an office building; and any
expenses, including the reasonable cost of attorneys or experts, reasonably
incurred by Landlord in seeking reduction by the taxing authority of the
applicable taxes, with a credit against Operating Expenses for any tax refunds
obtained as a result of an application for review thereof (or a payment of such
refunds if the Term has expired).  Operating Expenses shall not include any net
income, franchise, capital stock, gift, estate or inheritance taxes, or taxes
that are the personal obligation of Landlord or of another tenant of the
Project; and

9.1.2.
All other costs of any kind paid or incurred by Landlord in connection with the
operation or maintenance of the Building (including, without limitation, the
service corridors, stairways, elevators, public restrooms and public lobbies
contained therein) and the Common Areas, including costs of repairs and
replacements to improvements within the Building and the Common Areas as
appropriate to maintain the Building and the Common Areas as required hereunder,
excluding costs of funding such reserves for future repairs and replacements;
costs of utilities furnished to the Building and the Common Areas; sewer fees;
trash collection; cleaning, including windows; heating; ventilation;
air-conditioning; maintenance of landscaping and grounds; maintenance of drives
and parking areas; maintenance of the roof; security services and devices;
building supplies; maintenance or replacement of equipment utilized for
operation and maintenance of the Building and the Common Areas; license, permit
and inspection fees; sales, use  and excise taxes on goods and services
purchased by Landlord in connection with the operation, maintenance or repair of
the Building or Common Areas systems and equipment; telephone, postage,
stationery supplies and other similar expenses incurred in connection with the
operation, maintenance or repair of the Building and the Common Areas;
accounting, legal and other professional fees and expenses incurred in
connection with the Building and the Common Areas; costs of carpeting,
landscaping and other customary and ordinary items of personal property provided
by Landlord for use in the Building and the Common Areas; Capital Expenditures,
as hereinafter defined (provided Capital Expenditures shall be amortized over
their useful life with an interest rate not to exceed the prime rate listed in
the Wall Street Journal plus three percent (3%) per annum) determined pursuant
to generally accepted accounting principles applied on a consistent basis; costs
of complying with Applicable Laws (except to the extent such costs are incurred
to remedy non-compliance as of the Execution Date with Applicable Laws); so long
as Landlord owns solely the Project, the costs and expenses incurred by Landlord
associated with the operation of business of the legal entity or entities which
constitute Landlord, not to exceed $2,500 in any twelve-month period; costs to
keep the Building and the Common Areas in compliance with, or fees otherwise
required under, any CC&Rs (as defined below); insurance premiums, including
premiums for public liability, property casualty, terrorism and environmental
coverages (but not earthquake coverage); portions of insured losses paid by
Landlord as part of the deductible portion of a loss pursuant to the terms of
insurance policies; service contracts; costs of services of independent
contractors retained to do work of a nature referenced above; and costs of
compensation (including employment taxes and fringe benefits) of all persons who
perform regular and recurring duties connected with the day-to-day operation and
maintenance of the Building and the Common Areas, its equipment, the adjacent
walks, landscaped areas, drives and parking areas, including janitors, floor
waxers, window washers, watchmen, gardeners, sweepers and handymen, pro-rated if
their services are part-time to the Building and the Common Areas as
applicable.  For purposes of this Lease, the term "Capital Expenditures" shall
include (1) any capital replacements of improvements, fixtures, equipment,
systems and similar property at the end of such property's useful life; and (2)
any capital expenditures required of Landlord pursuant to the terms of this
Lease, but shall specifically exclude any enhancements or additions to the
Common Areas.

(i)            Notwithstanding the foregoing, Operating Expenses shall not
include any leasing commissions; expenses that relate to preparation of rental
space for a tenant; expenses of initial development and construction, including
grading, paving, landscaping and decorating (as distinguished from maintenance,
repair and replacement of the foregoing); legal expenses relating to other
tenants; costs of repairs to the extent reimbursed by payment of insurance
proceeds received by Landlord; interest upon loans to Landlord or secured by a
mortgage or deed of trust covering the Project or a portion thereof (provided
that interest upon a government assessment or improvement bond payable in
installments shall constitute an Operating Expense under Subsection 9.1.1); any
ground rent; salaries of executive officers of Landlord and any employee of
Landlord at or above the level of director (or that is above the level of the
property manager or building engineer); depreciation claimed by Landlord for tax
purposes (provided that this exclusion of depreciation is not intended to delete
from Operating Expenses actual costs of repairs and replacements that are
provided for in Subsection 9.1.2); taxes that are excluded from Operating
Expenses by the last sentence of Subsection 9.1.1; property management fees and
expenses (except for the Property Management Fee); general overhead and
administrative and accounting expenses, except to the extent reasonably and
properly directly allocable to the operation of the Building and the Common
Areas; advertising, legal and space planning expenses and leasing commissions
and other costs and expenses incurred in procuring and leasing space to tenants
for the Project, including any free rent and construction allowances for
tenants; legal and other expenses incurred in (i) the negotiation,
interpretation, preparation, termination or enforcement of leases or other
occupancy agreements affecting the Project or (ii) the review, approval or other
actions in connection with the sublease or assignment of tenant leases; costs to
be reimbursed by other tenants of the Project or taxes to be paid directly by
Tenant or other tenants of the Project, whether or not actually paid; the
salaries, wages, benefits and other compensation paid to any employee of
Landlord or Landlord's managing agent who does not devote substantially all of
his or her time to the Project, except to the extent such wages and benefits are
reasonably, properly and equitably allocable to time spent by such employee in
directly servicing the Project; at such time as Landlord owns real property and
assets unrelated to the Project, the costs and expenses incurred by Landlord
associated with the operation of the business of the legal entity or entities
which constitute Landlord; bad debt losses, rent losses and costs (including
attorneys' fees and costs of settlement, judgments and payments in lieu thereof)
incurred in connection with disputes with tenants, other occupants, or
prospective tenants, and costs and expenses, including legal fees, incurred in
connection with negotiations or disputes with employees, consultants, management
agents, leasing agents, purchasers or mortgagees of the Project; costs incurred
by Landlord due to the violation by Landlord, its employees, agents or
contractors or any tenant of the terms and conditions of any lease of space in
the Project (except Tenant); penalties, fines or interest incurred as a result
of Landlord's inability or failure  to make payment of Taxes and/or to file any
tax or informational returns when due, or from Landlord's failure to make any
payment of taxes required to be made by Landlord hereunder before delinquency,
unless such failure is due to Tenant's failure to pay any Rent due hereunder;
the costs of any item paid to Landlord or to any entity or person related to or
affiliated with Landlord to the extent such cost exceeds the amount payable for
such services at then-existing market rates to unrelated persons or entities;
costs of Landlord's charitable or political contributions, or of fine art
maintained at the Project; costs in connection with services (including
electricity), items or other benefits which are not available to Tenant without
specific charges therefor, but which are provided to another tenant or occupant
of the Project, whether or not such other tenant or occupant is specifically
charged therefor by Landlord; costs incurred in the sale or refinancing of the
Project; rent for any commercially reasonable sized office at market rates for
Landlord or its managing agent located in the Project or offsite; costs
associated maintaining, managing, operating, repairing or replacing any of the
buildings comprising the Lower Campus; costs associated with any property or
building other than the Building and the Common Areas; costs of repairs and
replacements caused by the exercise of any right of condemnation or eminent
domain by any public or quasi-public authority; and any other costs or expenses
for which Landlord actually receives reimbursement from any source (except from
tenants as part of their operating expense obligations), including condemnation
awards and costs for which Landlord has been reimbursed by its insurance
carrier, any tenant's insurance carrier, any tenant, any warrantor or any other
third party.  To the extent that Tenant uses more than Tenant's Pro Rata Share
of any item of Operating Expenses, Tenant shall pay Landlord for such excess in
addition to Tenant's obligation to pay Tenant's Pro Rata Share of Operating
Expenses.  In no event shall Tenant be required to pay any expense, cost or tax
twice under the terms of this Lease.
9.2.
Tenant shall pay to Landlord on the first day of each calendar month of the
Term, as Additional Rent, (a) the Property Management Fee and (b) Landlord's
reasonable estimate of Tenant's Pro Rata Share of Operating Expenses with
respect to the Building and the Project, as applicable, for such month.

(x)            The "Property Management Fee" shall equal one and one-half
percent (1.5%) of Base Rent due from Tenant.
(y)            Within ninety (90) days after the conclusion of each calendar
year (or such longer period as may be reasonably required by Landlord, but no
later than one hundred fifty (150) days after the end of the applicable year),
Landlord shall furnish to Tenant a statement showing in reasonable detail the
actual Operating Expenses and Tenant's Pro Rata Share of Operating Expenses for
the previous calendar year.  Any additional sum due from Tenant to Landlord
shall be immediately due and payable.  If the amounts paid by Tenant pursuant to
this Section exceed Tenant's Pro Rata Share of Operating Expenses for the
previous calendar year, then Landlord shall credit the difference against the
Rent next due and owing from Tenant; provided that, if the Term has expired,
Landlord shall accompany said statement with payment for the amount of such
difference.
(z)            Any amount due under this Section for any period that is less
than a full month shall be prorated (based on a thirty (30)-day month) for such
fractional month.
9.3.
Landlord's annual statement shall be final and binding upon Tenant unless
Tenant, within ninety (90) days after Tenant's receipt thereof, shall request
the right to review and audit the same.  In such event, Landlord shall provide
Tenant with reasonable access to Landlord's books and records to the extent
relevant to determination of Operating Expenses, and such information as
Landlord reasonably determines to be responsive to Tenant's written inquiries. 
In the event that, after Tenant's review of such information, Landlord and
Tenant cannot agree upon the amount of Tenant's Pro Rata Share of Operating
Expenses or if Tenant desires to have a third party review and audit the same,
then Tenant shall have the right to have an independent public accountant or
other person or firm with expertise in commercial real estate accounting and
auditing ("Auditor") hired by Tenant not on a contingent fee basis (at Tenant's
sole cost and expense) and approved by Landlord (which approval Landlord shall
not unreasonably withhold, condition or delay) audit and review such of
Landlord's books and records for the year in question as directly relate to the
determination of Operating Expenses for such year (the "Independent Review"). 
Landlord shall make such books and records available to Tenant and its Auditor
for review and copying at the location where Landlord maintains them in the
ordinary course of its business.  Landlord need not provide copies of any books
or records.  Tenant shall commence the Independent Review within fifteen (15)
days after the date Landlord has given Tenant access to Landlord's books and
records for the Independent Review.  Tenant shall complete the Independent
Review and notify Landlord in writing of Tenant's specific objections to
Landlord's calculation of Operating Expenses (including Tenant's Auditor's
written statement of the basis, nature and amount of each proposed adjustment)
no later than sixty (60) days after Landlord has first given Tenant access to
Landlord's books and records for the Independent Review.  Landlord shall review
the results of any such Independent Review.  The parties shall endeavor to agree
promptly and reasonably upon Operating Expenses taking into account the results
of such Independent Review.  If, as of sixty (60) days after Tenant has
submitted the Independent Review to Landlord, the parties have not agreed on the
appropriate adjustments to Operating Expenses, then the parties shall engage a
mutually agreeable independent third party accountant with at least ten (10)
years' experience in commercial real estate accounting and auditing in the
Washington, DC region (the "Accountant").  If the parties cannot agree on the
Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review).  If
either party fails to timely appoint an Accountant, then the Accountant the
other party appoints shall be the sole Accountant.  Within ten (10) days after
appointment of the Accountant(s), Landlord and Tenant shall each simultaneously
give the Accountants (with a copy to the other party) its determination of
Operating Expenses, with such supporting data or information as each submitting
party determines appropriate.  Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord's or Tenant's
determination of Operating Expenses.  The Accountants may not select or
designate any other determination of Operating Expenses.  The determination of
the Accountant(s) shall bind the parties.  If the parties agree or the
Accountant(s) determine that Tenant's Pro Rata Share of Operating Expenses
actually paid for the calendar year in question exceeded Tenant's obligations
for such calendar year, then Landlord shall, at Tenant's option, either (a)
credit the excess to the next succeeding installments of estimated Additional
Rent or (b) pay the excess to Tenant within thirty (30) days after delivery of
such results.  If the parties agree or the Accountant(s) determine that Tenant's
payments of Tenant's Pro Rata Share of Operating Expenses for such calendar year
were less than Tenant's obligation for the calendar year, then Tenant shall pay
the deficiency to Landlord within thirty (30) days after delivery of such
results.  If the Independent Review reveals or the Accountant(s) determine that
the Operating Expenses billed to Tenant by Landlord and paid by Tenant to
Landlord for the applicable calendar year in question exceeded by more than five
percent (5%) what Tenant should have been billed during such calendar year, then
Landlord shall pay the reasonable cost of the Independent Review and the review
by the Accountant(s).  In all other cases, Tenant shall pay the cost of the
Independent Review.

9.4.
Tenant shall be responsible for the costs of any services or utilities incurred
by Tenant and attributable to the time period prior to the Term Commencement
Date.  Tenant's responsibility for Tenant's Pro Rata Share of Operating Expenses
shall continue until the expiration of the Lease Term or the earlier termination
of this Lease.

9.5.
Operating Expenses for the calendar year in which Tenant's obligation to share
therein commences and for the calendar year in which such obligation ceases
shall be prorated on a basis reasonably determined by Landlord.  Expenses such
as taxes, assessments and insurance premiums that are incurred for an extended
time period shall be prorated based upon the time periods to which they apply so
that the amounts attributed to the Premises relate in a reasonable manner to the
time period wherein Tenant has an obligation to share in Operating Expenses.

9.6.
In the event that Tenant reasonably believes it is entitled to reimbursements
from Landlord pursuant to the terms of this Lease, then, within thirty (30) days
after the end of each calendar month, Tenant shall submit to Landlord an
invoice, or, in the event an invoice is not available, an itemized list, of all
costs and expenses that (a) Tenant has incurred (either internally or by
employing third parties) during the prior month and (b) for which Tenant
reasonably believes it is entitled to reimbursements from Landlord pursuant to
the terms of this Lease.

9.7.
[intentionally deleted]

9.8.
So long as Tenant has not assigned the Lease, Tenant shall have the exclusive
right to contest applicable taxes included in Operating Expenses, at Tenant's
sole cost and expense, and Landlord shall reasonably cooperate with Tenant with
respect to such contest, provided Landlord shall not be required to incur any
costs or liability in connection with the same.

9.9.
In the event that Tenant delivers a Turnover Notice (as defined below), for each
year following the Turnover Date (as defined below), Landlord shall deliver to
Tenant a reasonably itemized budget for the Building and for the Common Areas
(the "Operating Budget") setting forth Landlord's good faith reasonable estimate
of the Operating Expenses for the following partial or full calendar year,
respectively, it being agreed that Landlord shall provide such estimate by no
later than thirty (30) days prior to the applicable calendar year.  Upon
Tenant's request from time to time within the final ninety (90) days of each
calendar year, Landlord shall provide Tenant with Landlord's then-current good
faith estimate (i.e., then-current working draft) of the Operating Budget for
the next following calendar year.  Tenant acknowledges that the Operating Budget
is simply Landlord's good faith estimate of Operating Expenses and shall in no
event operate to restrict or prohibit Landlord from including in Operating
Expenses amounts or categories of expenses that are not reflected on such
Operating Budget.  If Tenant has any comments regarding the Operating Budget,
Tenant shall notify Landlord thereof within thirty (30) days after Landlord's
delivery of such Operating Budget (which notice shall also set forth Tenant's
comments with reasonable particularity), with the failure of Tenant to do the
same within such thirty (30) day period being deemed an approval by Tenant
thereof.  Landlord and Tenant shall discuss the line items in the Operating
Budget (or items desired to be added to or deleted from such budget) with
respect to which Tenant has commented and the amounts allocated to each line
item.  Landlord shall consider in good faith the budget changes proposed by
Tenant.  In the event that the Operating Expenses which are within the control
and discretion of Landlord (the "Controllable Operating Expenses") exceed the
Controllable Operating Expenses for the prior year of the Term by four percent
(4%) or more, that portion of the Operating Budget relating to such Controllable
Operating Expenses shall be subject to Tenant's approval (not to be unreasonably
withheld, conditioned or delayed); provided, however, neither Landlord nor
Tenant shall be required to consent to any such change (or to any resulting
variation in the types or levels of services provided by Landlord) that (a) is
inconsistent with the operation and management practices of landlords of
Comparable Buildings or (b) Landlord reasonably determines may have an adverse
effect on the Building structure or cause the Building to fail to comply with
Applicable Laws.  In the event that Tenant is entitled to approve the
Controllable Operating Expenses set forth in the Operating Budget pursuant to
the foregoing sentence, and Tenant fails to respond to Landlord within thirty
(30) days of Landlord's delivery to Tenant of the Operating Budget, Tenant shall
be deemed to have approved of the Operating Budget and such Controllable
Operating Expenses.  If Landlord determines that an Operating Budget was
incorrect by a material amount, Landlord shall endeavor to provide Tenant with a
revised Operating Budget; provided that such revised Operating Budget shall be
accompanied by a good faith explanation of any increased amounts set forth
thereon.

10.
Taxes on Tenant's Property.

10.1.
Tenant shall pay prior to delinquency any and all taxes levied against any
personal property or trade fixtures placed by Tenant in or about the Premises.

10.2.
If any such taxes on Tenant's personal property or trade fixtures are levied
against Landlord or Landlord's property or, if the assessed valuation of the
Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant's personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.

10.3.
If any improvements in or alterations to space in the Lower Campus leased by
other tenants at the Project, whether owned by Landlord or such other tenant and
whether or not affixed to the real property so as to become a part thereof, are
assessed for real property tax purposes at a valuation higher than the valuation
at which improvements conforming to Landlord's building standards (the "Building
Standard"), then the real property taxes and assessments levied against Landlord
or the Building, the Property or the Project by reason of such excess assessed
valuation shall not be included in Operating Expenses.  If the records of the
County Assessor are available and sufficiently detailed to serve as a basis for
determining whether said improvements or alterations are assessed at a higher
valuation than the Building Standard, then such records shall be binding on both
Landlord and Tenant.

11.
Security Deposit.

11.1.
Tenant shall deposit with Landlord, on or before the Execution Date, the sum set
forth in Section 2.6 (the "Security Deposit"), which sum shall be held by
Landlord as security for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant during
the Term.  If Tenant defaults (after applicable notice and cure periods) with
respect to any provision of this Lease, including any provision relating to the
payment of Rent, then Landlord may (but shall not be required to) use, apply or
retain all or any part of the Security Deposit for the payment of any Rent or
any other sum in default (after applicable notice and cure periods), or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of such default.  If, at any time prior to the date that is 180 days
prior to the expiration of the Term, any portion of the Security Deposit is so
used or applied, then Tenant shall, within ten (10) business days following
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount, and Tenant's failure to do so shall
be a material breach of this Lease.  The provisions of this Article shall
survive the expiration or earlier termination of this Lease.

11.2.
In the event of bankruptcy or other debtor-creditor proceedings against Tenant,
the Security Deposit shall be deemed to be applied first to the payment of Rent
and other charges due Landlord for all periods prior to the filing of such
proceedings.

11.3.
Landlord may deliver to any purchaser of Landlord's entire interest in the
Premises the Security Deposit delivered hereunder by Tenant, and, upon such
purchaser's agreement in writing to assume Landlord's obligations under this
Lease with respect to the Security Deposit, Landlord shall be discharged from
any further liability with respect to such Security Deposit.  This provision
shall also apply to any subsequent transfers.

11.4.
The Security Deposit, or the remaining balance thereof following Landlord's use,
application or retention of the Security Deposit pursuant to Section 11.1, shall
be returned to Tenant (or, at Landlord's option, to the last assignee of
Tenant's interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.

11.5.
Intentionally Deleted.

11.6.
If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an interest-bearing account at a federally-insured banking
organization selected by Landlord; provided, however, that Landlord shall
maintain a separate account for the Security Deposit, and shall not intermingle
it with other funds of Landlord.  Tenant shall be entitled to all interest
and/or dividends, if any, accruing on the Security Deposit.  Landlord shall not
be required to credit Tenant with any interest for any period during which
Landlord does not receive interest on the Security Deposit.

11.7.
The Security Deposit may be in the form of cash, a letter of credit or, to the
extent acceptable to Landlord in its sole discretion, any other security
instrument.  Tenant may at any time, except when Tenant is in Default (as
defined below), deliver a letter of credit (the "L/C Security") as the entire
Security Deposit, as follows:

11.7.1.
If Tenant elects to deliver L/C Security, then Tenant shall provide Landlord,
and maintain in full force and effect throughout the Term and until the date
that is two (2) months after the then-current Term Expiration Date, a letter of
credit in the form of Exhibit E issued by an issuer reasonably satisfactory to
Landlord, in the amount of the Security Deposit, with an initial term of at
least one year.  Notwithstanding the foregoing, Tenant shall have the right at
any time and from time to time during the Term to deliver a cash security
deposit in lieu of the L/C Security upon not less than 30 days' advance written
notice to Landlord.  Upon delivery of a cash security deposit by Tenant to
Landlord in lieu of the L/C Security, Landlord shall promptly return the
original L/C Security to Tenant.  Landlord may require the L/C Security to be
re-issued by a different issuer at any time during the Term if Landlord
reasonably believes that the issuing bank of the L/C Security is or may soon
become insolvent; provided, however, Landlord shall return the existing L/C
Security to the existing issuer immediately upon receipt of the substitute L/C
Security.  If any issuer of the L/C Security shall become insolvent or placed
into FDIC receivership, then Tenant shall within thirty (30) days thereafter
deliver to Landlord (without the requirement of notice from Landlord) substitute
L/C Security issued by an issuer reasonably satisfactory to Landlord, and
otherwise conforming to the requirements set forth in this Article.  As used
herein with respect to the issuer of the L/C Security, "insolvent" shall mean
the determination of insolvency as made by such issuer's primary bank regulator
(i.e., the state bank supervisor for state chartered banks; the OCC or OTS,
respectively, for federally chartered banks or thrifts; or the Federal Reserve
for its member banks).

11.7.2.
If Tenant delivers to Landlord L/C Security conforming to the requirements set
forth in this Article in place of the entire Security Deposit, Landlord shall
remit to Tenant any cash Security Deposit Landlord previously held within ten
(10) business days after such delivery.

11.7.3.
Landlord may draw upon the L/C Security, and hold and apply the proceeds in the
same manner and for the same purposes as the Security Deposit, if:  (i) an
uncured Default exists; (ii) as of the date thirty (30) days before any L/C
Security expires (even if such scheduled expiry date is after the Term
Expiration Date but the same must be before the outside expiry date required
hereunder) Tenant has not delivered to Landlord an amendment or replacement for
such L/C Security, reasonably satisfactory to Landlord, extending the expiry
date to the earlier of (1) two (2) months after the then-current Term Expiration
Date or (2) the date one year after the then-current expiry date of the L/C
Security; (iii) the L/C Security provides for automatic renewals, Landlord asks
the issuer to confirm the current L/C Security expiry date, and the issuer fails
to do so within ten (10) business days; or (iv) Tenant fails to pay (when and as
Landlord reasonably requires) any bank charges for Landlord's transfer of the
L/C Security; or (v) the issuer of the L/C Security ceases, or announces that it
will cease, to maintain an office in the United States of America where Landlord
may present drafts under the L/C Security (and fails to permit drawing upon the
L/C Security by overnight courier or facsimile).  This Section does not limit
any other provisions of this Lease allowing Landlord to draw the L/C Security
under specified circumstances.

11.7.4.
Tenant shall not seek to enjoin, prevent, or otherwise interfere with Landlord's
draw under L/C Security, even if it violates this Lease.  Tenant acknowledges
that the only effect of a wrongful draw would be to substitute a cash Security
Deposit for L/C Security, causing Tenant no legally recognizable damage. 
Landlord shall hold the proceeds of any draw in the same manner and for the same
purposes as a cash Security Deposit.  In the event of a wrongful draw, the
parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord's draw was erroneous.

11.7.5.
If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant's expense, within ten (10) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord's grantee as substitute
beneficiary.  If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.

12.
Use.

12.1.
Tenant shall use the Premises for the purpose set forth in Section 2.7, and
shall not use the Premises, or permit or suffer the Premises to be used, for any
other purpose without Landlord's prior written consent, which consent Landlord
may withhold in its sole and absolute discretion.

12.2.
Tenant shall not use or occupy the Premises in violation of Applicable Laws;
zoning ordinances; or the certificate of occupancy issued for the Building or
the Project, and shall, upon five (5) days' written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above.  Tenant shall comply with any direction of any Governmental Authority
having jurisdiction that shall, by reason of the nature of Tenant's use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation thereof.

12.3.
Tenant shall not do or permit to be done anything that will (a) invalidate or
(b) increase the cost of (unless Tenant agrees to pay for the same), any fire,
environmental, extended coverage or any other insurance policy covering the
Building or the Project, and shall comply with all rules, orders, regulations
and requirements of the insurers of the Building and the Project, and Tenant
shall promptly, upon demand, reimburse Landlord for any additional premium
charged for such policy by reason of Tenant's failure to comply with the
provisions of this Article.

12.4.
Tenant shall, upon termination of this Lease, return to Landlord all keys to
offices and restrooms either furnished to or otherwise procured by Tenant.  In
the event any key so furnished to Tenant is lost, Tenant shall pay to Landlord
the cost of replacing the same or of changing the lock or locks opened by such
lost key if Landlord shall deem it necessary to make such change.

12.5.
No awnings or other projections shall be attached to any outside wall of the
Building other than those existing as of the date hereof.  Neither the interior
nor exterior of any windows shall be coated or otherwise sunscreened without
Landlord's prior written consent.  No equipment, furniture or other items of
personal property other than those in existence as of the date hereof shall be
placed on any exterior balcony without Landlord's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.

12.6.
Tenant shall be entitled to building signage for the Premises, inside and
outside the Building and on the Property ("Signage"), at Tenant's sole
discretion and expense, subject to all Applicable Laws.  All existing Signage is
hereby approved by Landlord.  For any Signage, Tenant shall, at Tenant's own
cost and expense, (a) acquire all permits for such Signage in compliance with
Applicable Laws and (b) design, fabricate, install and maintain such Signage in
a first-class condition.  The existing directory tablet shall be provided
exclusively for the display of the name and location of tenants only.

12.7.
Tenant shall only place equipment within the Premises with floor loading
consistent with the Building's structural design without Landlord's prior
written approval, and such equipment shall be placed in a location designed to
carry the weight of such equipment.

12.8.
Subject to Section 22, Tenant shall cause any equipment or machinery to be
installed in the Premises so as to reasonably prevent sounds or vibrations
therefrom from extending into the Common Areas or other buildings in the
Project.

12.9.
Tenant shall not (a) do or permit anything to be done in or about the Premises
that shall in any way unreasonably interfere with the rights of other tenants or
occupants of the Project, (b) use or allow the Premises to be used for unlawful
purposes, (c) cause, maintain or permit any nuisance or waste in, on or about
the Project or (d) take any other action that would in Landlord's reasonable
determination in any manner adversely affect other tenants' quiet use and
enjoyment of their space or adversely impact their ability to conduct business
in a professional and suitable work environment.  Landlord shall use
commercially reasonable efforts to apply similar standards on other tenants in
the Project for the benefit of the Tenant.

12.10.
Notwithstanding any other provision herein to the contrary, Tenant shall be
responsible for all liabilities, costs and expenses arising out of or in
connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the "ADA"), provided that: (a) if ADA
compliance requires alteration of the Premises from its condition as of the Term
Commencement Date due to a change in the ADA or the enforcement thereof which
takes effect after the Term Commencement Date; (b) such ADA compliance is not
required as the result of any Alterations made by Tenant after the Term
Commencement Date; and (c) such alteration of the Premises is considered capital
in nature in accordance with generally accepted accounting principles, then
Landlord shall be responsible for performing such alterations, the cost for
which shall be considered an Operating Expense and shall be amortized in
accordance with Article 9.  The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

13.
Rules and Regulations, CC&Rs, Parking Facilities and Common Areas.

13.1.
Tenant shall have the non-exclusive right, in common with other tenants of the
Project, to use the Common Areas, subject to the rules and regulations adopted
by Landlord and attached hereto as Exhibit F, together with such other
reasonable and nondiscriminatory rules and regulations as are hereafter
promulgated by Landlord in its reasonable discretion (the "Rules and
Regulations").  Tenant shall faithfully observe and comply with the Rules and
Regulations. To the extent the Rules and Regulations conflict with the terms of
this Lease, then the terms of this Lease shall prevail.  Landlord shall not be
responsible to Tenant for the violation or non-performance by any other tenant
or any agent, employee or invitee thereof of any of the Rules and Regulations.

13.2.
This Lease is subject to any recorded covenants, conditions or restrictions on
the Project or Property (the "CC&Rs"), as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time; provided that
any such amendments, restatements, supplements or modifications do not
materially modify Tenant's rights or obligations hereunder.  Tenant shall comply
with the CC&Rs.

13.3.
Tenant shall have an exclusive license to use up to two hundred fifty-seven
(257) of the parking spaces serving the Premises (equal to 2.1 parking spaces
per 1,000 rentable square feet of the Premises), at no cost to Tenant during the
Term, in the area shown on Exhibit B.

13.4.
Landlord reserves the right to modify the Common Areas, including the right to
add or remove exterior and interior landscaping and to subdivide real property,
provided the same does not unreasonably interfere with Tenant's use of the
Premises.  Tenant acknowledges that Landlord specifically reserves the right to
allow the exclusive use of corridors and restroom facilities located on specific
floors to one or more tenants occupying such floors of the Lower Campus;
provided, however, that Tenant or its subtenants or assigns shall have exclusive
use of the corridors, restrooms, lobbies, entryways, and patios that serve the
Premises.

14.
Project Control by Landlord.

14.1.
Landlord reserves full control over the Building and the Project to the extent
not inconsistent with Tenant's rights under this Lease.  This reservation
includes Landlord's right to subdivide the Project; convert the Lower Campus to
condominium units; grant easements and licenses to third parties provided that
no such easement or license materially and adversely affects Tenant's use or
occupancy of the Premises for the Permitted Use; maintain or establish ownership
of the Building separate from fee title to the Property; make additions to or
reconstruct portions of the Lower Campus provided the same does not unreasonably
interfere with Tenant's use of the Premises; install, use, maintain, repair,
replace and relocate for service to the Premises and other parts of the Building
or the Project pipes, ducts, conduits, wires and appurtenant fixtures, wherever
located in the Premises, the Building or elsewhere at the Project, provided the
same does not materially and adversely interfere with Tenant's use of the
Premises; and alter or relocate any other Common Area or facility, including
private drives, lobbies and entrances located on the Lower Campus provided the
same does not unreasonably interfere with Tenant's use of the Premises.

14.2.
Subject to the provisions of Article 43 and Section 31.14, possession of areas
of the Premises necessary for utilities, services, safety and operation of the
Building is reserved to Landlord.

14.3.
Tenant shall, at Landlord's request, promptly execute such further documents as
may be reasonably appropriate to assist Landlord in the performance of its
obligations hereunder; provided that Tenant need not execute any document that
creates additional liability for Tenant, that imposes additional obligations on
Tenant or that deprives Tenant of the quiet enjoyment and use of the Premises as
provided for in this Lease.

14.4.
Landlord may, at any and all reasonable times during non-business hours (or
during business hours if Tenant so requests), and upon twenty-four (24) hours'
prior notice (provided that no time restrictions shall apply or advance notice
be required if an emergency necessitates immediate entry), enter the Premises to
(a) inspect the same and to determine whether Tenant is in compliance with its
obligations hereunder, (b) supply any service Landlord is required to provide
hereunder, (c) show the Premises to prospective purchasers or tenants during the
final year of the Term, (d) post notices of non-responsibility, (e) access the
telephone equipment, electrical substation and fire risers and (f) alter,
improve or repair any portion of the Building other than the Premises and other
than areas for which access to the Premises is reasonably necessary.  In
connection with any such alteration, improvement or repair as described in
Subsection 14.4(f), Landlord may erect in the Premises or elsewhere in the
Project scaffolding and other structures reasonably required for the alteration,
improvement or repair work to be performed, provided the same does not
materially and adversely impair Tenant's use of the Premises.  In no event shall
Tenant's Rent abate as a result of Landlord's activities pursuant to this
Section; provided, however, that all such activities shall be conducted in such
a manner so as to cause as little interference to Tenant as is reasonably
possible.  Landlord shall at all times retain a key with which to unlock all of
the doors in the Premises.  If an emergency necessitates immediate access to the
Premises, Landlord may use whatever force is necessary to enter the Premises,
and any such entry to the Premises shall not constitute a forcible or unlawful
entry to the Premises, a detainer of the Premises, or an eviction of Tenant from
the Premises or any portion thereof.

15.
Quiet Enjoyment.  So long as Tenant is not in default under this Lease after
applicable notice and cure periods, Landlord or anyone acting through or under
Landlord shall not disturb Tenant's occupancy of the Premises, except as
permitted by this Lease.

16.
Utilities and Services.  The parties acknowledge that Tenant shall initially be
responsible for the utilities and services to the Premises including, without
limitation, the utilities and services listed as Tenant's responsibility on
Exhibit J attached hereto and incorporated herein by reference, and that
Landlord's responsibilities under this Article 16 do not arise until after the
Turnover Date (or unless otherwise specifically set forth herein).

16.1.
Landlord shall provide the following services and utilities to the Premises to a
standard consistent with those provided to Comparable Buildings:  the following
services shall be provided 24 hours per day, 7 days per week, 365 days per year
unless Tenant elects to reduce such hours:  hot and cold water; gas; heat,
ventilation and air conditioning; light; telephone; fire and life safety;
electricity; sewer; other utilities; security system services existing as of the
Term Commencement Date.  In addition, Landlord shall provide cleaning (internal
and external) and trash removal at reasonable times or as otherwise mutually
agreed to by Landlord and Tenant (provided Landlord shall use commercially
reasonable efforts to provide internal cleaning and trash removal after 5:00
p.m. on weekdays); extermination and pest control at appropriate intervals; snow
removal from sidewalks, drives, and entrances at reasonable times or as
otherwise mutually agreed to by Landlord and Tenant (provided Landlord shall use
commercially reasonable efforts to provide such snow removal prior to 7:00 a.m.
on any weekday or weekend day); elevator service with at least one (1) elevator
in service and operational at all times; and access to the Premises (including,
without limitation, the Building and the parking facilities) twenty-four (24)
hours per day, three hundred sixty-five (365) days per year.  Tenant shall pay
for the foregoing along with any fees, surcharges and taxes thereon.  If any
such utility is not separately metered to Tenant, Tenant shall pay a reasonable
proportion (to be determined by Landlord based on Tenant's usage) of all charges
of such utility jointly metered with other premises in the Building as part of
Tenant's Pro Rata Share of Operating Expenses or, in the alternative, Landlord
may, at its option, monitor the usage of such utilities by Tenant and pay the
cost of purchasing, installing and monitoring such metering equipment, which
cost shall be paid by Landlord.  Notwithstanding the foregoing, during the Lease
Term, Landlord and Tenant shall discuss, on an annual basis, the scope of
services and utilities to be provided to Tenant under this Lease and Tenant
shall have the right to request and Landlord shall consider in good faith any
request for adjustment in the amount and/or quality of services and utilities
provided Tenant confirms that it shall pay the costs of the same as Operating
Expenses.

16.2.
Except with respect to the gross negligence or intentional misconduct of
Landlord, its contractors, employees or agents, Landlord shall not be liable
for, nor shall any eviction of Tenant result from, the failure to furnish any
utility or service Landlord is required to provide pursuant to this Lease,
whether or not such failure is caused by accident; breakage; repair; strike,
lockout or other labor disturbance or labor dispute of any character; act of
terrorism; shortage of materials, which shortage is not unique to Landlord or
Tenant, as the case may be; governmental regulation, moratorium or other
governmental action, inaction or delay; or other causes beyond Landlord's
control (collectively, "Force Majeure").  In the event of such failure, Tenant
shall not be entitled to termination of this Lease or any abatement or reduction
of Rent, nor shall Tenant be relieved from the operation of any covenant or
agreement of this Lease.  Landlord shall exercise reasonable diligence and good
faith efforts to remedy any interruption, curtailment, stoppage or suspension of
services, utilities or systems, and if any interruption of the services,
utilities or systems is caused by Landlord's gross negligence or willful
misconduct and shall continue for more than five (5) business days and shall
render any material portion of the Premises unusable for the purpose of
conducting Tenant's business as permitted under this Lease, then all Base Rent
payable hereunder with respect to the affected portion of the Premises shall be
abated for the period beginning on the sixth (6th) business day of such failure
and shall continue until substantial use of the entire Premises is restored to
Tenant.  In addition, if any such interruption is caused by the gross negligence
or willful misconduct of Landlord and such interruption renders a material
portion of the Premises untenantable or reasonably unusable by Tenant for its
business purposes, and Tenant, by reason thereof, cannot occupy all or such
material portion of the Premises for thirty (30) consecutive days or a total of
ninety (90) days out of a one hundred twenty (120) consecutive day period, then
Tenant shall have the right to terminate this Lease by giving notice to Landlord
within thirty (30) days after such one hundred twenty (120) day period expires,
and the parties shall have no further obligations to each other except for such
obligations as are expressly stated in this Lease to survive the termination of
this Lease.

16.3.
Tenant shall pay for, prior to delinquency of payment therefor, any utilities
and services that may be furnished to the Premises during or, if Tenant occupies
the Premises after the expiration or earlier termination of the Term, after the
Term, beyond those utilities required to be provided by Landlord pursuant to
this Lease, including telephone, internet service, cable television and other
telecommunications, together with any fees, surcharges and taxes thereon.  Upon
Landlord's demand, utilities and services provided to the Premises that are
separately metered shall be paid by Tenant directly to the supplier of such
utilities or services.

16.4.
Regardless of whether a Turnover has occurred, Tenant shall not, without
Landlord's prior written consent, use any device in the Premises (including data
processing machines) that will in any way (a) increase the amount of
ventilation, air exchange, gas, steam, electricity or water beyond the existing
capacity of the Building or the Project as proportionately allocated to the
Premises based upon Tenant's Pro Rata Share of the Common Areas; or (b) exceed
Tenant's Pro Rata Share of the Building's or Project's (as applicable) capacity
to provide such utilities or services, unless Tenant makes alterations to the
same to permit such device and agrees to pay any increased costs in connection
therewith, provided Tenant shall obtain Landlord's prior approval with respect
to any such alterations (unless such alterations constitute Cosmetic
Alterations), such approval not to be unreasonably withheld, conditioned or
delayed.

16.5.
Landlord shall ensure that the Project will be managed and operated in
accordance with comparable standards of quality followed in Comparable Buildings
and Landlord shall take reasonable efforts to advise Tenant of all status
changes relating to the management personnel for the Building.

16.6.
Landlord shall provide hot and cold water in the Premises for drinking,
lavatory, kitchen, toilet and ordinary cleaning purposes only; provided,
however, that if Landlord determines that Tenant requires, uses or consumes
water for any purpose other than such purposes, Landlord may install a water
meter.  Landlord shall keep said meter and installation equipment in good
working order and repair at Landlord's sole cost and expense.  Tenant agrees to
pay for water consumed, as shown on said meter, as and when bills are rendered. 
If Tenant fails to timely make such payments, Landlord may pay such charges and
collect the same from Tenant.  Any such costs or expenses incurred, or payments
made by Landlord for any of the reasons or purposes hereinabove stated, shall be
deemed to be Additional Rent payment by Tenant and collectible by Landlord as
such.

16.7.
Regardless of whether or not a Turnover has occurred, provided Landlord does not
unreasonably interfere with Tenant's use of the Premises and provided Landlord
uses commercially reasonable efforts to provide such service again as soon as is
reasonably possible after the cessation thereof, Landlord reserves the right to
stop service of the elevator, plumbing, ventilation, air conditioning and
electric systems due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and Landlord shall further have no responsibility or
liability for failure to supply elevator facilities, plumbing, ventilation, air
conditioning or electric service when prevented from doing so by Force Majeure;
a failure by a third party to deliver gas, oil or another suitable fuel supply;
or Landlord's inability by exercise of reasonable diligence to obtain gas, oil
or another suitable fuel.  Without limiting the foregoing, it is expressly
understood and agreed that any covenants on Landlord's part to furnish any
service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure.

16.8.
For the Premises, Landlord shall (a) maintain and operate the heating,
ventilating and air conditioning systems used for the standard office and R&D
only, including HVAC related to laboratory fixtures and equipment ("HVAC") and
(b) subject to clause (a) above, furnish HVAC as reasonably required (except as
this Lease otherwise provides) for reasonably comfortable occupancy of the
Premises twenty-four (24) hours a day, every day during the Term, subject to
casualty, eminent domain or as otherwise specified in this Article. 
Notwithstanding anything to the contrary in this Section, Landlord shall have no
liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in HVAC services except as set forth to the contrary
in this Lease; provided that Landlord diligently endeavors to cure any such
interruption or impairment as soon as the same occurs.  Any existing
supplemental HVAC systems are hereby approved.  Tenant shall have the right to
install additional supplemental HVAC units in the Premises and to connect to the
Building's chiller/condenser system, subject to the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed.

16.9.
Throughout the Term, Tenant shall be permitted to provide supplemental security
services for the Building, subject to Landlord's prior written consent, such
consent not to be unreasonably withheld, conditioned or delayed, including
without limitation the right to (i) mount, operate and modify from time to time
the security systems serving the Building and in particular the security cameras
located on the exterior of the Building, (ii) operate, modify from time to time,
remove and/or replace the deionized water system serving the Building and
(iii) operate, modify from time to time, remove  and/or replace the
fire/life/safety systems serving the Building.  Landlord and Tenant each agree
to cooperate with the other to coordinate the security it provides with any
security provided by the other.

16.10.
For any utilities serving the Premises for which Tenant is billed directly by
such utility provider, Tenant agrees to furnish to Landlord (a) any invoices or
statements for such utilities within thirty (30) days after Tenant's receipt
thereof, (b) within thirty (30) days after Landlord's request, any other utility
usage information reasonably requested by Landlord, and (c) within thirty (30)
days after each calendar year during the Term, an ENERGY STAR® Statement of
Performance (or similar comprehensive utility usage report (e.g., related to
Labs 21), if requested by Landlord) to the extent available to Tenant at minimal
cost and any other information reasonably requested by Landlord for the
immediately preceding year.  Tenant shall retain records of utility usage at the
Premises, including invoices and statements from the utility provider, for at
least sixty (60) months, or such other shorter period of time as may be
requested by Landlord.  Tenant acknowledges that any utility information for the
Premises, the Building and the Project may be shared with third parties,
including Landlord's consultants and Governmental Authorities.  In the event
that Tenant fails to comply with this Section, Tenant hereby authorizes Landlord
to collect utility usage information directly from the applicable utility
providers.

17.
Alterations.

17.1.
Tenant shall make no alterations, additions or improvements in or to the
Premises or engage in any construction, demolition, reconstruction, renovation,
or other work (whether major or minor) of any kind in, at, or serving the
Premises ("Alterations") without Landlord's prior written approval, which
approval Landlord shall not unreasonably withheld, conditioned or delayed;
provided, however, that in the event any proposed Alteration affects (a) any
structural portions of the Building, including exterior walls, roof, foundation,
foundation systems (including barriers and subslab systems), or core of the
Building, (b) the exterior of the Building or (c) any Building systems,
including elevator, plumbing, air conditioning, heating, electrical, security,
life safety and power, then Landlord may withhold its approval with respect
thereto in its sole and absolute discretion.  Tenant shall, in making any such
Alterations, use only those architects, contractors, suppliers and mechanics of
which Landlord has given prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  In seeking Landlord's approval,
Tenant shall provide Landlord, at least fourteen (14) days in advance of any
proposed construction, with plans, specifications, bid proposals, certified
stamped engineering drawings and calculations by Tenant's engineer of record or
architect or record, (including connections to the Building's structural system,
modifications to the Building's envelope, non-structural penetrations in slabs
or walls, and modifications or tie-ins to life safety systems), work contracts,
requests for laydown areas and such other information concerning the nature and
cost of the Alterations as Landlord may reasonably request.  Notwithstanding the
foregoing, Tenant may make strictly cosmetic changes to the Premises ("Cosmetic
Alterations") without Landlord's consent; provided that (y) the cost of any
Cosmetic Alterations does not exceed One Hundred Thousand Dollars ($100,000.00)
in any one instance or Two Hundred Thousand Dollars ($200,000) in any
twelve-month period, (z) such Cosmetic Alterations do not (i) require any
structural modifications to the Premises, (ii) require any changes to, or
adversely affect, the Building systems, (iii) affect the exterior of the
Buildings or (iv) trigger any requirement under Applicable Laws that would
require Landlord to make any alteration or improvement to the Premises, the
Building or the Project.  Tenant shall give Landlord at least ten (10) days'
prior written notice of any Cosmetic Alterations.

17.2.
Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building or with other tenants' components located
within the Building, or interfere with the moving of Landlord's equipment to or
from the enclosures containing such installations or facilities.

17.3.
Tenant shall accomplish any work performed on the Premises or the Building in
such a manner as to permit any life safety systems to remain fully operable at
all times.

17.4.
Any work performed on the Premises, the Building or the Project by Tenant or
Tenant's contractors shall be done at such times and in such manner as Landlord
may from time to time reasonably designate.  Tenant covenants and agrees that
all work done by Tenant or Tenant's contractors shall be performed in full
compliance with Applicable Laws.  Within thirty (30) days after completion of
any Alterations, Tenant shall provide Landlord with complete "as-built" drawing
print sets and electronic CADD files on disc (or files in such other current
format in common use as Landlord reasonably approves or requires) showing any
changes in the Premises.

17.5.
Before commencing any work, Tenant shall give Landlord at least five (5)
business days' prior written notice of the proposed commencement of such work;
provided, however, in the event that the deadline for Landlord to post any
notices of non-responsibility or similar notices requires more advance notice,
Tenant shall provide Landlord with prior written notice at least two (2)
business days' prior to such deadline.  If the work is anticipated to cost more
than $250,000, and if required by Landlord, Tenant shall secure, at Tenant's own
cost and expense, a completion and lien indemnity bond satisfactory to Landlord
for said work (unless said work relates to Cosmetic Alterations).

17.6.
All Alterations, fixtures, equipment, additions, improvements and Signage,
permanently attached to or built into the Premises and not listed on Exhibit H
attached hereto shall become the property of Landlord upon the expiration or
earlier termination of the Term, and shall remain upon and be surrendered with
the Premises as a part thereof; provided, Landlord shall have the right to
notify Tenant, at the time Landlord provides its consent to any Alteration, that
Tenant shall be required to remove such Alteration upon the expiration or
earlier termination of the Term.  Tenant shall have the right to deliver an
updated Exhibit H from time to time, which Exhibit H shall be deemed to replace
the Exhibit H attached hereto, provided such updates shall be subject to the
prior written approval of Landlord, such approval not to be unreasonably
withheld, conditioned or delayed.  The Premises shall at all times remain the
property of Landlord and shall be surrendered to Landlord upon the expiration or
earlier termination of this Lease.  All such Alterations, fixtures, equipment,
additions, improvements and Signage installed by or under Tenant shall be the
property of Landlord.

17.7.
Tenant shall repair any damage to the Premises caused by Tenant's removal of any
property from the Premises.  During any such restoration period, Tenant shall
pay Rent to Landlord as provided herein as if said space were otherwise occupied
by Tenant.  The provisions of this Section shall survive the expiration or
earlier termination of this Lease.

17.8.
Except as to those items listed on Exhibit H attached hereto, all business and
trade fixtures, machinery and equipment, built-in furniture and cabinets,
together with all additions and accessories thereto, installed in and upon the
Premises and owned by Tenant as of the date of this Lease shall be and remain
the property of Tenant and shall not be moved by Tenant at any time during the
Term (unless the same is replaced with items of reasonably equivalent value). 
If Tenant shall fail to remove any of its effects from the Premises which are
not required to stay in the Premises under the terms of this Lease prior to or
upon the termination of this Lease, then upon prior written notice to Tenant
Landlord may, at its option, remove the same in any manner that Landlord shall
choose and store said effects without liability to Tenant for loss thereof or
damage thereto, and Tenant shall pay Landlord, upon demand, any costs and
expenses incurred due to such removal and storage or Landlord may, at its sole
option and without notice to Tenant, sell such property or any portion thereof
at private sale and without legal process for such price as Landlord may obtain
and apply the proceeds of such sale against any (a) amounts due by Tenant to
Landlord under this Lease and (b) any expenses incident to the removal, storage
and sale of said personal property, with the balance thereafter being paid to
Tenant.

17.9.
Notwithstanding any other provision of this Article to the contrary, in no event
shall Tenant remove any improvement from the Premises as to which Landlord
contributed payment without Landlord's prior written consent, which consent
Landlord may withhold in its sole and absolute discretion, unless the same is
replaced with an equivalent value improvement.

17.10.
Tenant shall pay to Landlord an amount equal to two percent (2%) of the actual
costs to Tenant of all changes installed by Tenant or its contractors or agents
which require Landlord's approval, which costs will include the actual third
party out-of-pocket costs incurred by Landlord in connection therewith (but not
in excess of $1.00 per rentable square foot of the Premises), to cover
Landlord's overhead and expenses for plan review, coordination, scheduling and
supervision thereof.  For purposes of payment of such sum, Tenant shall submit
to Landlord copies of all bills, invoices and statements covering the costs of
such charges, accompanied by payment to Landlord of the fee set forth in this
Section.  Tenant shall reimburse Landlord for any extra expenses incurred by
Landlord by reason of faulty work done by Tenant or its contractors or by reason
of inadequate clean-up.

17.11.
Within sixty (60) days after final completion of any Alterations performed by
Tenant with respect to the Premises, Tenant shall submit to Landlord
documentation showing the amounts expended by Tenant with respect to such
Alterations performed by Tenant with respect to the Premises, together with
supporting documentation reasonably acceptable to Landlord.

17.12.
Tenant shall require its contractors and subcontractors performing work on the
Premises to name Landlord and its affiliates and Lenders as additional insureds
on their respective insurance policies.

18.
Repairs and Maintenance.

18.1.
As further detailed on Exhibit J attached hereto and incorporated herein by
reference, Landlord shall repair, replace and maintain in accordance with
standards for comparable first-class buildings in the Rockville, Maryland area
and in accordance with all Applicable Laws (a) the Common Areas, (b) the
structural and exterior portions of the Building and the Project, including
without limitation roofing and covering materials, foundations and exterior
walls (collectively, the "Structural Building Improvements"), and (c) upon
Tenant's request for a Turnover pursuant to Article 43, following the Turnover
Date, the elevators and the base Building plumbing, fire and life safety,
heating, ventilating, air conditioning, electrical, security and mechanical
systems (collectively, the "Building System Improvements").

18.2.
As further detailed on Exhibit J attached hereto and incorporated herein by
reference, Tenant shall at Tenant's sole cost and expense maintain and keep the
Premises and every part thereof in good condition and repair, damage thereto
from ordinary wear and tear excepted, it being understood and agreed by Landlord
that ordinary wear and tear for purposes of this Lease shall mean operation of
the Building and the Building systems 24 hours per day, 7 days per week, 365
days per year.  Tenant shall, upon the expiration or sooner termination of the
Term, surrender the Premises to Landlord in as good a condition as when
received, ordinary wear and tear excepted; and shall remove all of Tenant's
personal property listed on Exhibit H attached hereto and incorporated herein by
reference (which list may be updated from time to time by Tenant, subject to
Landlord's prior written approval, such approval not to be unreasonably
withheld, conditioned or delayed), and repair any damage to the Premises caused
thereby.  Upon such surrender, Landlord shall have no obligation to alter,
remodel, improve, repair, decorate or paint the Premises or any part thereof.

18.3.
Except as otherwise set forth herein, Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance that is an obligation
of Landlord except as set forth in Section 31.14.

18.4.
If any excavation shall be made upon land adjacent to the Building, or shall be
authorized to be made, Tenant shall afford to the person causing or authorized
to cause such excavation, license to enter the Premises for the purpose of
performing such work as said person shall deem necessary or desirable to
preserve and protect the Building from injury or damage and to support the same
by proper foundations, without any claim for damages or liability against
Landlord and without reducing or otherwise affecting Tenant's obligations under
this Lease, provided Tenant's use of the Premises will not be materially and
adversely interfered with in connection therewith.

18.5.
This Article relates to repairs and maintenance arising in the ordinary course
of operation of the Building and the Project.  In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article.  In the
event of eminent domain, Article 25 shall apply in lieu of this Article.

18.6.
Costs incurred by Landlord pursuant to this Article shall constitute Operating
Expenses, unless such costs are incurred due in whole or in part to any act,
neglect, fault or omissions of Tenant or its employees, agents, contractors or
invitees, in which case Tenant shall pay to Landlord the cost of such repairs
and maintenance.

19.
Liens.

19.1.
Tenant shall keep the Premises, the Building and the Project free from any liens
arising out of work performed by, materials furnished to or obligations incurred
by Tenant.  Tenant further covenants and agrees that any mechanic's lien filed
against the Premises, the Building or the Project for work claimed to have been
done for, or materials claimed to have been furnished to, Tenant shall be
discharged or bonded by Tenant within ten (10) days after the filing thereof, at
Tenant's sole cost and expense.

19.2.
Should Tenant fail to discharge or bond against any lien of the nature described
in Section 19.1, Landlord may, at Landlord's election, pay such claim or post a
bond or otherwise provide security to eliminate the lien as a claim against
title, and Tenant shall immediately reimburse Landlord for the costs thereof as
Additional Rent.  Tenant shall indemnify, save, defend (at Landlord's option and
with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any Claims arising from any such liens,
including any administrative, court or other legal proceedings related to such
liens.

19.3.
In the event that Tenant leases or finances the acquisition of trade fixtures,
office equipment, furnishings or other personal property of a removable nature
utilized by Tenant in the operation of Tenant's business, Tenant warrants that
any Uniform Commercial Code financing statement shall, upon its face or by
exhibit thereto, indicate that such financing statement is applicable only to
removable personal property of Tenant located within the Premises.  In no event
shall the address of the Premises, the Building or the Project be furnished on a
financing statement without qualifying language as to applicability of the lien
only to removable personal property located in an identified suite leased by
Tenant.  Should any holder of a financing statement record or place of record a
financing statement that appears to constitute a lien against any interest of
Landlord or against equipment that may be located other than within an
identified suite leased by Tenant, Tenant shall, within ten (10) days after
filing such financing statement, cause (a) a copy of the Lender security
agreement or other documents to which the financing statement pertains to be
furnished to Landlord to facilitate Landlord's ability to demonstrate that the
lien of such financing statement is not applicable to Landlord's interest and
(b) Tenant's Lender to amend such financing statement and any other documents of
record to clarify that any liens imposed thereby are not applicable to any
interest of Landlord in the Premises, the Building or the Project.

20.
Estoppel Certificate.  Tenant shall, within fifteen (15) days after receipt of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit I, or on any
other form reasonably requested by a proposed Lender or purchaser, (a)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which rental and
other charges are paid in advance, if any, (b) acknowledging that there are not,
to Tenant's knowledge, any uncured defaults on the part of Landlord hereunder,
or specifying such defaults if any are claimed, and (c) setting forth such
further factual information with respect to this Lease or the Premises as may be
reasonably requested thereon.  Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the real property
of which the Premises are a part.  Tenant's failure to deliver such statement
within such the prescribed time shall, at Landlord's option, constitute a
Default (as defined below) under this Lease, and, in any event, shall be binding
upon Tenant that the Lease is in full force and effect and without modification
except as may be represented by Landlord in any certificate prepared by Landlord
and delivered to Tenant for execution.  Landlord shall, within fifteen (15) days
after receipt of written notice from Tenant, execute, acknowledge and deliver a
comparable certificate to Tenant as set forth above, provided Landlord's failure
to deliver such statement within such prescribed time shall not be deemed to be
an acknowledgment by Landlord that the Lease is in full force and effect and
without modification.

21.
Hazardous Materials.

21.1.
Tenant shall not cause or permit any Hazardous Materials (as defined below) to
be brought upon, kept or used in or about the Premises, the Building or the
Project in violation of Applicable Laws by Tenant or its employees, agents,
contractors or invitees.  In the event that: (a) any Hazardous Materials are
brought upon, kept or used in or about the Premises, the Building or the Project
in violation of Applicable Laws by Tenant or its employees, agents, contractors
or invitees at any time during the Term or any extension or renewal hereof or
holding over hereunder, (b) the presence of Hazardous Materials is the result of
Tenant's breach of the covenants set forth in this Section 21.1 and results in
contamination of the Project, any portion thereof, or any adjacent property, or
(c) contamination of the Project, any portion thereof, or any adjacent property
by Hazardous Materials otherwise occurs at any time during the Term or any
extension or renewal hereof or holding over hereunder, then Tenant shall
indemnify, save, defend (at Landlord's option and with counsel reasonably
acceptable to Landlord) and hold the Landlord Indemnitees harmless from and
against any and all Claims, including (a) diminution in value of the Project or
any portion thereof, (b) damages for the loss or restriction on use of rentable
or usable space or of any amenity of the Project, (c) damages arising from any
adverse impact on marketing of space in the Project or any portion thereof and
(d) sums paid in settlement of Claims that arise prior to, during or after the
Term as a result of such breach or contamination.  This indemnification by
Tenant includes costs incurred in connection with any investigation of site
conditions or any clean-up, remedial, removal or restoration work required by
any Governmental Authority because of Hazardous Materials present in the air,
soil or groundwater above, on or under or about the Project.  Without limiting
the foregoing, if the presence of any Hazardous Materials in, on, under or about
the Project, any portion thereof or any adjacent property caused or permitted by
Tenant results in any contamination of the Project, any portion thereof or any
adjacent property, then Tenant shall promptly take all actions at its sole cost
and expense as are necessary to return the Project, any portion thereof or any
adjacent property to its respective condition existing prior to the time of such
contamination; provided that Landlord's written approval of such action shall
first be obtained, which approval Landlord shall not unreasonably withhold; and
provided, further, that it shall be reasonable for Landlord to withhold its
consent if such actions could have a material adverse long-term or short-term
effect on the Project, any portion thereof or any adjacent property.  Nothing in
the foregoing shall obligate Tenant to provide any indemnity with respect to
periods prior to the Commencement Date.

21.2.
Landlord acknowledges that it is not the intent of this Article to prohibit
Tenant from operating its business for the Permitted Use.  Tenant may operate
its business according to the custom of Tenant's industry so long as the use or
presence of Hazardous Materials is strictly and properly monitored in accordance
with Applicable Laws.  As a material inducement to Landlord to allow Tenant to
use Hazardous Materials in connection with its business, Tenant agrees to
deliver to Landlord upon the request of Landlord prior to the Term Commencement
Date a list identifying each type of Hazardous Material to be present at the
Project and setting forth any and all governmental approvals or permits required
in connection with the presence of such Hazardous Material at the Project (the
"Hazardous Materials List").  Upon Landlord's request, Tenant shall deliver to
Landlord an updated Hazardous Materials List on or prior to each annual
anniversary of the Term Commencement Date and shall also deliver an updated
Hazardous Materials List before any new Hazardous Materials are brought to the
Project.  Tenant shall deliver to Landlord true and correct copies of the
following documents (hereinafter referred to as the "Documents") relating to the
handling, storage, disposal and emission of Hazardous Materials prior to the
Term Commencement Date or, if unavailable at that time, concurrently with the
receipt from or submission to any Governmental Authority:  permits; approvals;
reports and correspondence; storage and management plans; notices of violations
of Applicable Laws; plans relating to the installation of any storage tanks to
be installed in, on, under or about the Project (provided that installation of
storage tanks shall only be permitted after Landlord has given Tenant its
written consent to do so, which consent Landlord may withhold in its sole and
absolute discretion); and all closure plans or any other documents required by
any and all Governmental Authorities for any storage tanks installed in, on,
under or about the Project for the closure of any such storage tanks.  Tenant
shall not be required, however, to provide Landlord with any portion of the
Documents containing information of a proprietary nature, which Documents, in
and of themselves, do not contain a reference to any Hazardous Materials or
activities related to Hazardous Materials.  Upon Landlord's written request,
Tenant agrees that it shall enter into a written agreement with other tenants of
the Project concerning the equitable allocation of fire control areas (as
defined in the Uniform Building Code as adopted by the city or municipality(ies)
in which the Project is located (the "UBC")) within the Project for the storage
of Hazardous Materials.  In the event that Tenant's use of Hazardous Materials
is such that it utilizes fire control areas in the Project in excess of Tenant's
Pro Rata Share of the Building or Common Areas, as applicable, as set forth in
Section 2.2, Tenant agrees that it shall, at its sole cost and expense and upon
Landlord's written request, establish and maintain a separate area of the
Premises classified by the UBC as an "H" occupancy area for the use and storage
of Hazardous Materials or take such other action as is necessary to ensure that
its share of the fire control areas of the Building and the Project is not
greater than Tenant's Pro Rata Share of the Building or Common Areas, as
applicable.

21.3.
At any time, and from time to time, prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Project or any
portion thereof to demonstrate that Hazardous Materials are present or that
contamination has occurred due to Tenant or Tenant's employees, agents,
contractors or invitees.  Tenant shall pay all reasonable costs of such tests if
such tests reveal that Hazardous Materials exist at the Project in violation of
this Lease.

21.4.
If underground or other storage tanks storing Hazardous Materials are located on
the Premises or are hereafter placed on the Premises by any party, Tenant shall
monitor the storage tanks, maintain appropriate records, implement reporting
procedures, properly close any underground storage tanks, and take or cause to
be taken all other steps necessary or required under the Applicable Laws.

21.5.
Tenant's obligations under this Article shall survive the expiration or earlier
termination of the Lease.  During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 27 below.

21.6.
As used herein, the term "Hazardous Material" means any hazardous or toxic
substance, material or waste that is or becomes regulated by any Governmental
Authority.

21.7.
Landlord shall require other tenants in the Project to comply with obligations
comparable to those set forth in this Article 21.

22.
Odors and Exhaust.  Tenant will restrict odors or fumes (whether or not
noxious), from emanating from the Premises, provided, however, that Landlord
acknowledges and agrees that Tenant shall have the right to operate one or more
(currently three) supplemental generators during the Term generally consistent
with the demand response requirements currently set forth in Tenant's utility
contract with Enernoc, a copy of which has been provided to Landlord.  In
addition, Tenant shall have the right to operate such generators on a regular
basis for maintenance purposes and at any other times in Tenant's reasonable
discretion.

22.1.
Tenant shall vent all fumes and odors from the Premises (and remove odors from
Tenant's exhaust stream) in compliance with Applicable Laws, and as Landlord
reasonably requires.  The placement and configuration of all material changes to
the ventilation exhaust pipes, louvers and other equipment shall be subject to
Landlord's approval, such approval not to be unreasonably withheld, conditioned
or delayed.

22.2.
Tenant shall, at Tenant's sole cost and expense, provide odor eliminators and
other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord's reasonable judgment be necessary or appropriate from
time to time) to remove, eliminate and abate to the extent practicable any
odors, fumes or other substances in Tenant's exhaust stream that, in Landlord's
reasonable judgment, emanate from Tenant's Premises.  Any work Tenant performs
under this Section shall constitute Alterations.

22.3.
Tenant's obligations under this Article 22 shall continue throughout the Term.
In connection with any request by Tenant to make Alterations associated with the
ventilation system of the Building, Landlord's approval of such Alterations
shall not preclude Landlord from requiring additional measures to eliminate
odors, fumes and other adverse impacts of Tenant's exhaust stream (as Landlord
may designate in Landlord's discretion).

22.4.
Landlord shall use commercially reasonable efforts to require other tenants in
the Project to comply with obligations comparable to those set forth in this
Article 22.

23.
Insurance; Waiver of Subrogation.

23.1.
Landlord shall maintain insurance for the Building and the Project in amounts
equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, and without reference to depreciation taken by
Landlord upon its books or tax returns) or such lesser coverage as Landlord may
reasonably elect, provided that such coverage shall not be less than ninety-five
percent (95%) of such full replacement cost or the amount of such insurance
Landlord's Lender, if any, requires Landlord to maintain, providing protection
against any peril generally included within the classification "Fire and
Extended Coverage," together with insurance against sprinkler damage (if
applicable), vandalism and malicious mischief.  Landlord, subject to
availability thereof, shall further insure, if Landlord deems it appropriate,
coverage against flood, environmental hazard, loss or failure of building
equipment, rental loss during the period of repairs or rebuilding, workmen's
compensation insurance and fidelity bonds for employees employed to perform
services.  Notwithstanding the foregoing, Landlord may, but shall not be deemed
required to, provide insurance for any improvements installed by Tenant or that
are in addition to the standard improvements customarily furnished by Landlord,
without regard to whether or not such are made a part of or are affixed to the
Building.

23.2.
In addition, Landlord shall carry comprehensive public liability insurance with
limits of not less than Five Million Dollars ($5,000,000) per occurrence for
death or bodily injury or property damage with respect to the Project.

23.3.
Tenant shall, at its own cost and expense, procure and maintain in effect,
beginning on the Term Commencement Date and continuing throughout the Term (and
occupancy by Tenant, if any, after termination of this Lease) comprehensive
public liability insurance with limits of not less than Five Million Dollars
($5,000,000) per occurrence for death or bodily injury and for property damage
with respect to the Premises (including $100,000 fire legal liability (each
loss)).

23.4.
The insurance required to be purchased and maintained by Tenant pursuant to this
Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty Trust, Inc. and
their respective officers, directors, employees, agents, general partners,
members, subsidiaries, affiliates and Lenders ("Landlord Parties") as additional
insureds.  Said insurance shall be with companies having a rating of not less
than policyholder rating of A minus and financial category rating of at least
Class VIII X in "Best's Insurance Guide."  Tenant shall obtain for Landlord from
the insurance companies or cause the insurance companies to furnish certificates
of coverage to Landlord.  No such policy shall be cancelable or subject to
cancellation except after thirty (30) days' prior written notice to Landlord
from the insurer (except in the event of non-payment of premium, in which case
ten (10) days' written notice shall be given).  All such policies shall be
written as primary policies, not contributing with and not in excess of the
coverage that Landlord may carry.  Tenant's policy may be a "blanket policy"
that specifically provides that the amount of insurance shall not be prejudiced
by other losses covered by the policy.  Tenant shall, at least twenty (20) days
prior to the expiration of such policies, furnish Landlord with renewals or
binders.  Tenant agrees that if Tenant does not take out and maintain such
insurance, Landlord may (but shall not be required to) procure said insurance on
Tenant's behalf and at its cost to be paid by Tenant as Additional Rent.

23.5.
Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements owned by Tenant, and Landlord
shall not be liable for injury to Tenant's business or any loss of income
therefrom, relative to such damage, all as more particularly set forth within
this Lease.  Tenant shall, at Tenant's sole cost and expense, carry such
insurance as Tenant desires for Tenant's protection with respect to personal
property of Tenant or business interruption.

23.6.
In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord's written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building, the
Property or the Project, (b) the landlord under any lease whereunder Landlord is
a tenant of the Property if the interest of Landlord is or shall become that of
a tenant under a ground lease rather than that of a fee owner and (c) any
management company retained by Landlord to manage the Project.

23.7.
Landlord and Tenant each hereby waive any and all rights of recovery against the
other or against the officers, directors, employees, agents, general partners,
members, subsidiaries, affiliates and Lenders of the other on account of loss or
damage occasioned by such waiving party or its property or the property of
others under such waiving party's control, in each case to the extent that such
loss or damage is insured against under any fire and extended coverage insurance
policy that either Landlord or Tenant may have in force at the time of such loss
or damage or is required to be carried under this Lease.  Such waivers shall
continue so long as their respective insurers so permit.  Any termination of
such a waiver shall be by written notice to the other party, containing a
description of the circumstances hereinafter set forth in this Section. 
Landlord and Tenant, upon obtaining the policies of insurance required or
permitted under this Lease, shall give notice to the insurance carrier or
carriers that the foregoing mutual waiver of subrogation is contained in this
Lease, to the extent required by the applicable insurance policy.  If such
policies shall not be obtainable with such waiver or shall be so obtainable only
at a premium over that chargeable without such waiver, then the party seeking
such policy shall notify the other of such conditions, and the party so notified
shall have ten (10) days thereafter to either (a) procure such insurance with
companies reasonably satisfactory to the other party or (b) agree to pay such
additional premium (in Tenant's case, in the proportion that the area of the
Premises bears to the insured area).  If the parties do not accomplish either
(a) or (b), then this Section shall have no effect during such time as such
policies shall not be obtainable or the party in whose favor a waiver of
subrogation is desired refuses to pay the additional premium.  If such policies
shall at any time be unobtainable, but shall be subsequently obtainable, then
neither party shall be subsequently liable for a failure to obtain such
insurance until a reasonable time after notification thereof by the other
party.  If the release of either Landlord or Tenant, as set forth in the first
sentence of this Section, shall contravene Applicable Laws, then the liability
of the party in question shall be deemed not released but shall be secondary to
the other party's insurer.

23.8.
Landlord may require insurance policy limits required under this Lease to be
raised from time to time, provided, that, such increases shall not exceed the
coverage amounts required by landlords in other Comparable Buildings.

23.9.
Any costs incurred by Landlord pursuant to this Article shall constitute a
portion of Operating Expenses.

24.
Damage or Destruction.

24.1.
In the event of a partial destruction of (a) the Premises or (b) Common Areas
((a) and (b) together, the "Affected Areas") by fire or other perils covered by
extended coverage insurance not exceeding twenty-five percent (25%) of the full
insurable value thereof, and provided that (x) the damage thereto is such that
the Affected Areas may be repaired, reconstructed or restored within a period of
twelve (12) months from the date of the happening of such casualty, (y) Landlord
shall receive insurance proceeds sufficient to cover the cost of such repairs
(except for any deductible amount provided by Landlord's policy, which
deductible amount, if paid by Landlord, shall constitute an Operating Expense),
and (z) such casualty was not intentionally caused by Tenant or its employees,
then Landlord shall commence and proceed diligently with the work of repair,
reconstruction and restoration of the Affected Areas and this Lease shall
continue in full force and effect.

24.2.
In the event of any damage to or destruction of the Premises or the Common Areas
other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Premises or the Common Areas, as applicable, in
which case this Lease shall continue in full force and effect.  If Landlord
elects not to repair the Building or the Project, as applicable, then this Lease
shall terminate as of the date of such damage or destruction.

24.3.
Landlord shall give written notice to Tenant within sixty (60) days following
the date of damage or destruction of its election not to repair, reconstruct or
restore the Building or the Project, as applicable, subject to the terms of this
Lease.

24.4.
Notwithstanding anything to the contrary contained in this Article, in the event
of any damage to or destruction of (a) the Building that materially and
adversely affects Tenant's operations within the Premises; (b) the Common Areas
that materially and adversely impairs Tenant's access to the Premises; or (c)
twenty-five percent (25%) of Tenant's lab space or fifty percent (50%) of
Tenant's office space in the Premises, as determined by Landlord's architect
(each, a "Material Loss"), and the Premises cannot be made reasonably tenantable
for Tenant's operations or access to the Premises cannot be reasonably restored
within one year after date of such damage or destruction, as reasonably
estimated by Landlord within ninety (90) days after such damage or destruction
occurred, then Tenant shall have the right to terminate the Lease as of the date
of such damage or destruction.

24.5.
Upon any termination of this Lease under any of the provisions of this Article,
the parties shall be released thereby without further obligation to the other
from the date possession of the Premises is surrendered to Landlord, except with
regard to (a) items occurring prior to the damage or destruction and (b)
provisions of this Lease that, by their express terms, survive the expiration or
earlier termination hereof.

24.6.
In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant's use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair that, in
Tenant's reasonable opinion, is suitable for the temporary conduct of Tenant's
business; provided, however, that the amount of such abatement shall be reduced
by the proceeds of business interruption or loss of rental income insurance
actually received by Tenant with respect to the Premises.

24.7.
Notwithstanding anything to the contrary contained in this Article, should
Landlord be delayed or prevented from completing the repair, reconstruction or
restoration of the damage or destruction to the Premises after the occurrence of
such damage or destruction by Force Majeure, then the time for Landlord to
commence or complete repairs shall be extended on a day-for-day basis; provided,
however, after one hundred eighty (180) days of such delay, that, at Landlord's
election, Landlord shall be relieved of its obligation to make such repair,
reconstruction or restoration. If Landlord elects not to make such repair,
reconstruction or restoration and such damage or destruction constitutes a
Material Loss, then Tenant shall have a right to terminate this Lease as of the
date of such damage or destruction.

24.8.
If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repair,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord's expense or in existence at
the Commencement Date and (b) the Common Area portion of the Affected Areas. 
The repair, reconstruction or restoration of improvements not originally
provided by Landlord at Landlord's expense or in existence as of the
Commencement Date shall be the obligation of Tenant.  In the event Tenant has
elected to upgrade certain improvements from the Building Standard, Landlord
shall, upon the need for replacement due to an insured loss, provide only the
Building Standard, unless Tenant again elects to upgrade such improvements and
pay any incremental costs related thereto, except to the extent that excess
insurance proceeds, if received, are adequate to provide such upgrades, in
addition to providing for basic repair, reconstruction and restoration of the
Premises, the Building and the Project.

24.9.
Notwithstanding anything to the contrary contained in this Article, Landlord
shall not have any obligation whatsoever to repair, reconstruct or restore the
Premises if the damage resulting from any casualty covered under this Article
occurs during the last eighteen (18) months of the Term or any extension hereof
or to the extent that insurance proceeds are not available; provided, however,
if Landlord elects not ot make such repair, reconstruction or restoration and
such damage or destruction constitutes a Material Loss, then Tenant shall have
the right to terminate this Lease as of the date of such damage or destruction. 
Notwithstanding anything to the contrary contained in this Article, in the event
that any Material Loss occurs during the last eighteen (18) months of the Term
and the Premises cannot be reasonably restored within six (6) months after the
date of such damage or destruction, as reasonably estimated by Landlord within
ninety (90) days after such damage or destruction occurred, then Tenant shall
have the right to terminate the Lease as of the date of such damage or
destruction.

24.10.
Landlord's obligation, should it elect or be obligated to repair or rebuild,
shall be limited to the Affected Areas.  Tenant shall, at its expense, replace
or fully repair all of Tenant's personal property and any Alterations installed
by Tenant existing at the time of such damage or destruction.  If Affected Areas
are to be repaired in accordance with the foregoing, Landlord shall make
available to Tenant any portion of insurance proceeds it receives that are
allocable to the Alterations constructed by Tenant pursuant to this Lease;
provided Tenant is not then in default under this Lease, and subject to the
requirements of any Lender of Landlord.

25.
Eminent Domain.

25.1.
In the event (a) the whole of all or either of the Affected Areas or (b) such
part thereof as shall substantially interfere with Tenant's use and occupancy of
the Premises for the Permitted Use shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to said authority, except with regard to (y) items
occurring prior to the damage or destruction and (z) provisions of this Lease
that, by their express terms, survive the expiration or earlier termination
hereof.

25.2.
In the event of a partial taking of (a) the Building or the Common Areas or (b)
drives, walkways or parking areas serving the Building or the Project for any
public or quasi-public purpose by any lawful power or authority by exercise of
right of appropriation, condemnation, or eminent domain, or sold to prevent such
taking, then, without regard to whether any portion of the Premises occupied by
Tenant was so taken, Landlord may elect to terminate this Lease (except with
regard to (a) items occurring prior to the damage or destruction and (b)
provisions of this Lease that, by their express terms, survive the expiration or
earlier termination hereof) as of such taking if such taking is, in Landlord's
reasonable opinion, of a material nature such as to make it uneconomical to
continue use of the unappropriated portion for purposes of renting office or
laboratory space and Landlord terminates all of the other leases in the Project
similarly affected.

25.3.
Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant's personal property that was installed
at Tenant's expense and (b) the costs of Tenant moving to a new location. 
Except as set forth in the previous sentence, any award for such taking shall be
the property of Landlord.

25.4.
If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking.  To the extent such restoration is infeasible, as determined by Landlord
in its reasonable discretion, the Rent shall be decreased proportionately to
reflect the loss of any portion of the Premises no longer available to Tenant.

26.
Surrender.

26.1.
At least ten (10) days prior to Tenant's surrender of possession of any part of
the Premises, if the Permitted Use is for other than office use, Tenant shall
provide Landlord with (a) a facility decommissioning and Hazardous Materials
closure plan for the Premises ("Exit Survey") prepared by an independent third
party reasonably acceptable to Landlord, and (b) written evidence of all
appropriate governmental releases obtained by Tenant in accordance with
Applicable Laws, including laws pertaining to the surrender of the Premises.  In
addition, Tenant agrees to remain responsible after the surrender of the
Premises for the remediation of any recognized environmental conditions set
forth in the Exit Survey and compliance with any recommendations set forth in
the Exit Survey.  Tenant's obligations under this Section shall survive the
expiration or earlier termination of the Lease.

26.2.
No surrender of possession of any part of the Premises shall release Tenant from
any of its obligations under Section 26.1, unless such surrender is accepted in
writing by Landlord in its reasonable discretion.

26.3.
The voluntary or other surrender of this Lease by Tenant shall not effect a
merger with Landlord's fee title or leasehold interest in the Premises, the
Building, the Property or the Project, unless Landlord consents in writing, and
shall, at Landlord's option, operate as an assignment to Landlord of any or all
subleases.

26.4.
The voluntary or other surrender of any ground or other underlying lease that
now exists or may hereafter be executed affecting the Building or the Project,
or a mutual cancellation thereof or of Landlord's interest therein by Landlord
and its lessor shall not effect a merger with Landlord's fee title or leasehold
interest in the Premises, the Building or the Property and shall, at the option
of the successor to Landlord's interest in the Building or the Project, as
applicable, operate as an assignment of this Lease.

27.
Holding Over.

27.1.
If, with Landlord's prior written consent, Tenant holds possession of all or any
part of the Premises after the Term, Tenant shall become a tenant from month to
month after the expiration or earlier termination of the Term, and in such case
Tenant shall continue to pay (a) Base Rent in accordance with Article 7, as
adjusted in accordance with Article 8, and (b) any amounts for which Tenant
would otherwise be liable under this Lease if the Lease were still in effect,
including payments for Tenant's Pro Rata Share of Operating Expenses.  Any such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein.

27.2.
Notwithstanding the foregoing, if Tenant remains in possession of the Premises
after the expiration or earlier termination of the Term without Landlord's prior
written consent, (a) Tenant shall become a tenant at sufferance subject to the
terms and conditions of this Lease, except that the monthly rent shall be equal
to one hundred fifty percent (150%) of the Base Rent and one hundred percent
(100%) of Additional Rent in effect during the last thirty (30) days of the
Term, and Tenant shall be liable to Landlord for any and all damages suffered by
Landlord as a result of such holdover, including any lost rent or consequential,
special and indirect damages.

27.3.
Acceptance by Landlord of Rent after the expiration or earlier termination of
the Term shall not result in an extension, renewal or reinstatement of this
Lease.

27.4.
The foregoing provisions of this Article are in addition to and do not affect
Landlord's right of reentry or any other rights of Landlord hereunder or as
otherwise provided by Applicable Laws.

28.
Indemnification and Exculpation.

28.1.
Tenant agrees to indemnify, save, defend (at Landlord's option and with counsel
reasonably acceptable to Landlord) and hold the Landlord Indemnitees harmless
from and against any and all Claims arising from injury or death to any person
or damage to any property occurring within or about the Project arising directly
or indirectly out of Tenant's or Tenant's employees', agents', contractors' or
invitees' use or occupancy of the Project or a breach or default by Tenant in
the performance of any of its obligations hereunder, except in all cases to the
extent caused by Landlord's or Landlord's employees', agents' or contractors'
negligence or willful misconduct.  Landlord agrees to indemnify, save, defend
(at Tenant's option and with counsel reasonably acceptable to Tenant) and hold
the Tenant and Tenant's affiliates, employees, agents, and contractors harmless
from and against any and all Claims arising from injury or death to any person
or damage to any property occurring within or about the Project arising directly
out of Landlord's or Landlord's employees', agents' or contractors' gross
negligence or willful misconduct, except in all cases to the extent caused by
Tenant's or Tenant's employees', agents' or contractors' negligence or willful
misconduct.

28.2.
Notwithstanding any provision of Section 28.1 to the contrary, Landlord shall
not be liable to Tenant for, and Tenant assumes all risk of, damage to personal
property or scientific research, including loss of records kept by Tenant within
the Premises and damage or losses caused by fire, electrical malfunction, gas
explosion or water damage of any type (including broken water lines,
malfunctioning fire sprinkler systems, roof leaks or stoppages of lines), unless
any such loss is due to Landlord's failure to respond to written notice by
Tenant of need for a repair that Landlord is responsible to make for ten (10)
business days.  Tenant further waives any claim for injury to Tenant's business
or loss of income relating to any such damage or destruction of personal
property as described in this Section.

28.3.
Landlord shall not be liable for any damages arising from any act, omission or
neglect of any other tenant in the Building or the Project, or for any other
third party.

28.4.
Tenant acknowledges that security devices and services, if any, while intended
to deter crime, may not in given instances prevent theft or other criminal
acts.  Landlord shall not be liable for injuries or losses caused by criminal
acts of third parties, and Tenant assumes the risk that any security device or
service may malfunction or otherwise be circumvented by a criminal.  If Tenant
desires protection against such criminal acts, then Tenant shall, at Tenant's
sole cost and expense, obtain appropriate insurance coverage.

28.5.
The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

29.
Assignment or Subletting.

29.1.
Except as hereinafter expressly permitted, Tenant shall not, either voluntarily
or by operation of Applicable Laws, directly or indirectly sell, hypothecate,
assign, pledge, encumber or otherwise transfer this Lease, or sublet the
Premises (each, a "Transfer"), without Landlord's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. 
Notwithstanding the foregoing, a Transfer shall not include and Tenant shall
have the right to transfer, sublease or assign this Lease without Landlord's
prior written consent the Premises or any part thereof to any person that as of
the date of determination and at all times thereafter directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with Tenant or Dr. J. Craig Venter ("Tenant's Affiliate"),
provided that Tenant shall notify Landlord in writing at least ten (10) days
prior to the effectiveness of such transfer, sublease or assignment to Tenant's
Affiliate (an "Exempt Transfer") and otherwise comply with the requirements of
this Lease (other than this Section 29) regarding such Exempt Transfer.  For
purposes of Exempt Transfers, "control" requires either: (a) owning (directly or
indirectly) more than fifty percent (50%) of the stock or other equity interests
of another person or (b) possessing, directly or indirectly, the power to direct
or cause the direction of the management and policies of such person.

29.2.
Commencing promptly after the Commencement Date and continuing until the earlier
of (i) the second anniversary of the Commencement Date and (ii) the date on
which Landlord has entered into leases for all of the available office space in
the Lower Campus, (A) Landlord and Tenant will jointly market the Lower Campus
and the Building (to the extent Tenant desires to sublease the Building) to
prospective tenants and subtenants, as applicable, on terms acceptable to
Landlord (with respect to the Lower Campus and to Tenant (with respect to
Building 1) and (B) Tenant shall not effect a Transfer to or with an entity that
is a then-current tenant at the Lower Campus without Landlord's prior written
consent, which consent may be withheld by Landlord in Landlord's sole and
absolute discretion.  Thereafter, Tenant shall have the right to market,
advertise and sublease space in the Building or assign the Lease in accordance
with the provisions of Section 29.1.  Upon Tenant's reasonable request from time
to time, Landlord shall provide documentation of the leasing status of the Lower
Campus.  In connection with the joint marketing of the Lower Campus and the
Building, Landlord shall be solely responsible for all costs and fees associated
with the leasing of the Lower Campus and Tenant shall be solely responsible for
all costs and fees associated with the leasing of the Building.

29.3.
In the event Tenant desires to effect a Transfer, then, at least thirty (30) but
not more than ninety (90) days prior  to the date when Tenant desires the
assignment or sublease to be effective (the "Transfer Date"), Tenant shall
provide written notice to Landlord (the "Transfer Notice") containing
information (including references) concerning the character of the proposed
transferee, assignee or sublessee; the Transfer Date; any ownership or
commercial relationship between Tenant and the proposed transferee, assignee or
sublessee; and the consideration and all other material terms and conditions of
the proposed Transfer, all in such detail as Landlord shall reasonably require.

29.4.
Landlord, in determining whether consent should be given to a proposed Transfer,
may give consideration to (a) the financial strength of such transferee,
assignee or sublessee (notwithstanding Tenant remaining liable for Tenant's
performance), provided however that Landlord shall not have the right to review
and approve the financial strength of any subtenant subleasing space which
comprises less than all of the Premises and for a term of less than all or
substantially all of the balance of the Term, and (b) any change in use that
such transferee, assignee or sublessee proposes to make in the use of the
Premises.  Except as set forth herein to the contrary, in no event shall
Landlord be deemed to be unreasonable for declining to consent to a Transfer to
a transferee, assignee or sublessee of poor reputation, lacking financial
qualifications or seeking a change from the Permitted Use, or jeopardizing
directly or indirectly the status of Landlord or any of Landlord's affiliates as
a Real Estate Investment Trust under the Internal Revenue Code of 1986 (as the
same may be amended from time to time, the "Revenue Code").  Notwithstanding
anything contained in this Lease to the contrary, (w) no Transfer shall be
consummated on any basis such that the rental or other amounts to be paid by the
occupant, assignee, manager or other transferee thereunder would be based, in
whole or in part, on the income or profits derived by the business activities of
such occupant, assignee, manager or other transferee; (x) Tenant shall not
furnish or render any services beyond what is typical in the market to an
occupant, assignee, manager or other transferee  with respect to whom
consideration is required to be paid to Landlord pursuant to Section 29.5.2, or
manage or operate the Premises or any capital additions so transferred, with
respect to which consideration is required to be paid to Landlord pursuant to
Section 29.5.2, without Landlord's consent, not to be unreasonably withheld, to
ensure the Landlord Parties' compliance with applicable REIT tax rules and
regulations; (y) Tenant shall not consummate a Transfer with any person in which
Landlord owns an interest, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Revenue Code); and (z)
Tenant shall not consummate a Transfer with any person or in any manner that
could cause any portion of the amounts received by Landlord pursuant to this
Lease or any sublease, license or other arrangement for the right to use, occupy
or possess any portion of the Premises to fail to qualify as "rents from real
property" within the meaning of Section 856(d) of the Revenue Code, or any
similar or successor provision thereto or which could cause any other income of
Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.

29.5.
As conditions precedent to Tenant subleasing the Premises or to Landlord
considering a request by Tenant to Tenant's transfer of rights or sharing of the
Premises, Landlord may require any or all of the following:

29.5.1.
Tenant shall remain fully liable under this Lease during the unexpired Term;

29.5.2.
If Tenant's transfer of rights or sharing of the Premises provides for the
receipt by, on behalf of or on account of Tenant of any consideration of any
kind whatsoever (including a premium rental for a sublease or lump sum payment
for an assignment, but excluding Tenant's reasonable costs in marketing and
subleasing the Premises) in excess of the rental and other charges due to
Landlord under this Lease, Tenant shall pay fifty percent (50%) of all of such
excess to Landlord, after making deductions for any reasonable marketing
expenses, tenant improvement funds expended by Tenant, alterations, cash
concessions, brokerage commissions, attorneys' fees and free rent actually paid
by Tenant.  If said consideration consists of cash paid to Tenant, payment to
Landlord shall be made upon receipt by Tenant of such cash payment; and

29.5.3.
Tenant shall reimburse Landlord for Landlord's actual and reasonable costs and
expenses, including reasonable attorneys' fees, charges and disbursements
incurred in connection with the review, processing and documentation of such
request, not in excess of Six Thousand Five Hundred Dollars ($6,500.00) per
occurrence/request.

29.6.
The proposed transferee, assignee or sublessee shall agree that, in the event
Landlord gives such proposed transferee, assignee or sublessee notice that, so
long as Tenant is in Default under this Lease, such proposed transferee,
assignee or sublessee shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments shall be received by Landlord without any
liability being incurred by Landlord, except to credit such payment against
those due by Tenant under this Lease, and any such proposed transferee, assignee
or sublessee shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason; provided, however, that in no
event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment, except Landlord shall provide a commercially reasonable
non-disturbance agreement to any entity that subleases for greater than one-half
(1/2) of the Premises or takes an assignment of the Lease;

29.7.
Landlord's consent to any such Transfer shall be effected on commercially
reasonable forms;

29.8.
Tenant shall not be in default of any its monetary obligations or in Default of
any of its non-monetary obligations hereunder.

29.9.
Such proposed transferee, assignee or sublessee shall not use the Premises for
any use that is not a Permitted Use;

29.10.
Landlord shall not be bound by any provision of any agreement pertaining to the
Transfer, except for Landlord's written consent to the same and except for the
non-disturbance described above;

29.11.
Tenant shall pay all transfer and other taxes (including interest and penalties)
assessed or payable for any Transfer;

29.12.
Landlord's consent (or waiver of its rights) for any Transfer shall not waive
Landlord's right to consent to any later Transfer;

29.13.
Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing the Transfer; and

29.14.
Any Transfer that is not in compliance with the provisions of this Article shall
be void and a default.

29.15.
The consent by Landlord to a Transfer shall not relieve Tenant or proposed
transferee, assignee or sublessee from obtaining Landlord's consent to any
further Transfer in accordance with the terms hereof, nor shall it release
Tenant or any proposed transferee, assignee or sublessee of Tenant from full and
primary liability under this Lease.

29.16.
Notwithstanding any Transfer, Tenant shall remain fully and primarily liable for
the payment of all Rent and other sums due or to become due hereunder, and for
the full performance of all other terms, conditions and covenants to be kept and
performed by Tenant.  The acceptance of Rent or any other sum due hereunder, or
the acceptance of performance of any other term, covenant or condition thereof,
from any person or entity other than Tenant shall not be deemed a waiver of any
of the provisions of this Lease or a consent to any Transfer.

29.17.
If Tenant sublets the Premises or any portion thereof, Tenant hereby immediately
and irrevocably assigns to Landlord, as security for Tenant's obligations under
this Lease, all rent from any such subletting, and appoints Landlord as assignee
and attorney-in-fact for Tenant, and Landlord (or a receiver for Tenant
appointed on Landlord's application) may collect such rent and apply it toward
Tenant's obligations under this Lease; provided that Tenant shall have the right
to collect such rent so long as no Default exists or is continuing.

30.
Subordination and Attornment.

30.1.
Subject to the provisions set forth below, this Lease shall be subject and
subordinate to the lien of any mortgage, deed of trust, or lease in which
Landlord is tenant now or hereafter in force against the Building and Common
Areas ("Mortgage") and to all advances made or hereafter to be made upon the
security thereof without the necessity of the execution and delivery of any
further instruments on the part of Tenant to effectuate such subordination.

30.2.
Notwithstanding the foregoing, Tenant shall execute and deliver upon demand such
further instrument or instruments evidencing such subordination of this Lease to
the lien of any such mortgage or mortgages or deeds of trust or lease in which
Landlord is tenant as may be required by Landlord.  If any such mortgagee,
beneficiary or landlord under a lease wherein Landlord is tenant (each, a
"Mortgagee") so elects, however, this Lease shall be deemed prior in lien to any
such lease, mortgage, or deed of trust upon or including the Premises regardless
of date and Tenant shall execute a statement in writing to such effect at
Landlord's request.  If Tenant fails to execute any document required from
Tenant under this Section within ten (10) days after written request therefor,
Tenant hereby constitutes and appoints Landlord or its special attorney-in-fact
to execute and deliver any such document or documents in the name of Tenant. 
Such power is coupled with an interest and is irrevocable.

30.3.
Landlord represents and warrants to Tenant that as of the Execution Date, there
is no current mortgagee with respect to the Property.  Tenant's obligation to
subordinate and attorn to future Mortgagees is conditioned upon Landlord
delivering to Tenant a commercially reasonable subordination, non-disturbance
and attornment agreement ("SNDA").  If at any time after the date of this Lease
Landlord should desire to place a Mortgage on the Building, Land or Project,
Landlord agrees that it will use commercially reasonable efforts to cause the
holder of such Mortgage to enter into a SNDA in connection with this Lease
whereby such Mortgagee agrees that, so long as no Default shall have occurred
and be continuing under this Lease, the leasehold estate granted to Tenant and
the rights of Tenant pursuant to this Lease to quiet and peaceful possession of
the Premises shall not be terminated, modified, affected or disturbed by any
action which the Mortgagee may take to foreclose or terminate any such Mortgage,
and that any successor landlord shall recognize this Lease as being in full
force and effect.

30.4.
In the event any proceedings are brought for foreclosure, or in the event of the
exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall at the election of the purchaser at
such foreclosure or sale attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Lease.

31.
Defaults and Remedies.

31.1.
Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain.  Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises. 
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within five (5) days after the date such payment is due, Tenant shall
pay to Landlord (a) an additional sum of three percent (3%) of the overdue Rent
as a late charge plus (b) interest at an annual rate (the "Default Rate") equal
to the lesser of (a) twelve percent (12%), and (b) the highest rate permitted by
Applicable Laws.  Tenant shall receive one (1) notice of any late Rent in every
twelve (12) month period prior to the foregoing applies.  The parties agree that
this late charge represents a fair and reasonable estimate of the costs that
Landlord shall incur by reason of late payment by Tenant and shall be payable as
Additional Rent to Landlord due within ten (10) business days after Landlord's
demand.  Landlord's acceptance of any Additional Rent (including a late charge
or any other amount hereunder) shall not be deemed an extension of the date that
Rent is due or prevent Landlord from pursuing any other rights or remedies under
this Lease, at law or in equity.

31.2.
No payment by Tenant or receipt by Landlord of a lesser amount than the Rent
payment herein stipulated shall be deemed to be other than on account of the
Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord's
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law.  If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment "under protest," such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

31.3.
If Tenant fails to pay any sum of money required to be paid by it hereunder, or
shall fail to perform any other act on its part to be performed hereunder,
Landlord may, without waiving or releasing Tenant from any obligations of
Tenant, but shall not be obligated to, make such payment or perform such act;
provided that such failure by Tenant continues for five (5) days after Landlord
delivers notice to Tenant demanding performance by Tenant; or provided that such
failure by Tenant unreasonably interfered with the use of the Building or the
Project by any other tenant or with the efficient operation of the Building or
the Project, or resulted or could have resulted in a violation of Applicable
Laws or the cancellation of an insurance policy maintained by Landlord. 
Notwithstanding the foregoing, in the event of an emergency, Landlord shall have
the right to enter the Premises and act in accordance with its rights as
provided elsewhere in this Lease.  In addition to the late charge described in
Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so paid
or incurred by Landlord, together with interest at the Default Rate, computed
from the date such sums were paid or incurred.

31.4.
The occurrence of any one or more of the following events shall constitute a
"Default" hereunder by Tenant:

31.4.1.
Tenant abandons or vacates the Premises and fails to provide for the on-going
maintenance and repair of the Premises in accordance with Tenant's obligations
pursuant to this Lease;

31.4.2.
The failure by Tenant to make any payment of Rent, as and when due, or to
satisfy its obligations under Article 19, where such failure shall continue for
a period of five (5) days after written notice thereof from Landlord to Tenant;

31.4.3.
The failure by Tenant to observe or perform any obligation or covenant contained
herein (other than described in Subsections 31.4(a) and 31.4(b)) to be performed
by Tenant, where such failure shall continue for a period of ten (10) business
days after written notice thereof from Landlord to Tenant; provided that, if the
nature of Tenant's default is such that it reasonably requires more than ten
(10) business days to cure, Tenant shall not be deemed to be in Default if
Tenant shall commence such cure within said ten (10) business day period and
thereafter diligently prosecute the same to completion; and provided, further,
that such cure is completed no later than one-hundred eighty (180) days from the
date of Tenant's receipt of written notice from Landlord;

31.4.4.
Tenant makes an assignment for the benefit of creditors;

31.4.5.
A receiver, trustee or custodian is appointed to or does take title, possession
or control of all or substantially all of Tenant's assets;

31.4.6.
Tenant files a voluntary petition under the United States Bankruptcy Code or any
successor statute (as the same may be amended from time to time, the "Bankruptcy
Code") or an order for relief is entered against Tenant pursuant to a voluntary
or involuntary proceeding commenced under any chapter of the Bankruptcy Code;

31.4.7.
Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

31.4.8.
Tenant fails to deliver an estoppel certificate in accordance with Article 20;
or

31.4.9.
Tenant's interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises.  No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.
31.5.
In the event of a Default by Tenant, and at any time thereafter, with or without
notice or demand and without limiting Landlord in the exercise of any right or
remedy that Landlord may have, Landlord shall be entitled to terminate Tenant's
right to possession of the Premises by written notice to Tenant or by any lawful
means, in which case this Lease shall terminate and Tenant shall immediately
surrender possession of the Premises to Landlord.  In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby.  In the event that
Landlord shall elect to so terminate this Lease, then Landlord shall be entitled
to recover from Tenant all damages incurred by Landlord by reason of Tenant's
default, including:

31.5.1.
The worth at the time of award of any unpaid Rent that had accrued at the time
of such termination; plus

31.5.2.
The worth at the time of award of the amount by which the unpaid Rent that would
have accrued during the period commencing with termination of the Lease and
ending at the time of award exceeds that portion of the loss of Landlord's
rental income from the Premises that Tenant proves to Landlord's reasonable
satisfaction could have been reasonably avoided; plus

31.5.3.
The worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds that portion of the loss of
Landlord's rental income from the Premises that Tenant proves to Landlord's
reasonable satisfaction could have been reasonably avoided; plus

31.5.4.
Any other amount necessary to compensate Landlord for all the detriment caused
by Tenant's failure to perform its obligations under this Lease or that in the
ordinary course of things would be likely to result therefrom, including the
cost of restoring the Premises to the condition required under the terms of this
Lease; plus

31.5.5.
At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Laws.

As used in Subsections 31.5(a) and 31.5(b), "worth at the time of award" shall
be computed by allowing interest at the Default Rate.  As used in Subsection
31.5(c), the "worth at the time of the award" shall be computed by taking the
present value of such amount, using the discount rate of the Federal Reserve
Bank of San Francisco at the time of the award plus one (1) percentage point.
31.6.
In addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord may continue this Lease in effect after Tenant's
Default and abandonment and recover Rent as it becomes due.  Landlord shall use
reasonable efforts to relet the Premises, but shall not be liable in any way
whatsoever for its failure to relet the Premises notwithstanding the exercise of
such reasonable efforts.  For purposes of this Section, the following acts by
Landlord will not constitute the termination of Tenant's right to possession of
the Premises:

31.6.1.
Acts of maintenance or preservation or efforts to relet the Premises, including
alterations, remodeling, redecorating, repairs, replacements or painting as
Landlord shall consider advisable for the purpose of reletting the Premises or
any part thereof; or

31.6.2.
The appointment of a receiver upon the initiative of Landlord to protect
Landlord's interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.
31.7.
If Landlord does not elect to terminate this Lease as provided in Section 31.5,
then Landlord may, from time to time, recover all Rent as it becomes due under
this Lease.  At any time thereafter, Landlord may elect to terminate this Lease
and to recover damages to which Landlord is entitled.

31.8.
In the event Landlord elects to terminate this Lease and relet the Premises,
Landlord may execute any new lease in its own name.  Tenant hereunder shall have
no right or authority whatsoever to collect any Rent from such tenant.  The
proceeds of any such reletting shall be applied as follows:

31.8.1.
First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;

31.8.2.
Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys' fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

31.8.3.
Third, to the payment of Rent and other charges due and unpaid hereunder; and

31.8.4.
Fourth, to the payment of future Rent and other damages payable by Tenant under
this Lease.

31.9.
All of Landlord's rights, options and remedies hereunder shall be construed and
held to be nonexclusive and cumulative.  Landlord shall have the right to pursue
any one or all of such remedies, or any other remedy or relief that may be
provided by Applicable Laws, whether or not stated in this Lease.  No waiver of
any default of Tenant hereunder shall be implied from any acceptance by Landlord
of any Rent or other payments due hereunder or any omission by Landlord to take
any action on account of such default if such default persists or is repeated,
and no express waiver shall affect defaults other than as specified in said
waiver.

31.10.
Landlord's termination of (a) this Lease or (b) Tenant's right to possession of
the Premises shall not relieve Tenant of any liability to Landlord that has
previously accrued or that shall arise based upon events that occurred prior to
the later to occur of (i) the date of Lease termination or (ii) the date Tenant
surrenders possession of the Premises.

31.11.
To the extent permitted by Applicable Laws, Tenant waives any and all rights of
redemption granted by or under any present or future Applicable Laws if Tenant
is evicted or dispossessed for any cause, or if Landlord obtains possession of
the Premises due to Tenant's default hereunder or otherwise.

31.12.
Landlord shall not be in default under this Lease unless Landlord fails to
perform obligations required of Landlord within a reasonable time, but in no
event shall such failure continue for more than thirty (30) days after written
notice from Tenant specifying the nature of Landlord's failure; provided,
however, that if the nature of Landlord's obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.  In no event shall
Tenant have the right to terminate or cancel this Lease or to withhold or abate
rent or to set off any Claims against Rent as a result of any default or breach
by Landlord of any of its covenants, obligations, representations, warranties or
promises hereunder, except as may otherwise be expressly set forth in this
Lease.

31.13.
In the event of any default by Landlord, Tenant shall give notice by registered
or certified mail to any (a) beneficiary of a deed of trust or (b) mortgagee
under a mortgage covering the Premises, the Building or the Project and to any
landlord of any lease of land upon or within which the Premises, the Building or
the Project is located, and shall offer such beneficiary, mortgagee or landlord
a reasonable opportunity to cure the default, including time to obtain
possession of the Building or the Project by power of sale or a judicial action
if such should prove necessary to effect a cure; provided that Landlord shall
furnish to Tenant in writing, upon written request by Tenant, the names and
addresses of all such persons who are to receive such notices.

31.14.
So long as Tenant leases the entire Building, Tenant shall have the following
remedies set forth in this Section 31.14.  If Landlord fails to meet a material
obligation of Landlord under this Lease, and (a) such failure relates to the
repair of the Building or causes Tenant to be unable to use the Premises or a
substantial part thereof, and (b) Landlord fails to commence a cure within
fifteen (15) days after receipt of the second written notice (such second notice
to be given at least fifteen (15) days after receipt of Tenant's first notice of
such failure), then Tenant shall have the right to fulfill such obligation on
behalf of Landlord, the cost of which shall be paid by Landlord promptly
following demand therefor; provided, however, that Landlord's cure period shall
be extended where the failure is not reasonably curable within fifteen (15) days
after the second written notice and Landlord uses good faith efforts and works
diligently and continuously to fulfill its obligations.  Notwithstanding
anything to the contrary in the previous sentence, in an emergency, Tenant shall
have the right to fulfill Landlord's obligation on behalf of Landlord, after
reasonable (in the circumstances) oral notice to Landlord, at Landlord's cost
including interest thereon at the Default Rate if not reimbursed by Landlord
within thirty (30) days after written demand therefor by Tenant.  In the event
of an emergency requiring Tenant to exercise its self‑help after oral notice,
then Tenant shall provide Landlord with a follow‑up written notice within three
(3) days after such emergency. As used in this Section 31.14, an "emergency"
means an imminent threat of injury to person, damage to property or material
interruption of Tenant's business operations.  In the event Tenant exercises
this right, then Tenant may set-off or abate the payment of Rent with any costs
incurred by Tenant in connection with its exercise of this right, to the extent
such costs do not constitute Operating Expenses.

32.
Bankruptcy.  In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant's obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

32.1.
Those acts specified in the Bankruptcy Code or other Applicable Laws as included
within the meaning of "adequate assurance," even if this Lease does not concern
a shopping center or other facility described in such Applicable Laws;

32.2.
A prompt cash payment to compensate Landlord for any monetary defaults or actual
damages arising directly from a breach of this Lease;

32.3.
A cash deposit in an amount at least equal to the then-current amount of the
Security Deposit; or

32.4.
The assumption or assignment of all of Tenant's interest and obligations under
this Lease.

33.
Brokers.

33.1.
Tenant represents and warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Lease other than
Holliday Fenoglio Fowler, L.P. ("Broker"), and that it knows of no other real
estate broker or agent that is or might be entitled to a commission in
connection with this Lease.  Landlord shall compensate Broker in relation to
this Lease pursuant to a separate agreement between Landlord and Broker.

33.2.
Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant's decision to enter
into this Lease, other than as contained in this Lease.

33.3.
Tenant acknowledges and agrees that the employment of brokers by Landlord is for
the purpose of solicitation of offers of leases from prospective tenants and
that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease.  Landlord is executing this Lease in reliance upon Tenant's
representations, warranties and agreements contained within Sections 33.1 and
33.2.

33.4.
Tenant agrees to indemnify, save, defend (at Landlord's option and with counsel
reasonably acceptable to Landlord) and hold the Landlord Indemnitees harmless
from any and all cost or liability for compensation claimed by any broker or
agent, other than Broker, employed or engaged by it or claiming to have been
employed or engaged by it.

34.
Definition of Landlord.  With regard to obligations imposed upon Landlord
pursuant to this Lease, the term "Landlord," as used in this Lease, shall refer
only to Landlord or Landlord's then-current successor-in-interest.  In the event
of any transfer, assignment or conveyance of Landlord's interest in this Lease
or in Landlord's fee title to or leasehold interest in the Property, as
applicable, which Landlord may do without Tenant's consent, Landlord herein
named (and in case of any subsequent transfers or conveyances, the subsequent
Landlord) shall be automatically freed and relieved, from and after the date of
such transfer, assignment or conveyance, from all liability for the performance
of any covenants or obligations contained in this Lease thereafter to be
performed by Landlord and, without further agreement, the transferee, assignee
or conveyee of Landlord's in this Lease or in Landlord's fee title to or
leasehold interest in the Property, as applicable, shall be deemed to have
assumed and agreed to observe and perform any and all covenants and obligations
of Landlord hereunder during the tenure of its interest in the Lease or the
Property.  Landlord or any subsequent Landlord may transfer its interest in the
Premises or this Lease without Tenant's consent but upon notice to Tenant.

35.
Limitation of Landlord's Liability.

35.1.
If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project, (b) rent, casualty proceeds, condemnation awards or other income from
such real property receivable by Landlord or (c) the consideration received by
Landlord from the sale, financing, refinancing or other disposition of all or
any part of Landlord's right, title or interest in the Building or the Project.

35.2.
Landlord shall not be personally liable for any deficiency under this Lease.  If
Landlord is a partnership or joint venture, then the partners of such
partnership shall not be personally liable for Landlord's obligations under this
Lease, and no partner of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture.  If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Landlord's obligations under this Lease, and no shareholder,
director, officer, employee or agent of Landlord shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord.  If Landlord
is a limited liability company, then the members of such limited liability
company shall not be personally liable for Landlord's obligations under this
Lease, and no member of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any member of
Landlord except as may be necessary to secure jurisdiction of the limited
liability company.  No partner, shareholder, director, employee, member or agent
of Landlord shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, employee, member or agent of Landlord.

35.3.
Each of the covenants and agreements of this Article shall be applicable to any
covenant or agreement either expressly contained in this Lease or imposed by
Applicable Laws and shall survive the expiration or earlier termination of this
Lease.

36.
Joint and Several Obligations.  If more than one person or entity executes this
Lease as Tenant, then:

36.1.
Each of them is jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions, provisions and agreements
of this Lease to be kept, observed or performed by Tenant; and

36.2.
The term "Tenant," as used in this Lease shall mean and include each of them,
jointly and severally.  The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of the parties
had so acted, so given or received such notice or refund, or so signed.

37.
Authority.  Tenant guarantees, warrants and represents that (a) Tenant is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Tenant has
and is duly qualified to do business in the state in which the Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant's obligations hereunder and (d) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so.  Landlord guarantees, warrants and represents that (w)
Landlord is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (x) Landlord has and is duly qualified to do business in the state in
which the Property is located, (y) Landlord has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Landlord's obligations hereunder and (z) each person
(and all of the persons if more than one signs) signing this Lease on behalf of
Landlord is duly and validly authorized to do so.

38.
Confidentiality.  Tenant shall keep the terms and conditions of this Lease and
any non-public financial information or non-public information about Landlord's
ownership structure provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document).  Landlord shall not release to
any third party any non-public financial information or non-public information
about Tenant's ownership structure that Tenant gives Landlord.  Notwithstanding
the foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances:  (x) if required by
Applicable Laws or in any judicial proceeding; provided that the releasing party
has given the other party reasonable notice of such requirement, if feasible,
(y) to a party's attorneys, accountants, brokers and other bona fide consultants
or advisers (with respect to this Lease only); provided such third parties agree
to be bound by this Section or (z) to bona fide prospective assignees or
subtenants of this Lease; provided they agree in writing to be bound by this
Section.

39.
Notices.  Any notice, consent, demand, bill, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by personal delivery, overnight delivery with a reputable nationwide
overnight delivery service, or certified mail (return receipt requested), and if
given by personal delivery, shall be deemed delivered upon receipt; if given by
overnight delivery, shall be deemed delivered one (1) business day after deposit
with a reputable nationwide overnight delivery service; and, if given by
certified mail (return receipt requested), shall be deemed delivered five (5)
business days after the time the notifying party deposits the notice with the
United States Postal Service.  Any notices given pursuant to this Lease shall be
addressed to Landlord or Tenant at the addresses shown in Sections 2.9 and 2.10,
respectively.  Either party may, by notice to the other given pursuant to this
Section, specify additional or different addresses for notice purposes.

40.
Rooftop Installation Area.

40.1.
Landlord hereby approves any existing equipment on the rooftop of the Building
which serves the Premises.  In addition, Tenant may use those portions of the
Building identified as a "Rooftop Installation Area" on Exhibit A attached
hereto (the "Rooftop Installation Area") solely to operate, maintain, repair and
replace rooftop antennae, mechanical equipment, communications antennas and
other equipment installed by Tenant in the Rooftop Installation Area in
accordance with this Article ("Tenant's Rooftop Equipment").  Tenant's Rooftop
Equipment shall be only for Tenant's (or its subtenant's or assignee's) use of
the Premises for the Permitted Use.

40.2.
Tenant shall install Tenant's Rooftop Equipment at its sole cost and expense, at
such times and in such manner as Landlord may reasonably designate, and in
accordance with this Article and the applicable provisions of this Lease
regarding Alterations.  Tenant's Rooftop Equipment and the installation thereof
shall be subject to Landlord's prior written approval, which approval shall not
be unreasonably withheld, conditioned or delayed.  Among other reasons, Landlord
may withhold approval if the installation or operation of Tenant's Rooftop
Equipment could reasonably be expected to damage the structural integrity of the
Building or to transmit vibrations or noise or cause other adverse effects
beyond the Premises to an extent not customary in Comparable Buildings, unless
Tenant implements measures that are acceptable to Landlord in its reasonable
discretion to avoid any such damage or transmission.

40.3.
Tenant shall comply with any roof or roof-related warranties.  Tenant shall
obtain a letter from Landlord's roofing contractor within thirty (30) days after
completion of any Tenant work on the rooftop stating that such work did not
affect any such warranties.  Tenant, at its sole cost and expense, shall inspect
the Rooftop Installation Area at least annually, and correct any loose bolts,
fittings or other appurtenances and repair any damage to the roof caused by the
installation or operation of Tenant's Rooftop Equipment.  Tenant shall not
permit the installation, maintenance or operation of Tenant's Rooftop Equipment
to violate any Applicable Laws or constitute a nuisance.  Tenant shall pay
Landlord within thirty (30) days after demand (a) all applicable taxes, charges,
fees or impositions imposed on Landlord by Governmental Authorities as the
result of Tenant's use of the Rooftop Installation Areas in excess of those for
which Landlord would otherwise be responsible for the use or installation of
Tenant's Rooftop Equipment and (b) the amount of any increase in Landlord's
insurance premiums as a result of the installation of Tenant's Rooftop
Equipment.  Upon Tenant's written request to Landlord, Landlord shall use
commercially reasonable efforts to cause other tenants to remedy any
interference in the operation of Tenant's Rooftop Equipment caused by any such
tenants' equipment installed after the applicable piece of Tenant's Rooftop
Equipment; provided, however, that Landlord shall not be required to request
that such tenants waive their rights under their respective leases.

40.4.
If Tenant's Equipment (a) causes physical damage to the structural integrity of
the Building, (b) interferes with any telecommunications, mechanical or other
systems located at or near or servicing the Building or the Project that were
installed prior to the installation of Tenant's Rooftop Equipment, (c)
interferes with any other service provided to other tenants in the Building or
the Project by rooftop or penthouse installations that were installed prior to
the installation of Tenant's Rooftop Equipment or (d) interferes with any other
tenants' business, in each case in excess of that permissible under Federal
Communications Commission regulations, then Tenant shall cooperate with Landlord
to determine the source of the damage or interference and promptly repair such
damage and eliminate such interference, in each case at Tenant's sole cost and
expense, within ten (10) days after receipt of notice of such damage or
interference (which notice may be oral; provided that Landlord also delivers to
Tenant written notice of such damage or interference within twenty-four (24)
hours after providing oral notice).

40.5.
Landlord reserves the right to cause Tenant to relocate Tenant's Rooftop
Equipment to comparably functional space on the roof or in the penthouse of the
Building by giving Tenant prior written notice thereof.  Landlord agrees to pay
the reasonable costs thereof.  Tenant shall arrange for the relocation of
Tenant's Rooftop Equipment within sixty (60) days after receipt of Landlord's
notification of such relocation.  In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant's Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant's use of the Premises for
the Permitted Use.

41.
Miscellaneous.

41.1.
So long as Tenant leases the entire Building, Landlord shall not have the right
to change the name of the Building without the prior written consent of Tenant,
which consent may be withheld by Tenant in its sole and absolute discretion.

41.2.
Landlord hereby approves the location, design, and operation of any and all
generators, storage tanks and other specialized equipment or systems located on
the land, on the exterior of the Building, on the roof or in adjacent parking
structures.  Tenant shall maintain, operate as currently operated and replace
from time to time the two generators currently located on the Lower Campus.  In
addition, Tenant shall have the right to move such generators from the Lower
Campus to the Land and Tenant shall have the right to place new generators on
the Land during the Term, subject to Landlord's prior written consent, which
consent shall not be unreasonable withheld, conditioned or delayed.

41.3.
To induce Landlord to enter into this Lease, Tenant agrees that it shall
promptly furnish to Landlord, from time to time, upon Landlord's written
request, the most recent audited year-end financial statements reflecting
Tenant's current financial condition.  Tenant shall, within ninety (90) days
after the end of Tenant's financial year, furnish Landlord with a draft of
Tenant's audited year-end financial statements for the previous year and shall,
within two hundred ten (210) days after the end of Tenant's financial year,
furnish Landlord with a certified copy of Tenant's audited year-end financial
statements for the previous year.  Tenant represents and warrants that all
financial statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all material
respects.  If audited financials are not otherwise prepared, unaudited
financials certified by the chief financial officer of Tenant as true, correct
and complete in all material respects shall suffice for purposes of this
Section.

41.4.
Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter.  The words
"include," "includes," "included" and "including" shall mean "'include,' etc.,
without limitation." The section headings of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part hereof.

41.5.
If either party commences an action against the other party arising out of or in
connection with this Lease, then the substantially prevailing party shall be
reimbursed by the other party for all reasonable costs and expenses, including
reasonable attorneys' fees and expenses, incurred by the substantially
prevailing party in such action or proceeding and in any appeal in connection
therewith.

41.6.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease or otherwise until execution by and delivery to both Landlord and
Tenant.

41.7.
Time is of the essence with respect to the performance of every provision of
this Lease in which time of performance is a factor.

41.8.
Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.

41.9.
Whenever consent or approval of either party is required, that party shall not
unreasonably withhold, condition or delay such consent or approval, except as
may be expressly set forth to the contrary.

41.10.
The terms of this Lease are intended by the parties as a final expression of
their agreement with respect to the terms as are included herein, and may not be
contradicted by evidence of any prior or contemporaneous agreement.

41.11.
Any provision of this Lease that shall prove to be invalid, void or illegal
shall in no way affect, impair or invalidate any other provision hereof, and all
other provisions of this Lease shall remain in full force and effect and shall
be interpreted as if the invalid, void or illegal provision did not exist.

41.12.
Landlord or Tenant may, but shall not be obligated to, record a short form or
memorandum hereof without the other party's consent but such other party shall
execute such short form or memorandum if requested to do so.  Upon either
party's request, Landlord and Tenant shall execute, deliver and record such
short form or memorandum in such form as mutually agreed to by the parties,
along with an instrument signed by Tenant acknowledging the termination of this
Lease to be held by Landlord until such termination actually occurs.  Landlord
shall not record the instrument acknowledging the termination of this Lease
until the expiration or earlier termination of this Lease.  Neither party shall
record this Lease.  The party asking to record such short form or memorandum
shall be responsible for the cost of recording the same, including any transfer
or other taxes incurred in connection with said recordation.

41.13.
The language in all parts of this Lease shall be in all cases construed as a
whole according to its fair meaning and not strictly for or against either
Landlord or Tenant.

41.14.
Each of the covenants, conditions and agreements herein contained shall inure to
the benefit of and shall apply to and be binding upon the parties hereto and
their respective heirs; legatees; devisees; executors; administrators; and
permitted successors, assigns, sublessees.  Nothing in this Section shall in any
way alter the provisions of this Lease restricting assignment or subletting.

41.15.
This Lease shall be governed by, construed and enforced in accordance with the
laws of the state in which the Premises are located, without regard to such
state's conflict of law principles.

41.16.
Tenant guarantees, warrants and represents that the individual or individuals
signing this Lease on its behalf have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf said individual or individuals have
signed.  Landlord guarantees, warrants and represents that the individual or
individuals signing this Lease on its behalf have the power, authority and legal
capacity to sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf said individual or individuals have
signed.

41.17.
This Lease may be executed in one or more counterparts, each of which, when
taken together, shall constitute one and the same document.

41.18.
No provision of this Lease may be modified, amended or supplemented except by an
agreement in writing signed by Landlord and Tenant.  The waiver by Landlord or
Tenant of any breach by Tenant or Landlord of any term, covenant or condition
herein contained shall not be deemed to be a waiver of any subsequent breach of
the same or any other term, covenant or condition herein contained.

41.19.
To the extent permitted by Applicable Laws, the parties waive trial by jury in
any action, proceeding or counterclaim brought by the other party hereto related
to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant's use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

41.20.
As between Landlord and Tenant, Tenant shall have the exclusive right to its
name: the J. Craig Venter Institute, Inc.

42.
Options to Extend Term.  Tenant shall have two options (each, an "Option") to
extend the Term, in each case by an additional five (5) year period (i.e., for a
total, if both such options are exercised as provided herein, of ten (10)
successive years beyond the original ten (10) year Term) as to the entire
Premises and no less than the entire Premises (each five (5) year period being
referred to herein as an "Extension Term") upon the following terms and
conditions.  All provisions of this Lease shall be applicable during each such
Extension Term except that: (i) Tenant shall have no option to extend the Term
of this Lease beyond the second Extension Term; (ii) the Base Rent for each
Extension Term shall be determined in accordance with this Section 42); and
(iii) as otherwise provided in this Section 42.

42.1.
On the first (1st) day of each Extension Term, Base Rent shall be equal to
ninety-five percent (95%) of the Fair Market Rent (as defined below) of the
Premises, as determined in accordance with Sections 42.7 through 42.10,
inclusive, below, provided in no event shall the Base Rent be less than the Base
Rent in effect immediately prior to such date, and shall thereafter be adjusted
on each annual anniversary date thereof in accordance with Article 8.

42.2.
No Option is assignable separate and apart from this Lease.

42.3.
Each Option is conditional upon Tenant giving Landlord written notice of its
election to exercise such Option at least twelve (12) months prior to the end of
the expiration of the then-current Term.  Time shall be of the essence as to
Tenant's exercise of an Option.  Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise an Option.  Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of an Option after the date provided for in this Section.

42.4.
Notwithstanding anything contained in this Article to the contrary, Tenant shall
not have the right to exercise an Option or to commence an Extension Term unless
Tenant is not then in Default.

42.5.
The period of time within which Tenant may exercise an Option shall not be
extended or enlarged by reason of Tenant's inability to exercise such Option
because of the provisions of Section 42.4.

42.6.
Landlord may reject either or both of Tenant's Options hereunder if, within the
twenty four (24) months immediately preceding the date that a notice of Option
is due, Tenant has Defaulted under this Lease three (3) or more times, whether
or not Tenant has cured such Defaults.

42.7.
Subject to the provisions of Section 42.9 and 42.10 below, in order to determine
the Fair Market Rent for purposes of calculating the Base Rent for an Extension
Term, Tenant and Landlord shall each deliver to the other their respective
determinations of the Fair Market Rent (hereinafter respectively referred to as
the "Landlord's Determination" and "Tenant's Determination") no later than the
date that is one-hundred eighty (180) days prior to the scheduled commencement
date of the applicable Extension Term.  If Tenant's Determination is lower than
Landlord's Determination, then Landlord and Tenant shall attempt in good faith
to agree upon the Fair Market Rent for a period of thirty (30) days after the
date on which both the Landlord's Determination and the Tenant's Determination
have been duly delivered (the "Determination Delivery Date").  If Tenant's
Determination is higher than Landlord's Determination, then the Fair Market Rent
for the Premises shall be the Landlord's Determination.  If Landlord and Tenant
do not agree on the Fair Market Rent for the Premises within thirty (30) days
after the Determination Delivery Date, then Tenant shall have the right to
rescind the exercise of the Option by written notice to Landlord on or before
the date that is five (5) Business Days following the expiration of such thirty
(30) day period.  In the event Tenant does not deliver a rescission notice to
Landlord, Landlord and Tenant shall jointly select an independent real estate
appraiser that (a) neither Landlord nor Tenant, nor any of their respective
affiliates, has engaged during the immediately preceding period of ten (10)
years, and (b) has at least ten (10) years of experience in leasing first-class
office properties located in the Rockville, Maryland area (such appraiser being
referred to herein as the "Appraiser").  Landlord and Tenant shall each pay
fifty percent (50%) of the Appraiser's fee.  If Landlord and Tenant do not agree
on the Appraiser within ten (10) days after the last day of such period of
thirty (30) days, then the parties shall request that the American Arbitration
Association select the Appraiser.

42.8.
The parties shall instruct the Appraiser to (a) conduct the hearings and
investigations that he or she deems appropriate, and (b) choose either
Landlord's Determination or Tenant's Determination as the better estimate of
Fair Market Rent for the Premises, within thirty (30) days after the date that
the Appraiser is designated.  The Appraiser's aforesaid choice shall be
conclusive and binding upon Landlord and Tenant.  Each party shall pay its own
counsel fees and expenses, if any, in connection with the procedure described in
this Section 42.8.  The Appraiser shall not have the power to supplement or
modify any of the provisions of this Lease.

42.9.
For purposes of calculating the Fair Market Rent, the following presumptions
shall apply:  the Premises is free and clear of all leases and tenancies
(including this Lease), the Premises is available for the purposes permitted by
this Lease in the then rental market, that Landlord has had a reasonable time to
locate a tenant, and that neither Landlord nor the prospective tenant is under
any compulsion to rent, and taking into account all relevant factors.

42.10.
For purposes of this Lease, "Fair Market Rent" for the Premises shall be based
on a five (5) year extension term and shall be equal to the monthly base rental
rate (on a per square foot of rentable area basis) agreed to by willing
sophisticated tenants and willing sophisticated landlords in leasing
transactions (the "Comparable Transactions"), as of a particular time, in
arms-length transactions for non-sublease, non-encumbered, non-equity,
non-expansion, non-renewal space comparable in size, location, height and
quality to the Premises, with a commencement date not more than twelve (12)
months prior to the commencement date of the extension term, or if there are no
Comparable Transactions, in other first-class combined office/laboratory
facilities containing located in the Rockville, Maryland area, with appropriate
adjustments to account for differences in the Adjustment Factors (as defined
below) and all other factors reasonably relevant to a fair market rent
determination.  In any determination of Fair Market Rent, appropriate
consideration should be given to any reasonably relevant factor (or difference
in the subject transaction or Comparable Transactions used for purposes of
comparison), including without limitation, the following factors (the
"Adjustment Factors"): (a) monthly base rental rates per rentable square foot;
(b) abatement provisions reflecting free rent or early occupancy during the
lease term; (c) the size, location and floor height of the premises being
leased; (d) the condition and market value of the existing tenant improvements,
if any (from a general marketing perspective and without regard to their value,
usability or function to Tenant or to any tenant in any Comparable Transaction),
and the existence and amount of any tenant improvement or comparable allowance;
(e) the existence and amount of any other cash payment or other equivalent
concession, including, without limitation, moving allowances, lease takeover
allowances (or where a lease assumption is applicable, the value thereof), and
any comparable tenant inducement; (f) the existence of favorable expansion
and/or extension options, and the value thereof; (g) any special parking rights,
rates or concessions; (h) whether the lease transaction in question grants to
the tenant any protection from increases in real property taxes and/or operating
expenses, and if so, the amount, value or cost associated therewith; and (i) the
credit standing of the tenant in question and/or the amount of letters of
credit, cash security deposits, and/or other credit enhancements required to be
made available by the tenant in question.

43.
Tenant's Maintenance of Building; Turnover Election.  Tenant shall have the
right, no more than once during the Term of this Lease, to elect to turnover
Tenant's obligations pursuant to Section 43.1(a) through (c), inclusive, to
Landlord (the "Turnover"), by delivery of written notice to Landlord, together
with copies of all Service Contracts, warranties and any other documentation
related to the maintenance of the Building then in effect and in the possession
or control of Tenant (the "Turnover Notice"), subject to and in accordance with
the following provisions:

43.1.
Notwithstanding any provision to the contrary in this Lease, as of the Term
Commencement Date and continuing until the earlier to occur of (a) the
expiration of the Term or (b) the Turnover Date, the following provisions shall
apply:

43.1.1.
Tenant shall repair, replace and maintain in accordance with standards for
comparable first-class buildings in the Rockville, Maryland area and in
accordance with all Applicable Laws the Building, including the Building System
Improvements (except for the Structural Building Improvements capital repairs or
replacements of the Building System Improvements, which both shall remain the
responsibility of Landlord throughout the Term).

43.1.2.
Tenant shall make all arrangements for and pay for all utilities, including
water, electricity, air, sewer, refuse, gas, heat, light, power, telephone
service and any other service or utility Tenant required at the Premises.

43.1.3.
Tenant shall, at Tenant's sole cost and expense, procure and maintain (i)
contracts, with copies furnished promptly to Landlord after execution thereof,
in customary form and substance for, and with contractors specializing and
experienced in, the maintenance and repair of the Building System Improvements
including, without limitation, the (a) HVAC equipment, (b) boilers and pressure
vessels, (c) fire and life safety systems, including fire alarm and smoke
detection devices, (d) roof coverings and drains, (e) clarifiers, and (f) basic
utility feeds to the perimeter of the Building (collectively, the "Service
Contracts") and (ii) warranties for any Building improvements.

43.1.4.
Landlord shall not be required to provide the following services to the
Building: cleaning and trash removal; hot and cold water; gas; heat, ventilation
and air conditioning; light; telephone; fire and life safety; electricity;
sewer; other utilities; security system services or elevator service.

43.1.5.
Landlord shall, at all times regardless of whether or not the Turnover has
occurred, have the right to inspect the Premises in accordance with the
provisions of Section 14.4.

43.1.6.
In addition to all of Landlord's remedies under this Lease, if (a) Tenant does
not maintain the Building as required under this Lease or (b) repairs or
replacement of any portion of the Building or the Project is made necessary by
any act, omission or negligence of Tenant or its agents, employees or invitees,
then Landlord may make such repairs or provide such maintenance without
liability to Tenant for any loss or damage to Tenant or its merchandise,
fixtures or other property, or to Tenant's business by reason of such repairs or
maintenance (except to the extent such loss or damage is caused by the gross
negligence or willful misconduct of Landlord, its agents, employees or
contractors) provided that such failure by Tenant continues for three (3)
business days after Landlord delivers notice to Tenant demanding performance by
Tenant; or that such failure by Tenant unreasonably interfered with the use of
the Buildings by any other tenant or with the efficient operation of the
Project, or resulted or could have resulted in a violation of Applicable Laws or
the cancellation of an insurance policy maintained by Landlord, or cancellation
of any warranty on the Building.  Further, upon completion of any such repairs
or maintenance and provided advance written notice has been given to Tenant by
Landlord, Tenant shall pay upon demand, as Additional Rent, Landlord's costs for
making such repairs or providing such maintenance, together with interest
thereon, from the date that such sums were paid or incurred, at the Default Rate
or the highest rate permitted by Applicable Laws, whichever is less.

43.2.
Subject to the provisions of Section 43.1, on the date that is ninety (90) days
following Landlord's receipt of Tenant's Turnover Notice (the "Turnover Date"),
Landlord shall be obligated to maintain and repair the Building System
Improvements and to provide the utilities and services set forth in Sections
16.1, 16.7 and 16.9, subject to and in accordance with the provisions of such
Sections.  Within thirty (30) calendar days following Landlord's receipt of
Tenant's Turnover Notice  Landlord shall provide Tenant with written notice of
those Service Contracts that Landlord has agreed to assume as of the Turnover
Date (collectively, the "Assumed Service Contracts") and Tenant shall be
obligated to terminate all of the Service Contracts other than the Assumed
Service Contracts and shall be solely responsible for all termination fees and
penalties associated with such termination(s).  Within thirty (30) days after
the Turnover Date, Landlord and Tenant shall execute an amendment to this Lease
acknowledge the terms of the Turnover. Prior to the Turnover Date, Tenant shall
deliver an assignment of the Service Contracts, duly executed by Tenant,
assigning all of Tenant's right, title and interest in and to the Assumed
Service Contracts, and Landlord shall accept such assignment and assume all
obligations under such Assumed Service Contracts for the period commencing on
the Turnover Date.

43.3.
For purposes of clarification, Landlord and Tenant's maintenance and service
obligations, prior to and following a Turnover, are further detailed on Exhibit
J attached hereto and incorporated herein by reference.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.
LANDLORD:
BMR-MEDICAL CENTER DRIVE LLC,
a Delaware limited liability company




By:            /s/ Kevin M.
Simonsen                                                                      
Name:            Kevin M.
Simonsen                                                                      
Title:            VP, Real Estate
Counsel                                                                      


TENANT:
J. CRAIG VENTER INSTITUTE, INC.,
successor in interest to The Institute
for Genomic Research, Inc.,
a Maryland non-stock corporation




By:            /s/ J. Craig
Venter                                                                      
Name:            J. Craig
Venter                                                                      
Title:            President                                                                      



--------------------------------------------------------------------------------



EXHIBIT A
PREMISES
[premises.jpg]
A-

--------------------------------------------------------------------------------



EXHIBIT B
DEPICTION OF TENANT'S EXCLUSIVE PARKING AREA
[parking.jpg]

 
B-1

--------------------------------------------------------------------------------



EXHIBIT D
INTENTIONALLY OMITTED


D-

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF LETTER OF CREDIT
[On letterhead or L/C letterhead of Issuer.]
LETTER OF CREDIT
Date: _______, 2010
__________________________ (the "Beneficiary")
__________________________
__________________________
Attention: _________________
L/C. No.: __________________
Loan No. : _________________


Ladies and Gentlemen:
We establish in favor of Beneficiary our irrevocable and unconditional Letter of
Credit numbered as identified above (the "L/C") for an aggregate amount of
$1,379,250.00, expiring at __:00 p.m. on _______ or, if such day is not a
Banking Day, then the next succeeding Banking Day (such date, as extended from
time to time, the "Expiry Date"). "Banking Day" means a weekday except a weekday
when commercial banks in _____________ are authorized or required to close.
We authorize Beneficiary to draw on us (the "Issuer") for the account of _______
(the "Account Party"), under the terms and conditions of this L/C.
Funds under this L/C are available by presenting the following documentation
(the "Drawing Documentation"): (a) the original L/C and (b) a sight draft
substantially in the form of Attachment 1, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.
Drawing Documentation must be presented at Issuer's office at ____________ on or
before the Expiry Date by personal presentation, courier or messenger service or
facsimile.  Issuer will on request issue a receipt for Drawing Documentation.
We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.
We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.  We waive any defense based on fraud
or any claim of fraud.
If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the "Payment Deadline"): (a) if presentment is made at or before noon of any
Banking Day, then the close of the Banking Day two days after presentment; and
(b) otherwise, the close of the Banking Day three days after presentment.  We
waive any right to delay payment beyond the Payment Deadline. If we determine
that Drawing Documentation is not proper, then we shall so advise Beneficiary in
writing, specifying all grounds for our determination, within one Banking Day
after the Payment Deadline.
Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.
We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation.
The Expiry Date shall automatically be extended by one year (but never beyond
_____ (the "Outside Date")) unless, on or before the date ninety (90) days
before any Expiry Date, we have given Beneficiary notice that the Expiry Date
shall not be so extended (a "Nonrenewal Notice"). We shall promptly upon request
confirm any extension of the Expiry Date under the preceding sentence by issuing
an amendment to this L/C, but such an amendment is not required for the
extension to be effective. We need not give any notice of the Outside Date.
Beneficiary may from time to time transfer this L/C, without charge, in whole
but not in part, to any transferee (the "Transferee").  Issuer shall look solely
to Account Party for payment of any fee for any transfer of this L/C.  Such
payment is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Attachment 2, purportedly signed by
Beneficiary, and designating Transferee.  Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary.  Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary.  Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.
Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to: ___________ (or such
replacement as Beneficiary designates from time to time by written notice) and
to the Applicant at __________________.
No amendment that adversely affects Beneficiary shall be effective without
Beneficiary's written consent.
This L/C is subject to and incorporates by reference: (a) the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (the "UCP"); and (b) to the extent not inconsistent with the
UCP, Article 5 of the Uniform Commercial Code of the State of __________.
Very truly yours,
[Issuer Signature]
E-

--------------------------------------------------------------------------------



ATTACHMENT 1 TO EXHIBIT E
FORM OF SIGHT DRAFT
[Beneficiary Letterhead]
TO:
[Name and Address of Issuer]
SIGHT DRAFT
AT SIGHT, pay to the Order of ______________, the sum of ______________ United
States Dollars ($______________). Drawn under [Issuer] Letter of Credit No.
______________ dated ______________.
[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account: _________________________.]
[Name and signature block, with signature or purported signature of Beneficiary]
Date: ________________
E-1-

--------------------------------------------------------------------------------



ATTACHMENT 2 TO EXHIBIT E
FORM OF TRANSFER NOTICE
[Beneficiary Letterhead]
TO:
[Name and Address of Issuer] (the "Issuer")
TRANSFER NOTICE
By signing below, the undersigned, Beneficiary (the "Beneficiary") under
Issuer's Letter of Credit No. ______________ dated ______________ (the "L/C"),
transfers the L/C to the following transferee (the "Transferee"):
[Transferee Name and Address]
The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.
[Name and signature block, with signature or purported signature of Beneficiary]
Date: ________________
E-2-

--------------------------------------------------------------------------------



EXHIBIT F
RULES AND REGULATIONS
NOTHING IN THESE RULES AND REGULATIONS ("RULES AND REGULATIONS") SHALL SUPPLANT
ANY PROVISION OF THE LEASE.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.
1.            Neither Tenant nor Tenant's employees, agents, contractors or
invitees shall encumber or obstruct the common entrances, lobbies, elevators,
sidewalks and stairways of the Building(s) or the Project or use them for any
purposes other than ingress or egress to and from the Building(s) or the
Project.
2.            Except as specifically provided in the Lease, no sign, placard,
picture, advertisement, name or notice shall be installed or displayed on any
part of the outside of the Premises or the Building(s) without Landlord's prior
written consent.  Landlord shall have the right to remove, at Tenant's sole cost
and expense and without notice, any sign installed or displayed in violation of
this rule.
3.            Tenant shall not place a load upon any floor of the Premises that
exceeds the load per square foot that (a) such floor was designed to carry or
(b) is allowed by Applicable Laws.  Fixtures and equipment that cause noises or
vibrations that may be transmitted to the structure of the Building(s) to such a
degree as to be objectionable to other tenants shall be placed and maintained by
Tenant, at Tenant's sole cost and expense, on vibration eliminators or other
devices sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project, provided the
foregoing shall only apply to alterations or equipment installed after the Term
Commencement Date.
4.            Tenant shall not use any method of heating or air conditioning
other than that present at the Project and serving the Premises as of the
Execution Date or otherwise approved by Landlord in writing.
5.            Tenant shall not install any radio, television or other antennae;
cell or other communications equipment; or other devices on the roof or exterior
walls of the Premises except in accordance with the Lease.  Tenant shall not
interfere with radio, television or other digital or electronic communications
at the Project or elsewhere.
6.            Canvassing, peddling, soliciting and distributing handbills or any
other written material within, on or around the Project (other than within the
Premises) are prohibited.  Tenant shall cooperate with Landlord to prevent such
activities by Tenant or its employees, agents, contractors and invitees.
7.            Tenant shall store all of its trash, garbage and Hazardous
Materials within its Premises or in receptacles designated by Landlord outside
of the Premises.  Tenant shall not place in any such receptacle any material
that cannot be disposed of in the ordinary and customary manner of trash,
garbage and Hazardous Materials disposal.  Any Hazardous Materials transported
through Common Areas shall be held in secondary containment devices.
8.            The Premises shall not be used for lodging or for any improper or
immoral purpose.  No cooking other than by means of customary heating elements
or bunson burners shall be done or permitted in the Premises; provided, however,
that Tenant may use (a) equipment approved in accordance with the requirements
of insurance policies that Landlord or Tenant is required to purchase and
maintain pursuant to the Lease for brewing coffee, tea, hot chocolate and
similar beverages, (b) microwave ovens for employees' and others' use and (c)
equipment shown on plans approved by Landlord; provided, further, that any such
equipment and microwave ovens are used in accordance with Applicable Laws.
9.            Tenant shall not, without Landlord's prior written consent, use
the name of the Project, if any, in connection with or in promoting or
advertising Tenant's business except as Tenant's address.
10.            Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
Governmental Authority.
11.            Tenant assumes any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which responsibility includes
keeping doors locked and other means of entry to the Premises closed.
12.            Tenant shall furnish Landlord with copies of keys, pass cards or
similar devices for locks to the Premises.
13.            Tenant shall cooperate and participate in all reasonable security
programs affecting the Premises.
14.            Bicylces shall not be parked in the Common Areas except in areas
designated by Landlord.
15.            The water and wash closets and other plumbing fixtures shall not
be used for any purposes other than those for which they were constructed, and
no sweepings, rubbish, rags or other substances shall be deposited therein.
16.            Discharge of industrial sewage shall only be permitted if Tenant,
at its sole expense, first obtains all necessary permits and licenses therefor
from all applicable Governmental Authorities.
17.            Smoking is prohibited at the Project except in designated outside
areas.
Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including Tenant. 
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms covenants, agreements
and conditions of the Lease.  Landlord reserves the right to make such other and
reasonable rules and regulations as, in its judgment, may from time to time be
needed for safety and security, the care and cleanliness of the Project, or the
preservation of good order therein; provided, however, that Tenant shall not be
obligated to adhere to such additional rules or regulations until Landlord has
provided Tenant with written notice thereof.  Tenant agrees to abide by these
Rules and Regulations and any additional rules and regulations issued or adopted
by Landlord.  Tenant shall be responsible for the observance of these Rules and
Regulations by Tenant's employees, agents, contractors and invitees.
1.

F-

--------------------------------------------------------------------------------



EXHIBIT G
INTENTIONALLY OMITTED
G-

--------------------------------------------------------------------------------



EXHIBIT H
SPECIFIED PERSONAL PROPERTY
 
 
Office/Conference Room Furniture
 
To include all wooden desks, metal desks, all office tables, conference room
furniture, credenzas, book cases, rotary files and fire proof file cabinets
 
Chairs; Lab Stools

All office chairs and lab stools
 
Modular furniture systems (cubicles)
 
Systems include cube furniture, spare parts, electrical whips, network devices,
under counter lighting systems located on campus
 
Filing Cabinets (not built in)
 
All filing cabinets to include metal cabinets along core area on the 4th floor
executive area, finance, and conferencing room walls
 
Waste receptacles
 
all waste receptacles
 
A/V equipment (including all LCD and Plasma screens)
 
Speakers, cameras, audio/visual equipment, plasma and LCD screens switching
devices, including all such equipment installed in conference rooms, training
centers and auditorium
Executive Suite furnishings
Custom wood desk - L- 104 inches x W - 42 inches x H- 31.5 inches
Custom coffee table - 6.5 ft. x 2 ft.
Custom wood credenza (qty 2) - L-6 ft x W - 21 inches x H - 32 inches
Custom wood conference table - Caribbean - 13 ft. L x 8 ft. W
Custom wood conference table - Board Room - 17.5 ft. L x 9.5 ft. W
Credenza w. granite top - Board Room  - 10.5 ft. L x 25 inches W
Artwork and Display Cases
All artwork, display materials
 
Moveable break room appliances
All refrigerators, toasters, water coolers and microwaves located throughout the
JCVI campus in pantries, atrium areas, and the auditorium
Lab Furniture/ Lab Equipment
To include all nonvented biosafety cabinets, flammable cabinets, hazardous waste
cabinets, lab waste receptacles, ice makers, and moveable specialty lab benches
Biophile located in Building 2
Tools/Ladders
 All Power tools, hand tools, ladders, calibrating meters and any equipment
associated with operating and maintaining  the mechanical, electrical, lab
support systems.  (Fluke meters, CFM hoods, boiler combustion meter, etc.
Apogee seats (licenses) and graphics software
The Siemens Apogee BMS that controls the mechanical, irrigation, and exterior
lighting systems on campus.
Data Center Racks
All racking, storage, or network gear in all network closets, data center, lab
areas, and conference rooms on campus
Supplemental Cooling Units
(3) 15kw in row APC cooling units and associated distribution unit.  1 (10) ton
Leibert chilled water unit located in Lab 243B.
Printers/fax/copiers
Throughout the JCVI Campus
Media safe
Media safe
Telephone equipment
To include all wireless phone antennas and repeaters, wall phones,  internal
phone amplifiers, phone equipment, etc.
 
Wireless Access Points
 
Wireless internet equipment t hroughout the campus
 
Network hardware infrastructure
 
To include all switches, routers, servers, firewall, VPN, and other IT equipment
 
Centralized and point of use UPS
 
To include (1) 250kva Powerware UPS system, (1) 50kva leibert UPS
in lab 209D in building 9708.
 Miscellaneous: Franek, powerware, APC and other point of use UPS systems for
desk top computers and lab resources.
 
Transfer Switches
 
Russell Electric and Cummings transfer switches associated with the building
9704 emergency load
 
Generator
 
(1) 1000kw Cummings Generator for 9704 Medical Center Drive
 
Other
 
Memorial Stone/Plaques/Decorations in garden outside of Building 4
 
 
 
 














--------------------------------------------------------------------------------



EXHIBIT I
FORM OF ESTOPPEL CERTIFICATE
To:            BMR-Medical Center Drive LLC
17190 Bernardo Center Drive
San Diego, California  92128
Attention: Vice President, Real Estate Counsel
BioMed Realty, L.P.
17190 Bernardo Center Drive
San Diego, California  92128

Re: All of the building (the "Premises") at 9704 Medical Center Drive,
Rockville, Maryland (the "Property")

The undersigned tenant ("Tenant") hereby certifies to you as follows:
1.            Tenant is a tenant at the Property under a lease (the "Lease") for
the Premises dated as of [_______], 2010.  The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows:  [_______]], and
there are no other agreements, written or oral, affecting or relating to
Tenant's lease of the Premises or any other space at the Property.  The lease
term expires on [_______], 2020.
2.            Tenant continued possession of the Premises, currently consisting
of 122,600 square feet, on the Term Commencement Date, and commenced to pay rent
on [_______], 2010.  Tenant has full possession of the Premises, has not
assigned the Lease or sublet any part of the Premises [except ______], and does
not hold the Premises under an assignment or sublease[, except as follows: 
[_______]].
3.            All base rent, rent escalations and additional rent under the
Lease have been paid through [_______], 20[__].  There is no prepaid rent[,
except $[_______]][, and the amount of security deposit is $[_______] [in
cash][OR][in the form of a letter of credit]].  Tenant currently has no right to
any future rent abatement under the Lease.
4.            Base rent is currently payable in the amount of $[_______] per
month.
5.            Tenant is currently paying estimated payments of additional rent
of $[_______] per month on account of real estate taxes, insurance, management
fees and common area maintenance expenses.
6.            Except for the repair, replacement and maintenance obligations of
Landlord under the Lease, all work to be performed for Tenant under the Lease
has been performed as required under the Lease and has been accepted by Tenant[,
except [_______]], and all allowances to be paid to Tenant, including allowances
for tenant improvements, moving expenses or other items, have been paid.
7.            To Tenant's knowledge, the Lease is in full force and effect, free
from default and free from any event that could become a default under the
Lease, Tenant has no current claims against the Landlord or offsets or defenses
against rent, and there are no current disputes with the Landlord. Tenant has
received no notice of prior sale, transfer, assignment, hypothecation or pledge
of the Lease or of the rents payable thereunder[, except [_______]].
8.            [Tenant has the following expansion rights or options for the
Property:  [_______].][OR][Tenant has no rights or options to purchase the
Property.]
9.            To Tenant's knowledge, no hazardous wastes have been generated,
treated, stored or disposed of by or on behalf of Tenant in, on or around the
Premises or the Project in violation of any environmental laws.
10.            The undersigned has executed this Estoppel Certificate with the
knowledge and understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER,
AS APPROPRIATE] or its assignee is acquiring/financing the Property in reliance
on this certificate and that the undersigned shall be bound by this
certificate.  The statements contained herein may be relied upon by [INSERT NAME
OF PURCHASER OR LENDER, AS APPROPRIATE], [LANDLORD], BioMed Realty, L.P., BioMed
Realty Trust, Inc., and any [other] mortgagee of the Property and their
respective successors and assigns.
Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.
Dated this [____] day of [_______], 20[__].
J. CRAIG VENTER INSTITUTE, INC.,
successor in interest to The Institute for
Genomic Research, Inc., a Maryland
non-stock corporation


By:                                                                                  
Name:                                                                                  
Title:                                                                                  









--------------------------------------------------------------------------------









FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE (this "Amendment") is entered into as of this 26th
day of March, 2014, by and between BMR-MEDICAL CENTER DRIVE LLC, a Delaware
limited liability company ("Landlord"), and J. CRAIG VENTER INSTITUTE, INC.,
successor in interest to The Institute for Genomic Research, Inc., a Maryland
non-stock corporation ("Tenant").
RECITALS
D.            WHEREAS, Landlord and Tenant entered into that certain Lease dated
as of May 3, 2010 (as the same may have been amended, supplemented or modified
from time to time,  the "Existing Lease"), whereby Tenant leases certain
premises (the "Premises") from Landlord at 9704 Medical Center Drive in
Rockville, Maryland (the "Building");
E.            WHEREAS, Landlord and Tenant desire to revise Base Rent for the
Premises; and
F.            WHEREAS, Landlord and Tenant desire to modify and amend the
Existing Lease only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
19.            Definitions.  For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Existing Lease unless otherwise
defined herein.  The Existing Lease, as amended by this Amendment, is referred
to collectively herein as the "Lease."
20.            Base Rent.  Effective as of January 1, 2015 (the "Rent Adjustment
Date"), initial monthly and annual installments of Base Rent for the Premises
shall be as set forth in the chart below, subject to adjustment under the Lease:
Dates
 
Square Feet of Rentable Area
 
Base Rent per Square Foot of Rentable Area
 
Monthly Base Rent
   
Annual Base Rent
 
January 1, 2015 – December 31, 2015
   
122,600
 
$14.00 annually
 
$
143,033.33
   
$
1,716,400.00
 



21.            Rent Adjustments.  Effective as of the Rent Adjustment Date,
Article 8 of the Existing Lease is hereby deleted in its entirety and replaced
with the following:
"8.            Rent Adjustments.  Base Rent shall be subject to an annual upward
adjustment of three percent (3%) of the then-current Base Rent.  The first such
adjustment shall become effective commencing on the first (1st) annual
anniversary of the Rent Adjustment Date, and subsequent adjustments shall become
effective on every successive annual anniversary for so long as this Lease
continues in effect."


22.            Broker. Tenant represents and warrants that it has not dealt with
any broker or agent in the negotiation for or the obtaining of this Amendment
and agrees to reimburse, indemnify, save, defend (at Landlord's option and with
counsel reasonably acceptable to Landlord, as Broker's sole cost and expense)
and hold harmless the Landlord Indemnitees for, from and against any and all
cost or liability for compensation claimed by any such broker or agent employed
or engaged by it or claiming to have been employed or engaged by it.
23.            Additional Definitions.  "Landlord Indemnitees," as used in the
Lease, means, collectively, Landlord and its affiliates, employees, agents,
contractors and Lenders.  "Lender," as used in the Lease, means any lender,
mortgagee or beneficiary.
24.            No Default.  Tenant represents, warrants and covenants that, to
the best of Tenant's knowledge, Landlord and Tenant are not in default of any of
their respective obligations under the Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.
25.            Notices.  Tenant confirms that, notwithstanding anything in the
Lease to the contrary, notices delivered to Tenant pursuant to the Lease should
be sent to:
J. Craig Center Institute, Inc.
9704 Medical Center Drive
Rockville, Maryland  20859
Attn: Vice President, General Counsel;


with a copy to:
Arnold & Porter LLP
555 12th Street, NW
Washington, DC  20004
Attn: Kenneth Schwartz.


26.            Effect of Amendment.  Except as modified by this Amendment, the
Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed.  In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.  From and after the date
hereof, the term "Lease" as used in the Lease shall mean the Existing Lease, as
modified by this Amendment.
27.            Successors and Assigns.  Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and permitted successors and
assigns and sublessees.  Nothing in this section shall in any way alter the
provisions of the Lease restricting assignment or subletting.
28.            Miscellaneous.  This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof.  All exhibits hereto are incorporated herein by
reference.  Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.
29.            Authority.  Tenant guarantees, warrants and represents that the
individual or individuals signing this Amendment have the power, authority and
legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.
30.            Counterparts; Facsimile and PDF Signatures.  This Amendment may
be executed in one or more counterparts, each of which, when taken together,
shall constitute one and the same document.  A facsimile or portable document
format (PDF) signature on this Amendment shall be equivalent to, and have the
same force and effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.
LANDLORD:
BMR-MEDICAL CENTER DRIVE LLC,
a Delaware limited liability company


By:            /s/ Jonathan P.
Klassen                                                                      
Name:            Jonathan P.
Klassen                                                                      
Title:            Senior Vice
President                                                                                    


TENANT:
J. CRAIG VENTER INSTITUTE, INC.,
successor in interest to The Institute for Genomic Research, Inc.,
a Maryland non-stock corporation


By:            /s/ Robert J.
Walden                                                                                    
Name:            Robert J.
Walden                                                                      
Title:            VP
Finance                                                                      















